18-10947-scc          Doc 1306        Filed 02/27/19 Entered 02/27/19 12:53:36                      Main Document
                                                   Pg 1 of 92


James H.M. Sprayregen, P.C.                                       James A. Stempel (admitted pro hac vice)
Christopher J. Marcus, P.C.                                       Joseph M. Graham (admitted pro hac vice)
KIRKLAND & ELLIS LLP                                              Angela M. Snell (admitted pro hac vice)
KIRKLAND & ELLIS INTERNATIONAL LLP                                KIRKLAND & ELLIS LLP
601 Lexington Avenue                                              KIRKLAND & ELLIS INTERNATIONAL LLP
New York, New York 10022                                          300 North LaSalle Street
Telephone:      (212) 446-4800                                    Chicago, Illinois 60654
Facsimile:      (212) 446-4900                                    Telephone:       (312) 862-2000
                                                                  Facsimile:       (312) 862-2200

Counsel to the Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                 )
     In re:                                                      )        Chapter 11
                                                                 )
     NINE WEST HOLDINGS, INC., et al.,1                          )        Case No. 18-10947 (SCC)
                                                                 )
                                        Debtors.                 )        (Jointly Administered)
                                                                 )

                       NOTICE OF FILING OF FURTHER REVISED
              DEBTORS’ THIRD AMENDED JOINT PLAN OF REORGANIZATION
                 PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE

         PLEASE TAKE NOTICE that on February 22, 2019, the above-captioned debtors and
 debtors in possession (collectively, the “Debtors”) filed a revised Debtors’ Third Amended Joint
 Plan of Reorganization Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 1282]
 (the “Plan”).

        PLEASE TAKE FURTHER NOTICE that on February 25, 2019, the Debtors held a
 hearing regarding confirmation of the Plan (the “Confirmation Hearing”).

        PLEASE TAKE FURTHER NOTICE that pursuant to statements made on the record at
 the Confirmation Hearing, the Debtors hereby file a further revised Debtors’ Third Amended Joint
 Plan of Reorganization Pursuant to Chapter 11 of the Bankruptcy Code (the “Revised Plan”),
 attached hereto as Exhibit 1, prior to entry of an order confirming the Revised Plan.



 1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, are: Nine West Holdings, Inc. (7645); Jasper Parent LLC (4157); Nine West Management Service LLC
       (4508); Kasper Group LLC (7906); Kasper U.S. Blocker LLC (2390); Nine West Apparel Holdings LLC (3348);
       Nine West Development LLC (2089); Nine West Distribution LLC (3029); Nine West Jeanswear Holding LLC
       (7263); One Jeanswear Group Inc. (0179); and US KIC Top Hat LLC (3076). The location of the Debtors’ service
       address is: 1411 Broadway, New York, New York 10018.
18-10947-scc    Doc 1306     Filed 02/27/19 Entered 02/27/19 12:53:36         Main Document
                                          Pg 2 of 92


        PLEASE TAKE FURTHER NOTICE that attached hereto as Exhibit 2 is a changed
 pages redline of the Revised Plan reflecting cumulative changes from the Plan.

         PLEASE TAKE FURTHER NOTICE that copies of the Revised Plan and all other
 documents in these chapter 11 cases are available free of charge by visiting
 https://cases.primeclerk.com/ninewest or by calling (855) 628-7533 within the United States or
 Canada or, outside of the United States or Canada, by calling +1 (917) 651-0324. You may also
 obtain copies of any pleadings filed in these chapter 11 cases for a fee via PACER
 at: http://www.nysb.uscourts.gov.


 New York, New York                         /s/ Joseph M. Graham
 Dated: February 27, 2019                   James H.M. Sprayregen, P.C.
                                            Christopher J. Marcus, P.C.
                                            KIRKLAND & ELLIS LLP
                                            KIRKLAND & ELLIS INTERNATIONAL LLP
                                            601 Lexington Avenue
                                            New York, New York 10022
                                            Telephone:     (212) 446-4800
                                            Facsimile:     (212) 446-4900
                                            - and -
                                            James A. Stempel (admitted pro hac vice)
                                            Joseph M. Graham (admitted pro hac vice)
                                            Angela M. Snell (admitted pro hac vice)
                                            KIRKLAND & ELLIS LLP
                                            KIRKLAND & ELLIS INTERNATIONAL LLP
                                            300 North LaSalle Street
                                            Chicago, Illinois 60654
                                            Telephone:     (312) 862-2000
                                            Facsimile:     (312) 862-2200

                                            Counsel to the Debtors and Debtors in Possession




                                               2
 KE 59699802
18-10947-scc   Doc 1306   Filed 02/27/19 Entered 02/27/19 12:53:36   Main Document
                                       Pg 3 of 92


                                     Exhibit 1

                                   Revised Plan
18-10947-scc               Doc 1306            Filed 02/27/19 Entered 02/27/19 12:53:36                                    Main Document
                                                            Pg 4 of 92



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                                )
     In re:                                                                     )          Chapter 11
                                                                                )
     NINE WEST HOLDINGS, INC., et al.,1                                         )          Case No. 18-10947 (SCC)
                                                                                )
                                                 Debtors.                       )          (Jointly Administered)

                     DEBTORS’ THIRD AMENDED JOINT PLAN OF REORGANIZATION
                        PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE

     James H.M. Sprayregen, P.C.                                                James A. Stempel (admitted pro hac vice)
     Christopher J. Marcus, P.C.                                                Joseph M. Graham (admitted pro hac vice)
     KIRKLAND & ELLIS LLP                                                       Angela M. Snell (admitted pro hac vice)
     KIRKLAND & ELLIS INTERNATIONAL LLP                                         KIRKLAND & ELLIS LLP
     601 Lexington Avenue                                                       KIRKLAND & ELLIS INTERNATIONAL LLP
     New York, New York 10022                                                   300 North LaSalle
     Telephone:      (212) 446-4800                                             Chicago, Illinois 60654
     Facsimile:      (212) 446-4900                                             Telephone:       (312) 862-2000
                                                                                Facsimile:       (312) 862-2200

     Counsel to the Debtors and Debtors in Possession



     Dated: February 27, 2019



     Nothing contained herein shall constitute an offer, acceptance, or a legally binding obligation of the Debtors
        or any other party in interest and this Plan is subject to approval by the Bankruptcy Court and other
     customary conditions. This Plan is not an offer with respect to any securities. YOU SHOULD NOT RELY
      ON THE INFORMATION CONTAINED IN, OR THE TERMS OF, THIS PLAN FOR ANY PURPOSE
             PRIOR TO THE CONFIRMATION OF THIS PLAN BY THE BANKRUPTCY COURT.




 1      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, include: Nine West
        Holdings, Inc. (7645); Jasper Parent LLC (4157); Nine West Management Service LLC (4508); Kasper Group LLC (7906); Kasper U.S.
        Blocker LLC (2390); Nine West Apparel Holdings LLC (3348); Nine West Development LLC (2089); Nine West Distribution LLC (3029);
        Nine West Jeanswear Holding LLC (7263); One Jeanswear Group Inc. (0179); and US KIC Top Hat LLC (3076). The location of the Debtors’
        service address is: 1411 Broadway New York, New York 10018.




 KE 58496119
18-10947-scc                Doc 1306                Filed 02/27/19 Entered 02/27/19 12:53:36                                                    Main Document
                                                                 Pg 5 of 92




                                                                  TABLE OF CONTENTS

 ARTICLE I. DEFINED TERMS, RULES OF INTERPRETATION, COMPUTATION OF TIME, AND
 GOVERNING LAW ..................................................................................................................................................... 1
             A.           Defined Terms .................................................................................................................................. 1
             B.           Rules of Interpretation .................................................................................................................... 23
             C.           Computation of Time ...................................................................................................................... 23
             D.           Governing Law ............................................................................................................................... 23
             E.           Reference to Monetary Figures ....................................................................................................... 24
             F.           Nonconsolidated Plan ..................................................................................................................... 24

 ARTICLE II. ADMINISTRATIVE CLAIMS, DIP CLAIMS, AND PRIORITY TAX CLAIMS ............................. 24
             A.           DIP Claims ...................................................................................................................................... 24
             B.           Administrative Claims .................................................................................................................... 25
             C.           Payment of Fees and Expenses under DIP Order ............................................................................ 25
             D.           Professional Fee Claims .................................................................................................................. 26
             E.           Priority Tax Claims ......................................................................................................................... 27

 ARTICLE III. CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS ..................................... 27
             A.           Classification of Claims and Interests ............................................................................................. 27
             B.           Treatment of Claims and Interests .................................................................................................. 29
             C.           Special Provision Governing Unimpaired Claims .......................................................................... 37
             D.           Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy Code .................. 37
             E.           Subordinated Claims ....................................................................................................................... 37
             F.           Elimination of Vacant Classes; Presumed Acceptance by Non-Voting Classes ............................. 37
             G.           Intercompany Interests. ................................................................................................................... 37
             H.           Controversy Concerning Impairment .............................................................................................. 38

 ARTICLE IV. MEANS FOR IMPLEMENTATION OF THE PLAN ........................................................................ 38
             A.           Sources of Consideration for Plan Distributions ............................................................................. 38
             B.           Equity Holders Settlement .............................................................................................................. 39
             C.           General Settlement of Claims and Interests .................................................................................... 40
             D.           The Non-Released Party Trust ........................................................................................................ 40
             E.           Cash-Out Option ............................................................................................................................. 43
             F.           Shareholders Agreement ................................................................................................................. 43
             G.           Management Incentive Plan ............................................................................................................ 43
             H.           Reorganized Holdings Board .......................................................................................................... 44
             I.           Restructuring Transactions.............................................................................................................. 44
             J.           Corporate Existence ........................................................................................................................ 44
             K.           Vesting of Assets in the Reorganized Debtors ................................................................................ 44
             L.           Cancellation of Existing Securities and Agreements ...................................................................... 45
             M.           Corporate Action ............................................................................................................................. 46
             N.           Reorganized Debtors Organizational Documents ........................................................................... 47
             O.           Exemption from Certain Taxes and Fees ........................................................................................ 47
             P.           Exemption from Securities Act Registration................................................................................... 47
             Q.           Retention of Causes of Action ........................................................................................................ 48

 ARTICLE V. TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES .............................. 49
             A.           Assumption and Rejection of Executory Contracts and Unexpired Leases .................................... 49
             B.           Claims Based on Rejection of Executory Contracts or Unexpired Leases ...................................... 49
             C.           Cure of Defaults for Assumed Executory Contracts and Unexpired Leases ................................... 50


                                                                                      i
 KE 58496119
18-10947-scc                Doc 1306                 Filed 02/27/19 Entered 02/27/19 12:53:36                                                     Main Document
                                                                  Pg 6 of 92


             D.           Dispute Resolution .......................................................................................................................... 50
             E.           Preexisting Obligations to the Debtors under Executory Contracts and Unexpired Leases. ........... 50
             F.           Indemnification Obligations............................................................................................................ 50
             G.           Director and Officer Liability Insurance Policies ........................................................................... 51
             H.           Insurance Policies and Surety Bonds .............................................................................................. 51
             I.           Collective Bargaining Agreement ................................................................................................... 52
             J.           Workers Compensation Program .................................................................................................... 52
             K.           Benefit Programs ............................................................................................................................ 52
             L.           Pension Plan .................................................................................................................................... 52
             M.           Modifications, Amendments, Supplements, Restatements, or Other Agreements .......................... 53
             N.           Reservation of Rights ...................................................................................................................... 53
             O.           Nonoccurrence of Effective Date .................................................................................................... 53

 ARTICLE VI. PROVISIONS GOVERNING DISTRIBUTIONS .............................................................................. 53
             A.           Timing and Calculation of Amounts to Be Distributed................................................................... 53
             B.           Distributions Generally ................................................................................................................... 54
             C.           Rights and Powers of Disbursing Agent ......................................................................................... 54
             D.           Delivery of Distributions; Undeliverable or Unclaimed Distributions ........................................... 55
             E.           Distributions on Account of Claims or Interests Allowed After the Effective Date. ...................... 56
             F.           Compliance with Tax Requirements ............................................................................................... 56
             G.           Allocations Between Principal and Accrued Interest ...................................................................... 57
             H.           No Postpetition Interest on Claims.................................................................................................. 57
             I.           Foreign Currency Exchange Rate. .................................................................................................. 57
             J.           Setoffs and Recoupment ................................................................................................................. 57
             K.           Claims Paid or Payable by Third Parties ......................................................................................... 57
             L.           Single Satisfaction of Claims; Distributions on Account of Obligations of Multiple
                          Debtors ............................................................................................................................................ 58

 ARTICLE VII. PROCEDURES FOR RESOLVING CONTINGENT, UNLIQUIDATED, AND
 DISPUTED CLAIMS .................................................................................................................................................. 58
             A.           Allowance of Claims ....................................................................................................................... 58
             B.           Claims and Interests Administration Responsibilities ..................................................................... 59
             C.           Estimation of Claims ....................................................................................................................... 59
             D.           Adjustment to Claims Without Objection ....................................................................................... 59
             E.           Time to File Objections to Claims .................................................................................................. 59
             F.           Disallowance of Claims .................................................................................................................. 59
             G.           Amendments to Claims ................................................................................................................... 60
             H.           No Distributions Pending Allowance .............................................................................................. 60
             I.           Distributions After Allowance ........................................................................................................ 60

 ARTICLE VIII. SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS .............................. 60
             A.           Discharge of Claims and Termination of Interests .......................................................................... 60
             B.           Debtor Release ............................................................................................................................... 61
             C.           Third-Party Release ...................................................................................................................... 62
             D.           Exculpation .................................................................................................................................... 63
             E.           Release of Liens ............................................................................................................................. 63
             F.           Injunction....................................................................................................................................... 64
             G.           Certain Government Matters ........................................................................................................... 64
             H.           Challenge Period; No Disgorgement; Release of Escrowed Sale Proceeds Payment ..................... 65
             I.           Protections Against Discriminatory Treatment ............................................................................... 65
             J.           Document Retention ....................................................................................................................... 66
             K.           Reimbursement or Contribution ...................................................................................................... 66
             L.           Term of Injunctions or Stays ........................................................................................................... 66
             M.           Subordination Rights....................................................................................................................... 66


                                                                                      ii
 KE 58496119
18-10947-scc            Doc 1306                 Filed 02/27/19 Entered 02/27/19 12:53:36                                                     Main Document
                                                              Pg 7 of 92


 ARTICLE IX. CONDITIONS PRECEDENT TO CONSUMMATION OF THE PLAN ........................................... 66
           A.         Conditions Precedent to the Effective Date .................................................................................... 66
           B.         Waiver of Conditions ...................................................................................................................... 67
           C.         Effect of Failure of Conditions ....................................................................................................... 67

 ARTICLE X. MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN ....................................... 68
           A.         Modification and Amendments ....................................................................................................... 68
           B.         Effect of Confirmation on Modifications ........................................................................................ 68
           C.         Revocation or Withdrawal of Plan .................................................................................................. 68

 ARTICLE XI. RETENTION OF JURISDICTION ..................................................................................................... 69

 ARTICLE XII. MISCELLANEOUS PROVISIONS .................................................................................................. 71
           A.         Immediate Binding Effect ............................................................................................................... 71
           B.         Additional Documents .................................................................................................................... 71
           C.         Payment of Statutory Fees. ............................................................................................................. 71
           D.         Payment of Certain Fees ................................................................................................................. 71
           E.         Statutory Committee and Cessation of Fee and Expense Payment ................................................. 72
           F.         Rights of Purchaser Under 363 Sale Order ..................................................................................... 72
           G.         Reservation of Rights ...................................................................................................................... 72
           H.         Successors and Assigns ................................................................................................................... 72
           I.         Notices ............................................................................................................................................ 72
           J.         Entire Agreement ............................................................................................................................ 76
           K.         Exhibits ........................................................................................................................................... 76
           L.         Non-Severability of Plan Provisions ............................................................................................... 76
           M.         Votes Solicited in Good Faith ......................................................................................................... 76
           N.         Conflicts .......................................................................................................................................... 77
           O.         Closing of Chapter 11 Cases ........................................................................................................... 77




                                                                                  iii
 KE 58496119
18-10947-scc         Doc 1306         Filed 02/27/19 Entered 02/27/19 12:53:36                        Main Document
                                                   Pg 8 of 92


                                                   INTRODUCTION

           Nine West Holdings, Inc. and its Debtor affiliates in the above-captioned Chapter 11 Cases propose this joint
 plan of reorganization pursuant to chapter 11 of the Bankruptcy Code. Capitalized terms used and not otherwise
 defined shall have the meanings ascribed to such terms in Article I.A. The Chapter 11 Cases have been consolidated
 for procedural purposes only and are being jointly administered pursuant to an order of the Bankruptcy Court. Holders
 of Claims and Interests may refer to the Disclosure Statement for a discussion of the Debtors’ history, businesses,
 assets, results of operations, historical financial information, and projections of future operations, as well as a summary
 and description of the First Amended Plan. The Disclosure Statement does not discuss the modifications made to the
 First Amended Plan that are reflected in the Second Amended Plan and the Third Amended Plan. Therefore, holders
 of Claims and Interests should refer to (i) the redline of the Third Amended Plan against the Second Amended Plan,
 (ii) the Original Plan Amendment Notice, and (iii) the Supplemental Plan Amendment Notice to review and understand
 the modifications that have been made to the Second Amended Plan that are incorporated in the Third Amended Plan.
 Each Debtor is a proponent of the Plan within the meaning of section 1129 of the Bankruptcy Code. The Plan shall
 apply as a separate Plan for each of the Debtors, and the classification of Claims and Interests set forth herein shall
 apply separately to each of the Debtors.

                                              ARTICLE I.
                               DEFINED TERMS, RULES OF INTERPRETATION,
                              COMPUTATION OF TIME, AND GOVERNING LAW

 A.       Defined Terms

          As used in this Plan, capitalized terms have the meanings ascribed to them below.

          1.      “2014 Transaction” means the 2014 going-private buyout transaction led by the Sponsor in which
 The Jones Group Inc. and all affiliated brands were purchased pursuant to that certain Agreement and Plan of Merger,
 dated as of December 19, 2013, among The Jones Group Inc., Holdings, and Jasper Merger Sub, Inc.

            2.     “2019 Notes” means, collectively, (i) the 6.875% senior unsecured notes due March 2019 and
 (ii) the 8.25% senior unsecured notes due March 2019, in each case issued pursuant to the 2019 Notes Indentures.

        3.       “2019 Notes Claims” means all Claims against NWHI arising under, derived from, or based on the
 2019 Notes Indentures.

          4.       “2019 Notes Indentures” means, collectively, (i) the Indenture, dated as of March 7, 2011, by and
 between NWHI, as issuer, and U.S. Bank National Association, as indenture trustee, providing for 6.875% senior
 unsecured notes due March 2019, as amended, restated, supplemented, or otherwise modified from time to time prior
 to the Petition Date, and (ii) the Indenture, dated as of April 23, 2014, by and between NWHI, as issuer, and U.S.
 Bank National Association, as indenture trustee, providing for 8.25% senior unsecured notes due March 2019, as
 amended, restated, supplemented, or otherwise modified from time to time prior to the Petition Date.

         5.        “2019 Notes Indenture Trustee” means U.S. Bank National Association, or any predecessor or
 successor thereto, as trustee under the 2019 Notes Indentures.

        6.       “2034 Notes” means the 6.125% senior unsecured notes due November 2034 issued pursuant to the
 2034 Notes Indenture.

        7.       “2034 Notes Claims” means all Claims against NWHI arising under, derived from, or based on the
 2034 Notes Indenture.

          8.      “2034 Notes Indenture” means the Indenture, dated as of November 22, 2004, by and between
 NWHI, as issuer, and Wilmington Savings Fund Society, FSB as indenture trustee, providing for 6.125% senior
 unsecured notes due 2034, as amended, restated, supplemented, or otherwise modified from time to time prior to the
 Petition Date.


                                                             1
 KE 58496119
18-10947-scc         Doc 1306        Filed 02/27/19 Entered 02/27/19 12:53:36                       Main Document
                                                  Pg 9 of 92


          9.       “2034 Notes Indenture Trustee” means Wilmington Savings Fund Society, FSB, or any predecessor
 or successor thereto, as trustee under the 2034 Notes Indenture.

         10.       “363 Sale” means the sale of the Debtors’ Nine West®, Bandolino®, or associated brands, or related
 working capital assets, as approved by the 363 Sale Order.

          11.     “363 Sale Order” means the Order (A) Approving the Sale of Substantially All Assets of the Debtors’
 Nine West, Bandolino, and Associated Brands Free and Clear of all Claims, Liens, Rights, Interests, and
 Encumbrances, (B) Authorizing the Debtors to Enter into and Perform Their Obligations Under the Asset Purchase
 Agreement, (C) Approving Assumption and Assignment of Certain Executory Contracts, and (D) Granting Related
 Relief [Docket No. 404].

         12.     “Ad Hoc Group of Crossover Lenders” means the group of unaffiliated holders of Secured Term
 Loan Claims and Unsecured Term Loan Claims identified at Docket No. 700, filed on September 28, 2018.

          13.    “Ad Hoc Group of Unsecured Noteholders” means the group of unaffiliated holders of 2034 Notes
 Claims, 2019 Notes Claims, and Unsecured Term Loan Claims identified at Docket No. 968, filed on December 13,
 2018.

         14.       “Ad Hoc Group of Unsecured Noteholders Substantial Contribution Motion” means the Motion
 of the Ad Hoc Group of Unsecured Noteholders for Allowance and Payment of Administrative Expense Claims
 Pursuant to Section 503(b) of the Bankruptcy Code and the supplement thereto [Docket Nos. 1258 and 1272].

          15.      “Ad Hoc Secured Lender Group” means the group of unaffiliated holders of Secured Term Loan
 Claims identified at Docket No. 565, filed on August 7, 2018.

          16.      “Administrative Claim Bar Date” means the deadline for Filing requests for payment of
 Administrative Claims (other than (x) Professional Fee Claims and (y) Administrative Claims arising in the ordinary
 course of business), which shall be the first Business Day that is 30 days after the Effective Date; provided, however,
 that the deadline for Filing requests for payment of Administrative Claims arising under section 503(b)(9) of the
 Bankruptcy Code shall be the Claims Bar Date.

           17.      “Administrative Claim Objection Bar Date” means the deadline for Filing objections to requests
 for payment of Administrative Claims (other than requests for payment of Professional Fee Claims), which shall be
 the later of (1) the first Business Day that is 90 days after the Effective Date and (2) the first Business Date that is
 60 days after the Filing of the applicable request for payment of the Administrative Claims; provided that the
 Administrative Claim Objection Bar Date may be extended by the Bankruptcy Court after notice and a hearing.

           18.     “Administrative Claim” means a Claim for the costs and expenses of administration of the Estates
 under sections 503(b), 507(a)(2), 507(b), or 1114(e)(2) of the Bankruptcy Code, including: (a) the actual and
 necessary costs and expenses incurred on or after the Petition Date of preserving the Estates and operating the
 businesses of the Debtors; (b) Professional Fee Claims; and (c) all requests for compensation or expense
 reimbursement for making a substantial contribution in the Chapter 11 Cases pursuant to sections 503(b)(3), (4), and
 (5) of the Bankruptcy Code.

          19.     “Administrative Expense Savings” means the aggregate amount of Cash from the following
 formula: (a) $142,800,000 less (b) the amount of fees and expenses actually incurred by the entities identified on
 Exhibit B to the Second Amended Plan through the Effective Date, prior to any Professional Fee Savings less
 (c) $7,000,000.

          20.       “Affiliate” has the meaning set forth in section 101(2) of the Bankruptcy Code. With respect to any
 Person that is not a Debtor, the term “Affiliate” shall apply to such person as if the Person were a Debtor.

           21.     “Allowed” means with respect to any Claim, except as otherwise provided in the Plan: (a) any Claim
 that is evidenced by a Proof of Claim which is or has been timely Filed by the Claims Bar Date or the Administrative


                                                            2
 KE 58496119
18-10947-scc         Doc 1306         Filed 02/27/19 Entered 02/27/19 12:53:36                       Main Document
                                                   Pg 10 of 92


 Claims Bar Date, as appropriate, or that is not required to be evidenced by a Filed Proof of Claim under the Bankruptcy
 Code or a Final Order; (b) a Claim that is listed in the Schedules as not contingent, not unliquidated, and not disputed,
 and for which no Proof of Claim, as applicable, has been timely Filed; or (c) a Claim Allowed pursuant to the Plan or
 a Final Order of the Bankruptcy Court; provided that with respect to a Claim described in clauses (a) and (b) above,
 such Claim shall be considered Allowed only if and to the extent that, with respect to such Claim, no objection to the
 allowance thereof has been interposed within the applicable period of time fixed by the Plan, the Bankruptcy Code,
 the Bankruptcy Rules, or the Bankruptcy Court, or such an objection is so interposed and the Claim, as applicable,
 shall have been Allowed by a Final Order. Except as otherwise specified in the Plan or any Final Order, and except
 for any Claim that is Secured by property of a value in excess of the principal amount of such Claims, the amount of
 an Allowed Claim shall not include interest on such Claim from and after the Petition Date. For purposes of
 determining the amount of an Allowed Claim, there shall be deducted therefrom an amount equal to the amount of
 any Claim that the Debtors may hold against the holder thereof, to the extent such Claim may be offset, recouped, or
 otherwise reduced under applicable law. Any Claim that has been or is hereafter listed in the Schedules as contingent,
 unliquidated, or disputed, and for which no Proof of Claim is or has been timely Filed, is not considered Allowed and
 shall be expunged without further action by the Debtors and without further notice to any party or action, approval, or
 order of the Bankruptcy Court. Notwithstanding anything to the contrary herein, no Claim of any Entity subject to
 section 502(d) of the Bankruptcy Code shall be deemed Allowed unless and until such Entity pays in full the amount
 that it owes such Debtor or Reorganized Debtor, as applicable. For the avoidance of doubt: (x) a Proof of Claim Filed
 after the Claims Bar Date or the Administrative Claims Bar Date, as appropriate, shall not be Allowed for any purposes
 whatsoever absent entry of a Final Order allowing such late-filed Claim; (y) the Debtors may affirmatively determine
 to deem Unimpaired Claims Allowed to the same extent such Claims would be allowed under applicable
 non-bankruptcy law; and (z) there shall be no requirement that (1) the Secured Term Loan Agent, Unsecured Term
 Loan Agent, or DIP Agents or (2) any Secured Term Loan Lender, Unsecured Term Loan Lender, or DIP Lender File
 a Proof of Claim in respect of any Secured Term Loan Claim, Unsecured Term Loan Claim, or DIP Claim, as
 applicable, for such Claim to be Allowed. “Allow,” “Allowing,” and “Allowance” shall have correlative meanings.

          22.     “Assumed Executory Contracts and Unexpired Leases Schedule” means the schedule of certain
 Executory Contracts and Unexpired Leases to be assumed (or assumed and assigned) by the Debtors pursuant to the
 Plan, as the same may be amended, modified, or supplemented from time to time by the Debtors, which shall be
 reasonably acceptable to the Debtors and the Requisite Unsecured Lenders.

          23.      “Avoidance Actions” means any and all avoidance, recovery, subordination, or similar remedies
 that may be brought by or on behalf of the Debtors or the Estates, including Causes of Action or defenses arising under
 chapter 5 of the Bankruptcy Code or under similar or related state or federal statutes and common law, including
 fraudulent transfer law.

           24.       “Ballot” means the form or forms distributed to certain holders of Claims entitled to vote on the
 First Amended Plan by which such parties may indicate acceptance or rejection of the Plan, provided that the Debtors
 will not re-solicit votes with respect to the acceptance or rejection of the Second Amended Plan or the Third Amended
 Plan.

           25.      “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101–1532, as now in
 effect or hereafter amended, and the rules and regulations promulgated thereunder.

         26.      “Bankruptcy Court” means the United States Bankruptcy Court for the Southern District of New
 York having jurisdiction over the Chapter 11 Cases, and, to the extent of the withdrawal of any reference under
 28 U.S.C. § 157 and/or the General Order of the District Court pursuant to section 151 of title 28 of the United States
 Code, the United States District Court for the Southern District of New York.

          27.      “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, as applicable to the
 Chapter 11 Cases, promulgated under section 2075 of the Judicial Code and the general, local, and chambers rules or
 orders of the Bankruptcy Court, as now in effect or hereafter amended.

          28.      “Brigade” means Brigade Capital Management L.P. and its accounts and managed funds.




                                                            3
 KE 58496119
18-10947-scc         Doc 1306         Filed 02/27/19 Entered 02/27/19 12:53:36                         Main Document
                                                   Pg 11 of 92


         29.     “Business Day” means any day, other than a Saturday, Sunday, or “legal holiday” (as defined in
 Bankruptcy Rule 9006(a)(6)).

          30.      “Carve-Out Businesses” means those certain businesses purchased from NWHI, including Stuart
 Weitzman®, Kurt Geiger®, and the Jones Apparel Group (which included both the Jones New York® and Kasper®
 brands), in connection with the 2014 Transaction.

          31.      “Carve-Out Transactions” means the sale of the Carve-Out Businesses to entities owned or
 controlled by the Sponsor, the Minority Equity Holders, and/or their respective current and former Affiliates in
 connection with the 2014 Transaction.

          32.     “Cash” or “$” means the legal tender of the United States of America of the equivalent thereof,
 including bank deposits and checks.

          33.     “Cash-Out Election” means an irrevocable election, pursuant to the Supplemental Cash-Out
 Election Form, by a holder of an Allowed Claim in Classes 5B, 5C, or 5D (other than a member of the Ad Hoc Group
 of Unsecured Noteholders) to receive the Cash-Out Option.

          34.       “Cash-Out Option” means the Pro Rata share of Cash which holders of an Allowed Claim in Classes
 5B, 5C, or 5D (other than members of the Ad Hoc Group of Unsecured Noteholders) irrevocably elect, pursuant to
 the Supplemental Cash-Out Election Form, which election must be received by the Debtors or Reorganized Debtors,
 as applicable, no later than March 22, 2019, to receive instead of the Non-Released Party Trust Interest distributions
 such holder would otherwise receive, as set forth in, and subject to the terms of, Article IV.E of the Plan.

           35.      “Cash-Out Option Funding” means the requisite funding provided to the Debtors by the Funding
 Entities for the Cash-Out Option.

           36.      “Causes of Action” means any actions, claims, cross claims, third-party claims, interests, damages,
 controversies, remedies, causes of action, debts, judgments, demands, rights, actions, suits, obligations, liabilities,
 accounts, defenses, offsets, powers, privileges, licenses, liens, indemnities, guaranties, and franchises of any kind or
 character whatsoever (including those of the Debtors and/or the Estates), whether known or unknown, foreseen or
 unforeseen, existing or hereinafter arising, contingent or non-contingent, liquidated or unliquidated, secured or
 unsecured, assertable directly or derivatively, matured or unmatured, suspected or unsuspected, disputed or
 undisputed, whether arising before, on, or after the Petition Date, in contract or in tort, in law or in equity, or pursuant
 to any other theory of law or otherwise. For the avoidance of doubt, “Causes of Action” include: (a) any rights of
 setoff, counterclaim, or recoupment and any claims under contracts or for breaches of duties imposed by law or in
 equity; (b) the right to object to or otherwise contest Claims or Interests; (c) claims pursuant to section 362 or chapter
 5 of the Bankruptcy Code; (d) any claims or defenses, including fraud, mistake, duress, and usury, and any other
 defenses set forth in section 558 of the Bankruptcy Code; and (e) any Avoidance Action.

           37.     “Chapter 11 Cases” means (a) when used with reference to a particular Debtor, the case pending
 for that Debtor under chapter 11 of the Bankruptcy Code and (b) when used with reference to all Debtors, the
 procedurally consolidated and jointly administered cases commenced by the Debtors in the Bankruptcy Court and
 styled In re Nine West Holdings, Inc., et al., No. 18-10947 (SCC).

         38.       “Claim” means any claim, as such term is defined in section 101(5) of the Bankruptcy Code, against
 a Debtor or an Estate.

          39.     “Claims Bar Date” means the dates established by the Bankruptcy Court by which Proofs of Claim
 must have been Filed with respect to such Claims, pursuant to: (a) the Order (A) Setting Bar Dates for Filing Proofs
 of Claim, (B) Approving Procedures for Submitting Proofs of Claim, (C) Approving Notice Thereof, and (D) Granting
 Related Relief [Docket No. 248], entered by the Bankruptcy Court on May 15, 2018; (b) a Final Order of the
 Bankruptcy Court; or (c) the Plan.




                                                              4
 KE 58496119
18-10947-scc         Doc 1306         Filed 02/27/19 Entered 02/27/19 12:53:36                       Main Document
                                                   Pg 12 of 92


           40.      “Claims Objection Bar Date” shall mean the later of: (a) the first Business Day following 180 days
 after the Effective Date; and (b) such later date as may be fixed by the Bankruptcy Court, after notice and a hearing,
 upon a motion Filed on or before the day that is before 180 days after the Effective Date.

          41.     “Claims Register” means the official register of Claims maintained by the Notice, Claims, and
 Balloting Agent.

          42.     “Class” means a category of Claims or Interests as set forth in Article III of the Plan in accordance
 with section 1122(a) of the Bankruptcy Code.

          43.      “Class I Non-Released Party Trust Interests” means the interests in the Non-Released Party Trust,
 to be distributed on a Pro Rata basis to holders of Claims in Class 5B as set forth herein, which shall entitle such
 holder to its pro rata potion (based on percentage of interests held by such holder) of the first $2,500,000 in
 Non-Released Party Trust Distributable Proceeds.

          44.        “Class II Non-Released Party Trust Interests” means the interests in the Non-Released Party Trust,
 to be distributed on a Pro Rata basis to holders of Claims (a) in Class 5B (provided that solely for purposes of
 calculating such interests, the amount of the Class 5B 2034 Notes Claims shall be Allowed in the amount of
 $319,996,745), and (b) in Classes 5C and 5D, as set forth herein, which shall entitle such holder to its pro rata portion
 (based on percentage of interests held by such holder) of the Non-Released Party Trust Distributable Proceeds in
 excess of the first $2,500,000.

         45.     “Collective Bargaining Agreement” means that certain Collective Bargaining Agreement by and
 between Kasper Group LLC and certain locals of the New York Metropolitan Area Joint Board, as the same may have
 been amended from time to time.

         46.       “Committee” means the Official Committee of Unsecured Creditors appointed in the Chapter 11
 Cases pursuant to section 1102(a) of the Bankruptcy Code on April 19, 2018.

          47.     “Commitment Letter” means the letter from the Funding Entities pursuant to which the Funding
 Entities have committed to fund the Cash-Out Option Funding into an interest-bearing escrow account and provide
 the Non-Released Party Trust Loan to the Non-Released Party Trust.

          48.      “Confirmation” means the entry of the Confirmation Order on the docket of the Bankruptcy Court
 in the Chapter 11 Cases, within the meaning of Bankruptcy Rules 5003 and 9021.

         49.     “Confirmation Date” means the date upon which the Bankruptcy Court enters the
 Confirmation Order on the docket of the Chapter 11 Cases, within the meaning of Bankruptcy Rules 5003 and 9021.

          50.      “Confirmation Hearing” means the hearing held by the Bankruptcy Court to consider Confirmation
 of the Plan pursuant to sections 1128 and 1129 of the Bankruptcy Code.

          51.      “Confirmation Order” means the order of the Bankruptcy Court confirming the Plan pursuant to
 section 1129 of the Bankruptcy Code, which order must be acceptable to the Debtors, the Requisite Unsecured
 Lenders, the Requisite Secured Lenders, the 2019 Notes Indenture Trustee, the 2034 Notes Indenture Trustee, the Ad
 Hoc Group of Unsecured Noteholders, the Sponsor (solely with respect to any provisions in the Confirmation Order
 that would materially modify Article VIII.B, Article VIII.C, Article VIII.D, Article IV.B, or the defined terms Equity
 Holders Settlement or Equity Holders Settlement Proceeds in a manner adverse to the Sponsor), the Minority Equity
 Holder (solely with respect to any provisions in the Confirmation Order that would materially modify Article VIII.B,
 Article VIII.C, Article VIII.D, Article IV.B, or the defined terms Equity Holders Settlement or Equity Holders
 Settlement Proceeds in a manner adverse to the Minority Equity Holder), and the Committee (it being understood and
 agreed by the foregoing parties that the form of Confirmation Order filed on the case docket concurrently with this
 Third Amended Plan is acceptable).




                                                            5
 KE 58496119
18-10947-scc         Doc 1306         Filed 02/27/19 Entered 02/27/19 12:53:36                       Main Document
                                                   Pg 13 of 92


          52.     “Consenting Secured Lenders” means the Consenting Secured TL Lenders (as defined in the
 Restructuring Support Agreement).

         53.     “Consenting Term Loan Lenders” means the Consenting Secured Lenders and the Consenting
 Unsecured Lenders.

          54.     “Consenting Unsecured Lenders” means the Consenting Unsecured TL Lenders (as defined in the
 Restructuring Support Agreement).

         55.     “Consummation” means “substantial consummation” as defined in section 1101(2) of the
 Bankruptcy Code.

           56.      “Contingent DIP ABL Obligations” means all of the Debtors’ obligations under the DIP ABL/FILO
 Documents and the DIP Order that are contingent and/or unliquidated (including those set forth in Section 12.4 and
 Section 12.5 of the DIP ABL/FILO Credit Agreement), other than DIP ABL/FILO Claims that are paid in full in Cash
 on or prior to the Effective Date and contingent indemnification obligations as to which a Claim has been asserted on
 or prior to the Effective Date.

           57.      “Contingent DIP Term Loan Obligations” means all of the Debtors’ obligations under the DIP
 Term Loan Documents and the DIP Order that are contingent and/or unliquidated (including those set forth in Section
 10.04 and Section 10.05 of the DIP Term Loan Credit Agreement), other than DIP Term Loan Claims that are paid in
 full in Cash on or prior to the Effective Date and contingent indemnification obligations as to which a Claim has been
 asserted on or prior to the Effective Date.

          58.       “Contingent Secured Term Loan Obligations” means all of the Debtors’ obligations under the
 Secured Term Loan Credit Agreement and the Secured Term Loan Documents that are contingent and/or unliquidated
 (including those set forth in Section 10.04 and Section 10.05 of the Secured Term Loan Credit Agreement), other than
 Secured Term Loan Claims that are paid in full in Cash on or prior to the Effective Date and contingent indemnification
 obligations as to which a Claim has been asserted on or prior to the Effective Date.

          59.      “Cure Claim” means a monetary Claim based upon the Debtors’ defaults under any Executory
 Contract or Unexpired Lease at the time such Executory Contract or Unexpired Lease is assumed by the Debtors
 pursuant to section 365 of the Bankruptcy Code.

           60.       “D&O Liability Insurance Policies” means, collectively, (a) all insurance policies (including any
 “tail policy”) of any of the Debtors for current or former directors’, members’, trustees’, managers’, and officers’
 liability as of the Petition Date, and (b) all insurance policies (including any “tail policy”) for directors’, members’,
 trustees’, managers’, and officers’ liability maintained by the Debtors, the Estates, or the Reorganized Debtors as of
 the Effective Date.

          61.      “Debtor” means one or more of the Debtors, as debtors and debtors in possession, each in its
 respective individual capacity as a debtor and debtor in possession in the Chapter 11 Cases.

          62.        “Debtor Release” means the release given on behalf of the Debtors and their Estates to the Released
 Parties as set forth in Article VIII.B of the Plan.

          63.     “Debtors” means, collectively, (a) Jasper Parent LLC, (b) NWHI, (c) Kasper Group LLC,
 (d) Kasper U.S. Blocker LLC, (e) Nine West Apparel Holdings LLC, (f) Nine West Development LLC, (g) Nine West
 Distribution LLC, (h) Nine West Jeanswear Holding LLC, (i) Nine West Management Service LLC, (j) One
 Jeanswear Group, Inc., and (k) US KIC Top Hat LLC.

           64.      “DIP ABL/FILO Agent” means Wells Fargo Bank, National Association in its capacity as
 administrative agent and collateral agent and as FILO Agent under the DIP ABL/FILO Credit Agreement, together
 with its respective successors and assigns in such capacities.



                                                            6
 KE 58496119
18-10947-scc        Doc 1306        Filed 02/27/19 Entered 02/27/19 12:53:36                     Main Document
                                                 Pg 14 of 92


         65.       “DIP ABL/FILO Claims” means all Claims of the DIP ABL/FILO Agent and the DIP ABL/FILO
 Lenders arising under, derived from, secured by, or based on the DIP ABL/FILO Credit Agreement, the DIP
 ABL/FILO Documents, or the DIP Order, including claims for all principal amounts outstanding, interest, fees,
 expenses, costs, and other charges arising under or related to the DIP ABL/FILO Facility.

          66.      “DIP ABL/FILO Credit Agreement” means that certain Senior Secured, Super-Priority Debtor-in-
 Possession Credit Agreement, dated as of April 11, 2018, by and among the Debtors, the DIP ABL/FILO Lenders
 party thereto, and the DIP ABL/FILO Agent, as now in effect or as may be amended, restated, supplemented, or
 otherwise modified from time to time in accordance with its terms.

          67.      “DIP ABL/FILO Documents” means the DIP ABL/FILO Credit Agreement and all other
 agreements, documents, and instruments related thereto, executed in connection therewith, or evidencing the loans
 and obligations thereunder, including the DIP Order and any guaranty agreements, pledge and collateral agreements,
 intercreditor agreements, and other security agreements, as now in effect or as may be amended, restated,
 supplemented, or otherwise modified from time to time in accordance with their terms and the terms of the DIP Order.

          68.       “DIP ABL/FILO Facility” means that certain debtor-in-possession financing facility available
 pursuant to the terms and conditions of the DIP ABL/FILO Credit Agreement and the DIP Order.

        69.    “DIP ABL/FILO Lenders” means the banks, financial institutions, and other lenders party to the
 DIP ABL/FILO Credit Agreement from time to time.

         70.      “DIP Agents” means, collectively, the DIP ABL/FILO Agent and the DIP Term Loan Agent.

         71.      “DIP Claims” means, collectively, the DIP ABL/FILO Claims and the DIP Term Loan Claims.

        72.      “DIP Credit Agreements” means, collectively, the DIP ABL/FILO Credit Agreement and the DIP
 Term Loan Credit Agreement.

       73.        “DIP Documents” means, collectively, the DIP ABL/FILO Documents and the DIP Term Loan
 Documents.

         74.     “DIP Facilities” means those certain debtor-in-possession financing facilities pursuant to the DIP
 Credit Agreements and the DIP Order.

         75.      “DIP Lenders” means, collectively, the DIP ABL/FILO Lenders and the DIP Term Loan Lenders.

          76.      “DIP Order” means, collectively: the Interim Order (A) Authorizing the Debtors to Obtain
 Postpetition Financing, (B) Authorizing the Debtors to use Cash Collateral, (C) Granting Liens and Providing
 Superpriority Administrative Expense Status, (D) Granting Adequate Protection to the Prepetition Secured Parties,
 (E) Modifying the Automatic Stay, (F) Scheduling a Final Hearing, and (G) Granting Related Relief [Docket No. 80];
 the Final Order (A) Authorizing the Debtors to Obtain Postpetition Financing, (B) Authorizing the Debtors to use
 Cash Collateral, (C) Granting Liens and Providing Superpriority Administrative Expense Status, (D) Granting
 Adequate Protection to the Prepetition Secured Parties, (E) Modifying the Automatic Stay, and (F) Granting Related
 Relief [Docket No. 450]; and the Order Authorizing the Debtors to Obtain Additional Postpetition Financing, (B)
 Increasing the Amount of Indebtedness Secured By Liens and Granted Superpriority Administrative Expense Status,
 (C) Authorizing the Debtors to Amend the Term DIP Credit Agreement, and (D) Granting Related Relief [Docket No.
 1062], authorizing, among other things, the Debtors to enter into the DIP Credit Agreements and incur postpetition
 obligations thereunder.

          77.      “DIP Term Loan Agent” means Cortland Capital Market Services LLC, in its capacity as
 administrative agent and collateral agent under the DIP Term Loan Credit Agreement, together with its respective
 successors and assigns in such capacities.




                                                          7
 KE 58496119
18-10947-scc         Doc 1306        Filed 02/27/19 Entered 02/27/19 12:53:36                       Main Document
                                                  Pg 15 of 92


          78.       “DIP Term Loan Claims” means all Claims of the DIP Term Loan Agent and the DIP Term Loan
 Lenders arising under, derived from, secured by, or based on the DIP Term Loan Credit Agreement the DIP Term
 Loan Documents, or the DIP Order, including claims for all principal amounts outstanding, interest, fees, expenses,
 costs, and other charges arising under or related to the DIP Term Loan Facility.

          79.      “DIP Term Loan Documents” means the DIP Term Loan Credit Agreement and all other
 agreements, documents, and instruments related thereto, including the DIP Order and any guaranty agreements, pledge
 and collateral agreements, intercreditor agreements, and other security agreements, as now in effect or as may be
 amended, restated, supplemented, or otherwise modified from time to time in accordance with their terms and the
 terms of the DIP Order.

           80.      “DIP Term Loan Credit Agreement” means that certain Credit Agreement, dated as of
 April 11, 2018, by and among the Debtors, the DIP Term Loan Lenders party thereto and the DIP Term Loan Agent,
 as now in effect or as may be amended, restated, supplemented, or otherwise modified from time to time in accordance
 with its terms and the terms of the DIP Order.

          81.       “DIP Term Loan Facility” means that certain debtor-in-possession financing facility available
 pursuant to the terms and conditions of the DIP Term Loan Credit Agreement and the DIP Order.

        82.     “DIP Term Loan Lenders” means the banks, financial institutions, and other lenders party to the
 DIP Term Loan Credit Agreement from time to time.

           83.       “Disbursing Agent” means the Debtors, or the Entity or Entities selected by the Debtors to make or
 facilitate distributions contemplated under the Plan.

          84.      “Disclosure Statement” means the Disclosure Statement for the Debtors’ First Amended Joint Plan
 of Reorganization Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 868], dated as of November 14, 2018,
 as may be amended, supplemented, or modified from time to time (with the consent of the Requisite Term Loan
 Lenders, such consent not to be unreasonably withheld, conditioned, or delayed), including all exhibits and schedules
 thereto and references therein that relate to the First Amended Plan, that is prepared and distributed in accordance
 with the Bankruptcy Code, the Bankruptcy Rules, and any other applicable law and approved by the Bankruptcy Court
 pursuant to section 1125 of the Bankruptcy Code.

         85.     “Disclosure Statement Order” means the order by the Bankruptcy Court approving the Disclosure
 Statement [Docket No. 864].

         86.       “Disputed” means, with respect to any Claim or Interest, any Claim or Interest that is not yet
 Allowed.

          87.      “Distribution Record Date” means the record date for purposes of determining which holders of
 Allowed Claims or Allowed Interests are eligible to receive distributions under the Plan, which date shall be the
 Effective Date or such other date as is designated in a Final Order of the Bankruptcy Court.

          88.      “DTC” means The Depository Trust Company.

           89.      “Effective Date” means the date that is the first Business Day after the Confirmation Date on which
 (a) the conditions precedent specified in Article IX.A of the Plan have been satisfied or waived in accordance with
 Article IX.B of the Plan and (b) no stay of the Confirmation Order is in effect, which shall be the day Consummation
 occurs.

          90.      “Entity” means an entity as such term is defined in section 101(15) of the Bankruptcy Code.

          91.      “Equity Holders Settlement” means the settlement of the Estate Causes of Action and claims arising
 on or before the Effective Date made, or which could have been made, against the Sponsor, the Minority Equity
 Holders, and their respective current and former Affiliates (including Belk, Inc.), and such Entities’ and their current


                                                            8
 KE 58496119
18-10947-scc         Doc 1306         Filed 02/27/19 Entered 02/27/19 12:53:36                        Main Document
                                                   Pg 16 of 92


 and former Affiliates’ current and former directors, managers, officers, equity holders (regardless of whether such
 interests are held directly or indirectly), predecessors, participants, successors, assigns, Affiliates, managed accounts,
 or funds, and each of their respective current and former equity holders, officers, directors, managers, principals,
 shareholders, members, management companies, fund advisors, employees, agents, advisory board members, financial
 advisors, partners, attorneys, accountants, investment bankers, consultants, representatives, and other professionals,
 in each case solely in their capacity as such, including any matter arising out of or relating to the 2014 Transaction,
 the Carve-Out Businesses and/or their ownership or operation of the Debtors or the Carve-Out Businesses, and/or any
 action or inaction taken by any of them in connection with any steps taken to eliminate, suspend, or otherwise reduce
 in any manner any business or other commercial dealings done or to be done by Belk, Inc. with any of the Debtors;
 provided, however, that notwithstanding anything herein to the contrary, (a) the Equity Holders Settlement shall not
 settle or release any claims or Causes of Action against any of the following, each in their capacity as such, in
 connection with any matter arising out of or relating to the 2014 Transaction or the Carve-Transactions, and with
 respect to (ii) and (iii), for conduct occurring on or before April 8, 2014: (i) any Person or Entity that received
 consideration, directly or indirectly, in exchange for common stock of The Jones Group Inc. in connection with the
 2014 Transaction and any of their management companies, fund advisors, Affiliates, assignees, participants, or
 mediate, immediate, or subsequent transferees (for the avoidance of doubt, directly or indirectly holding equity
 interests in Holdings and/or any of the Carve-Out Businesses shall not be a reason to be deemed to be or constitute an
 assignee, participant, or mediate, immediate, or subsequent transferee of a shareholder of The Jones Group Inc.),
 (ii) directors, officers, or managers of The Jones Group Inc. and its subsidiaries and Affiliates, and (iii) the financial
 advisors, attorneys, accountants, investment bankers, consultants, representatives, and other professionals for The
 Jones Group Inc., and (b) the Equity Holders Settlement does not release any claims by any of the Debtors, the
 Reorganized Debtors, or Belk, Inc. arising out of or related to ordinary course business dealings with respect to
 products or services ordered by Belk, Inc. from the Debtors, the Estates, or the Reorganized Debtors (including any
 amounts due and owing among such parties or any Causes of Action arising out of or related thereto).

         92.      “Equity Holders Settlement Proceeds” means $120,000,000 contributed to the Estates by the
 Sponsor and the Minority Equity Holder.

         93.     “Estate” means, as to each Debtor, the estate created on the Petition Date for the Debtor in its
 Chapter 11 Case pursuant to section 541 of the Bankruptcy Code and all property (as defined in section 541 of the
 Bankruptcy Code) acquired by the Debtors after the Petition Date through the Effective Date.

          94.       “Estate Action STL Settlement” means the settlement of all Estate Causes of Action and claims
 arising on or before the Effective Date made, or which could have been made, against the Secured Term Loan Agent
 or any current or former Secured Term Loan Lender, in each case solely in their capacity as such, including any
 challenge to the validity, enforceability, priority of the Secured Term Loan Credit Agreement, or the Secured Term
 Loan Claims thereunder, or any payments of interest or principal thereon, in exchange for the waiver of default interest
 during the Chapter 11 Cases and the distributions provided herein. For the avoidance of doubt, the Estate Action STL
 Settlement shall not settle, and shall not release, any claims or Causes of Action (excluding, for the avoidance of
 doubt, any claims or Causes of Action that could be asserted against the Secured Term Loan Agent or any of the
 Secured Term Loan Lenders arising out of or relating to the validity, enforceability, or priority of the Secured Term
 Loan Credit Agreement, or the Secured Term Loan Claims thereunder, or any payments of interest or principal
 thereon) against any of the following, each solely in their capacity as such (and, if applicable, not in their capacity as
 the Secured Term Loan Agent or current or former Secured Term Loan Lenders), in connection with any matter arising
 out of or relating to the 2014 Transaction or the Carve-Transactions, and with respect to (b) and (c), for conduct
 occurring on or before April 8, 2014: (a) any Person or Entity that received consideration, directly or indirectly, in
 exchange for common stock of The Jones Group Inc. in connection with the 2014 Transaction and any of their
 management companies, fund advisors, Affiliates, assignees, participants, or mediate, immediate, or subsequent
 transferees (for the avoidance of doubt, directly or indirectly holding equity interests in Holdings and/or any of the
 Carve-Out Businesses shall not be a reason to be deemed to be or constitute an assignee, participant, or mediate,
 immediate, or subsequent transferee of a shareholder of The Jones Group Inc.), (b) directors, officers, or managers of
 The Jones Group Inc. and its subsidiaries and Affiliates, and (c) the financial advisors, attorneys, accountants,
 investment bankers, consultants, representatives, and other professionals for The Jones Group Inc.

          95.       “Estate Action UTL Settlement” means the settlement of all Estate Causes of Action and claims
 arising on or before the Effective Date made, or which could have been made, against the Unsecured Term Loan Agent

                                                             9
 KE 58496119
18-10947-scc         Doc 1306         Filed 02/27/19 Entered 02/27/19 12:53:36                        Main Document
                                                   Pg 17 of 92


 or any current or former Unsecured Term Loan Lender, in each case solely in their capacity as such, including any
 challenge to the validity, enforceability, priority of the Unsecured Term Loan Credit Agreement, or the Unsecured
 Term Loan Claims thereunder, or any payments of interest or principal thereon, to allow the Debtors to provide the
 distributions to holders of Claims against NWHI set forth herein. For the avoidance of doubt, the Estate Action UTL
 Settlement shall not settle, and shall not release, any claims or Causes of Action (excluding, for the avoidance of
 doubt, any claims or Causes of Action that could be asserted against the Unsecured Term Loan Agent or any of the
 Unsecured Term Loan Lenders arising out of or relating to the validity or enforceability of the Unsecured Term Loan
 Credit Agreement, or the Unsecured Term Loan Claims thereunder, or any payments of interest or principal thereon)
 against any of the following, each solely in their capacity as such (and, if applicable, not in their capacity as the
 Unsecured Term Loan Agent or current or former Unsecured Term Loan Lenders), in connection with any matter
 arising out of or relating to the 2014 Transaction or the Carve-Transactions, and with respect to (b) and (c), for conduct
 occurring on or before April 8, 2014: (a) any Person or Entity that received consideration, directly or indirectly, in
 exchange for common stock of The Jones Group Inc. in connection with the 2014 Transaction and any of their
 management companies, fund advisors, Affiliates, assignees, participants, or mediate, immediate, or subsequent
 transferees (for the avoidance of doubt, directly or indirectly holding equity interests in Holdings and/or any of the
 Carve-Out Businesses shall not be a reason to be deemed to be or constitute an assignee, participant, or mediate,
 immediate, or subsequent transferee of a shareholder of The Jones Group Inc.), (b) directors, officers, or managers of
 The Jones Group Inc. and its subsidiaries and Affiliates, and (c) the financial advisors, attorneys, accountants,
 investment bankers, consultants, representatives, and other professionals for The Jones Group Inc.

          96.      “Estate Causes of Action” means any Causes of Action held by any Estate.

           97.      “Exculpated Parties” means collectively, and in each case solely in its or their capacity as such:
 (a) the Debtors; (b) the Reorganized Debtors, (c) the Debtors’ current and former officers, directors, and managers;
 (d) the Secured Term Loan Lenders; (e) the Secured Term Loan Agent; (f) the Unsecured Term Loan Lenders; (g) the
 Unsecured Term Loan Agent; (h) the Prepetition ABL/FILO Secured Parties; (i) the DIP Lenders; (j) the DIP Agents;
 (k) DTC; (l) each member of the Ad Hoc Group of Unsecured Noteholders; (m) the 2019 Notes Indenture Trustee;
 (n) the 2034 Notes Indenture Trustee; (o) the Sponsor and Belk, Inc.; (p) the Minority Equity Holders; (q) the
 Committee and each of its members; (r) each of the parties to the Restructuring Support Agreement; (s) each member
 of the Ad Hoc Group of Crossover Lenders; (t) each member of the Ad Hoc Secured Lender Group; (u) Brigade;
 (v) the Funding Entities; (w) the New ABL Facility Secured Parties; (x) the New Secured Facility Secured Parties;
 and (y) with respect to each of the foregoing entities in clauses (a) through (x), such Entity and its current and former
 Affiliates, and such Entities’ and their current and former Affiliates’ current and former directors, managers, officers,
 equity holders (regardless of whether such interests are held directly or indirectly), predecessors, participants,
 successors, assigns, and Affiliates, and each of their respective current and former equity holders, officers, directors,
 managers, principals, members, employees, agents, advisory board members, financial advisors, partners, attorneys,
 accountants, investment bankers, consultants, representatives, and other professionals, each in their capacity as such;
 provided, however, that notwithstanding anything herein to the contrary, (i) none of the following Persons or Entities,
 each solely in their capacity as such, shall be Exculpated Parties, regardless of whether they would otherwise meet the
 Exculpated Parties definition: (a) any Person or Entity that received consideration, directly or indirectly, in exchange
 for common stock of The Jones Group Inc. in connection with the 2014 Transaction and any of their management
 companies, fund advisors, Affiliates, assignees, participants, or mediate, immediate, or subsequent transferees (for the
 avoidance of doubt, directly or indirectly holding equity interests in Holdings and/or any of the Carve-Out Businesses
 shall not be a reason to be deemed to be or constitute an assignee, participant, or mediate, immediate, or subsequent
 transferee of a shareholder of The Jones Group Inc., (b) directors, officers, or managers of The Jones Group Inc. and
 its subsidiaries and Affiliates, and (c) the financial advisors, attorneys, accountants, investment bankers, consultants,
 representatives, and other professionals for The Jones Group Inc., and (ii) the exculpation in favor of any Exculpated
 Party does not release any claims by any of the Debtors, the Reorganized Debtors, or Belk, Inc. arising out of or related
 to ordinary course business dealings with respect to products or services ordered by Belk, Inc. from the Debtors, the
 Estates, or the Reorganized Debtors (including any amounts due and owing among such parties or any Causes of
 Action arising out of or related thereto).

          98.     “Executory Contract” means a contract to which one or more of the Debtors is a party and that is
 subject to assumption or rejection under section 365 or 1123 of the Bankruptcy Code.




                                                            10
 KE 58496119
18-10947-scc         Doc 1306        Filed 02/27/19 Entered 02/27/19 12:53:36                       Main Document
                                                  Pg 18 of 92


          99.       “Federal Judgment Rate” means the federal judgment interest rate in effect as of the Petition Date
 calculated as set forth in section 1961 of the Judicial Code, which amount is 2.06% per annum.

          100.    “File,” “Filed,” or “Filing” means file, filed, or filing with the Bankruptcy Court or its authorized
 designee in the Chapter 11 Cases, or, with respect to the filing of a Proof of Claim or Proof of Interest, the Notice,
 Claims, and Balloting Agent.

          101.      “Final Order” means, as applicable, an order or judgment of the Bankruptcy Court or other court
 of competent jurisdiction with respect to the relevant subject matter, which has not been reversed, stayed, modified,
 or amended, and as to which the time to appeal, petition for certiorari, or move for reargument, reconsideration, or
 rehearing has expired and no appeal, petition for certiorari, or motion for reargument, reconsideration, or rehearing
 has been timely taken or filed, or as to which any appeal, petition for certiorari, or motion for reargument,
 reconsideration, or rehearing that has been taken or any petition for certiorari that has been or may be filed has been
 resolved by the highest court to which the order or judgment could be appealed or from which certiorari could be
 sought or the new trial, reargument, or rehearing shall have been denied, resulted in no modification of such order, or
 has otherwise been dismissed with prejudice; provided, however, that the possibility that a motion under Rule 60 of
 the Federal Rules of Civil Procedure or any comparable rule of the Bankruptcy Rules may be Filed relating to such
 order shall not cause such order to not be a Final Order.

         102.     “First Amended Plan” means the Debtors’ First Amended Joint Plan of Reorganization Pursuant
 to Chapter 11 of the Bankruptcy Code [Docket No. 867], dated November 14, 2018, and which was subject of the
 Disclosure Statement.

          103.    “First Cash-Out Election Form” means the procedures and election form attached to the Second
 Amended Plan as Exhibit A, a customized version of which was mailed to the holders of General Unsecured Claims
 in Classes 5D, 5E, 5F, 5G, 5H, and 5I, which election form is null and void and shall have no further force and effect.

         104.     “Funding Entities” means the members of the Ad Hoc Group of Unsecured Noteholders that
 commit to provide the Cash-Out Option Funding and the Non-Released Party Trust Loan.

          105.     “General Unsecured Claim” means any Claim that is not secured and is not (a) an Administrative
 Claim (including, for the avoidance of doubt, a Professional Fee Claim), (b) a Priority Tax Claim, (c) an Other Priority
 Claim, (d) an Unsecured Term Loan Claim, (e) a 2034 Notes Claim, (f) a 2019 Notes Claim, or (g) an Intercompany
 Claim.

          106.     “Governmental Unit” has the meaning set forth in section 101(27) of the Bankruptcy Code.

           107.      “GUC Subsidiary Equity Pool” means a pool of 0.519% of the New Common Stock, subject to
 dilution by the Management Incentive Plan and the New Warrants (or the equivalent value of Cash thereof as a result
 of the election of the Cash-Out Option by such holders), established to fund recoveries to holders of General Unsecured
 Claims in Classes 5E, 5F, 5G, 5H, and 5I.

          108.     “Holdings” means Debtor Jasper Parent LLC.

          109.     “Impaired” means, with respect to a Class of Claims or Interests, a Class of Claims or Interests that
 is impaired within the meaning of section 1124 of the Bankruptcy Code.

          110.     “Indemnification Obligations” means each of the Debtors’ indemnification obligations in place as
 of the Effective Date, whether in the bylaws, certificates of incorporation or formation, limited liability company
 agreements, other organizational or formation documents, board resolutions, management or indemnification
 agreements, or employment or other contracts, for their current and former directors, officers, managers, employees,
 attorneys, accountants, investment bankers, and other professionals and agents of the Debtors. For the avoidance of
 doubt, and notwithstanding anything herein to the contrary, Indemnification Obligations assumed shall not include
 any obligations to indemnify any Person(s) or Entities that may be defendants in or otherwise liable in connection



                                                           11
 KE 58496119
18-10947-scc         Doc 1306         Filed 02/27/19 Entered 02/27/19 12:53:36                       Main Document
                                                   Pg 19 of 92


 with a Non-Released Party Trust Cause of Action; provided, however, that nothing in this sentence shall have any
 effect on any applicable director and officer liability insurance policy.

          111.     “Indenture Trustees” mean the 2019 Notes Indenture Trustee and the 2034 Notes Indenture Trustee.

         112.      “Indenture Trustee Charging Lien” means any Lien or other priority in payment to which any of
 the Indenture Trustees is entitled, pursuant to each of the applicable Indentures or any ancillary documents,
 instruments or agreements.

           113.     “Initial Distribution Date” means the date on which the Disbursing Agent shall make initial
 distributions to holders of Claims and Interests pursuant to the Plan, which shall be as soon as reasonably practicable
 after the Effective Date but in no event shall be later than 30 days after the Effective Date.

          114.     “Intercompany Claim” means any Claim held by a Debtor or an Affiliate of a Debtor against
 another Debtor arising before the Petition Date.

          115.     “Intercompany Interest” means any Interest held by a Debtor in another Debtor or non-Debtor
 subsidiary or Affiliate.

           116.     “Interest” means any common stock, limited liability company interest, equity security (as defined
 in section 101(16) of the Bankruptcy Code), equity, ownership, profit interests, unit, or share in a Debtor, including
 all issued, unissued, authorized, or outstanding shares of capital stock of the Debtors and any other rights, options,
 warrants, stock appreciation rights, phantom stock rights, restricted stock units, redemption rights, repurchase rights,
 convertible, exercisable, or exchangeable securities, or other agreements, arrangements, or commitments of any
 character relating to, or whose value is related to, any such interest or other ownership interest in any Debtor whether
 or not arising under or in connection with any employment agreement and whether or not certificated, transferable,
 preferred, common, voting, or denominated “stock” or a similar security, including any Claims against any Debtor
 subject to subordination pursuant to section 510(b) of the Bankruptcy Code arising from or related to any of the
 foregoing.

          117.      “Interim Compensation Order” means the Order Establishing Procedures for Interim
 Compensation and Reimbursement of Expenses for Retained Professionals [Docket No. 356], entered by the
 Bankruptcy Court on June 5, 2018, as the same may be modified by a Bankruptcy Court order approving the retention
 of a specific Professional or otherwise.

          118.    “Judicial Code” means title 28 of the United States Code, 28 U.S.C. §§ 1–4001, as now in effect or
 hereafter amended, and the rules and regulations promulgated thereunder.

          119.     “Lien” means a lien as defined in section 101(37) of the Bankruptcy Code.

          120.       “Management Incentive Plan” means the post-Effective Date management incentive plan, which
 shall provide for New Common Stock or other equity or similar interests in Reorganized Holdings to be reserved for
 directors, officers, and employees of the Reorganized Debtors (in an amount up to but no greater than 10% of the New
 Common Stock) and shall be reasonably acceptable to the Debtors and the Requisite Unsecured Lenders.

          121.     “Minimum Exit Cash Requirement” means the amount of Cash necessary for the Debtors to meet
 all Cash payment obligations under the Plan, excluding existing Cash on the balance sheet and the New ABL Facility
 financing, which amount will be determined by the Debtors in consultation with the Required Unsecured Lenders and
 the Committee.

          122.     “Minority Equity Holders” means investment funds managed or advised by, or Affiliates of, KKR
 Credit Advisors (US) LLC, KKR Capital Markets LLC, and/or Kohlberg Kravis Roberts & Co., L.P., solely in their
 capacity as lenders to, underwriters of, and/or holders of direct or indirect debt or equity interests in Holdings and/or
 any of the Carve-Out Businesses.



                                                            12
 KE 58496119
18-10947-scc         Doc 1306         Filed 02/27/19 Entered 02/27/19 12:53:36                        Main Document
                                                   Pg 20 of 92


           123.      “New ABL Facility” means an up to $200 million senior secured asset-based revolving credit
 facility that shall contain such other terms reasonably acceptable to the Debtors, the Requisite Unsecured Lenders,
 and the Committee.

           124.    “New ABL Facility Documents” means, collectively, all agreements, documents, and instruments
 delivered or entered into in connection with the New ABL Facility, including any guarantee agreements, pledge and
 collateral agreements, intercreditor agreements, and other security documents, the terms of which shall be reasonably
 acceptable to the Debtors, the Requisite Unsecured Lenders, and the Committee.

           125.      “New ABL Facility Secured Parties” means the lenders under the New ABL Facility, including
 banks, financial institutions, institutional lenders, or other entities serving as agents, arrangers, book-runners, and/or
 letter of credit issuers thereto, each solely in their capacity as such.

          126.     “New Common Stock” means the common stock, limited liability company membership units, or
 the functional equivalent thereof of Reorganized Holdings to be issued upon consummation of the Plan.

          127.     “New Debt” means, collectively, the New ABL Facility and the New Secured Facility.

         128.    “New Debt Agreements” means, collectively, the credit agreements for the New ABL Facility and
 the New Secured Facility.

         129.      “New Debt Documents” means, collectively, the New ABL Facility Documents and the New
 Secured Facility Documents.

          130.     “New Secured Facility” means a new secured term loan facility or facilities (to be funded in any
 tranche or tranches necessary to raise such financing) in the amount of at least the Minimum Exit Cash Requirement,
 the terms of which shall be reasonably acceptable to the Debtors, the Requisite Unsecured Lenders, and the
 Committee.

         131.      “New Secured Facility Documents” means, collectively, all agreements, documents, and
 instruments delivered or entered into in connection with the New Secured Facility, including any guarantee
 agreements, pledge and collateral agreements, intercreditor agreements, and other security documents, the terms of
 which shall be reasonably acceptable to the Debtors, the Requisite Unsecured Lenders, and the Committee.

          132.      “New Secured Facility Secured Parties” means the lenders under the New Secured Facility,
 including banks, financial institutions, institutional lenders, or other entities serving as agents, arrangers, book-
 runners, and/or letter of credit issuers thereto, each solely in their capacity as such.

         133.     “New Warrant Agreement” means the warrant agreement for the issuance of the New Warrants, the
 form of which shall be included in the Plan Supplement and the terms of which shall be consistent with this Plan and
 otherwise reasonably acceptable to the Debtors, the Requisite Unsecured Lenders, the Ad Hoc Group of Unsecured
 Noteholders (solely with respect to any modifications (other than with respect to the percentage of shares of New
 Common Stock, for which the New Warrants may be exercised, which will be modified to reflect the terms of this
 Third Amended Plan) to the form filed in the Plan Supplement at Docket No. 1146) and the Committee.

           134.     “New Warrants” means the new five year warrants to be issued in accordance with the terms of the
 New Warrant Agreement, entitling the holders of such warrants to convert the warrants to 20% of the shares of the
 New Common Stock (subject to dilution pursuant to the Management Incentive Plan), at a strike price calculated based
 on a total enterprise value of $625 million.

          135.    “Non-Released Party Trust” means the trust that will be created to pursue the Non-Released Party
 Trust Causes of Action following the Effective Date in accordance with the terms of this Plan and the Non-Released
 Party Trust Agreement.




                                                            13
 KE 58496119
18-10947-scc         Doc 1306         Filed 02/27/19 Entered 02/27/19 12:53:36                       Main Document
                                                   Pg 21 of 92


           136.     “Non-Released Party Trust Agreement” means the trust agreement that, among other things,
 establishes the Non-Released Party Trust, and describes the powers, duties, and responsibilities of the Non-Released
 Party Trustee, the form of which shall be in form and substance reasonably acceptable to the Committee, the 2019
 Notes Indenture Trustee, the 2034 Notes Indenture Trustee, the Ad Hoc Group of Unsecured Noteholders, and the
 Debtors (in consultation with the Requisite Unsecured Lenders, provided that the Requisite Unsecured Lenders will
 have reasonable consent rights with respect to any obligations included in the Non-Released Party Trust Agreement
 that directly require the Reorganized Debtors to act, or not act, as the case may be, after the Effective Date) and which
 shall be included in the Plan Supplement, and the material terms of which are included in the Plan; provided, however,
 that to the extent the terms of Article IV.D of the Plan conflict with the Non-Released Party Trust Agreement, the
 Non-Released Party Trust Agreement shall control, with the Plan controlling in all other respects.

         137.     “Non-Released Party Trust Assets” means the Non-Released Party Trust Causes of Action and the
 Cash proceeds from the Non-Released Party Trust Loan; provided that neither the Debtors nor the Reorganized
 Debtors shall have any obligation to provide any funding to the Non-Released Party Trust.

          138.    “Non-Released Party Trust Advisory Board” means the advisory board that shall appoint the
 Non-Released Party Trustee and shall oversee the Non-Released Party Trust in accordance with the Non-Released
 Party Trust Agreement, the initial members of which shall consist of (a) four members selected by the Ad Hoc Group
 of Unsecured Noteholders and (b) one member selected by the Committee. After the Effective Date, the members of
 the Non-Released Party Trust Advisory Board shall be appointed in accordance with the terms of the Non-Released
 Party Trust Agreement.

           139.    “Non-Released Party Trust Beneficiaries” means the holders of Non-Released Party Trust
 Interests.

           140.      “Non-Released Party Trust Causes of Action” means all claims and Causes of Action arising under
 state or federal law owned by, or asserted by or on behalf of, or that may be asserted by or on behalf of, the Debtors
 or their Estates, in respect of matters arising out of or relating to the 2014 Transaction or the Carve-Out Transactions
 (i) against any Person or Entity that received consideration, directly or indirectly, in exchange for common stock of
 The Jones Group Inc. in connection with the 2014 Transaction or their management companies, fund advisors,
 Affiliates, assignees, participants, or mediate, immediate, or subsequent transferees (for the avoidance of doubt,
 directly or indirectly holding equity interests in Holdings and/or any of the Carve-Out Businesses shall not be a reason
 to be deemed to be or constitute an assignee, participant, or mediate, immediate, or subsequent transferee of a
 shareholder of The Jones Group Inc.) or (ii) for conduct occurring on or before April 8, 2014, regardless of whether
 the Debtors were insolvent at the time of the event giving rise to the claim or Cause of Action at issue; provided,
 however, that the foregoing shall not include claims and Causes of Action against any Released Parties, solely in their
 capacities as such, or claims and Causes of Action settled or released by the Equity Holders Settlement, the Estate
 Action STL Settlement, the Estate Action UTL Settlement, or paragraphs F(xii) and 26 of the DIP Order; and provided,
 further, that “Non-Released Party Trust Causes of Action” shall include all claims and Causes of Action arising under
 state or federal law owned by, or asserted by or on behalf of, or that may be asserted by or on behalf of, the Debtors
 or their Estates, in respect of matters arising out of or relating to the 2014 Transaction or the Carve-Out Transactions,
 regardless of whether the Debtors were insolvent at the time of the event giving rise to the claim or Cause of Action
 at issue, against each of the following, solely in their capacity as such, (a) any Person or Entity that received
 consideration, directly or indirectly, in exchange for common stock of The Jones Group Inc. in connection with the
 2014 Transaction and any of their management companies, fund advisors, Affiliates, assignees, participants, or
 mediate, immediate, or subsequent transferees (for the avoidance of doubt, directly or indirectly holding equity
 interests in Holdings and/or any of the Carve-Out Businesses shall not be a reason to be deemed to be or constitute an
 assignee, participant, or mediate, immediate, or subsequent transferee of a shareholder of The Jones Group Inc.),
 (b) directors, officers, or managers of The Jones Group Inc. and its subsidiaries and Affiliates, and (c) the financial
 advisors, attorneys, accountants, investment bankers, consultants, representatives, and other professionals for The
 Jones Group Inc. For the avoidance of doubt, the failure to specifically identify an Entity or Person in the immediately
 preceding sentence does not mean that such Entity or Person may not be subject to a Non-Released Party Trust Cause
 of Action.

          141.    “Non-Released Party Trust Distributable Proceeds” means all actual proceeds of the Non-Released
 Party Trust Causes of Action, net of any amounts (a) used to repay any funding for the Non-Released Party Trust in

                                                            14
 KE 58496119
18-10947-scc        Doc 1306         Filed 02/27/19 Entered 02/27/19 12:53:36                     Main Document
                                                  Pg 22 of 92


 accordance with the terms of such funding, (b) used to pay the Non-Released Party Trust Expenses, and (c) as
 otherwise provided in accordance with the Non-Released Party Trust Agreement.

           142.     “Non-Released Party Trust Expenses” means all reasonable fees, costs, and expenses of and
 incurred by the Non-Released Party Trust, including legal and other professional fees, costs, and expenses,
 administrative fees and expenses, insurance fees, taxes, and escrow expenses, which shall be paid in accordance with
 the Non-Released Party Trust Agreement; provided, however, that neither the Debtors nor the Reorganized Debtors
 shall be required in any event to pay the Non-Released Party Trust Expenses.

          143.     “Non-Released Party Trusts Interests” means, collectively, the Non-Released Party Trust Interests
 Class I and the Non-Released Party Trust Interests Class II.

          144.    “Non-Released Party Trust Loan” means the financing incurred to fund the Non-Released Party
 Trust Expenses, which shall consist of a loan of approximately $7.7 million, provided by the Funding Entities to the
 Non-Released Party Trust, the form of which shall be included in the Plan Supplement and shall be acceptable to the
 Debtors, the 2019 Notes Indenture Trustee, the 2034 Notes Indenture Trustee, the Ad Hoc Group of Unsecured
 Noteholders, and the Committee. For the avoidance of doubt, the Reorganized Debtors shall have no obligations
 under the Non-Released Party Trust Loan.

          145.      “Non-Released Party Trust Transfer Agreement” means the agreement respecting transfer of
 documents, information, and Privileges from the Debtors, the Reorganized Debtors (solely in their capacity as
 successors to the Debtors), and the Committee to be entered into among the Non-Released Party Trustee, NWHI, on
 behalf of itself and the other Debtors, and the Committee, the terms of which shall be consistent with this Plan and
 otherwise reasonably acceptable to the Debtors, the Required Unsecured Lenders, the 2019 Notes Indenture Trustee,
 the 2034 Notes Indenture Trustee, the Ad Hoc Group of Unsecured Noteholders, and the Committee.

          146.     “Non-Released Party Trustee” means the Person designated by the Non-Released Party Trust
 Advisory Board to serve as the trustee of the Non-Released Party Trust, who shall be identified and disclosed prior to
 the Effective Date, and any successor thereto appointed pursuant to the Non-Released Party Trust Agreement.

          147.     “Notice, Claims, and Balloting Agent” means Prime Clerk LLC, in its capacity as notice, claims,
 and balloting agent for the Debtors and any successor.

          148.     “NWHI” means Debtor Nine West Holdings, Inc.

          149.    “Original Plan Amendment Notice” means the Notice of Filing of Debtors’ Second Amended Joint
 Plan of Reorganization Pursuant to Chapter 11 of the Bankruptcy Code [Docket No 1111].

         150.     “Other Priority Claim” means any Claim against any of the Debtors described in section 507(a) of
 the Bankruptcy Code to the extent such Claim has not already been paid during the Chapter 11 Cases, other than an
 Administrative Claim or a Priority Tax Claim.

         151.     “Other Secured Claim” means any Secured Claim that is not a DIP Claim, a Secured Term Loan
 Claim, or a Secured Tax Claim.

          152.     “Pension Plan” means the Pension Plan for Associates of Nine West Group Inc.

          153.     “Person” means a person as such term is defined in section 101(41) of the Bankruptcy Code.

         154.     “Petition Date” means April 6, 2018, the date on which each of the Debtors commenced the
 Chapter 11 Cases.

          155.    “Plan” means this Third Amended Plan, as may be altered, amended, modified, or supplemented
 from time to time in accordance with Article X hereof, including the Plan Supplement, which is incorporated herein
 by reference and made part of the Plan as if set forth herein.


                                                          15
 KE 58496119
18-10947-scc         Doc 1306         Filed 02/27/19 Entered 02/27/19 12:53:36                       Main Document
                                                   Pg 23 of 92


          156.     “Plan Equity Value” means Plan Settlement TEV, less the aggregate outstanding amount of New
 Debt as of the Effective Date.

          157.     “Plan Settlement TEV” means $600 million.

           158.     “Plan Supplement” means the compilation of documents and forms of documents, agreements,
 schedules, and exhibits to the Plan, the initial draft of certain of such documents shall be Filed by the Debtors seven
 calendar days prior to the Voting Deadline, and additional documents Filed with the Bankruptcy Court prior to the
 Effective Date, as may be amended, supplemented, altered, or modified from time to time subject to any applicable
 consent rights as set forth in the Restructuring Support Agreement or this Plan and in accordance with the terms hereof,
 the Bankruptcy Code, and the Bankruptcy Rules, including: (a) the Assumed Executory Contracts and Unexpired
 Leases Schedule; (b) the Rejected Executory Contracts and Unexpired Leases Schedule; (c) the Retained Causes of
 Action Schedule; (d) the form of the Reorganized Holdings Organizational Documents; (e) the Management Incentive
 Plan; (f) the form of the New Debt Agreements; (g) the identity of the members of the Reorganized Holdings Board
 and any executive management for Reorganized Holdings; (h) the form of the New Warrant Agreement; (i) the
 Restructuring Steps Memorandum; (j) the form of the Non-Released Party Trust Agreement; (k) the form of
 documentation for the Non-Released Party Trust Loan; (l) the form of Non-Released Party Trust Transfer Agreement;
 (m) the Supplemental Cash-Out Election Form; (n) the Commitment Letter; and (o) any other necessary
 documentation related to the Restructuring Transactions. The documents comprising the Plan Supplement shall be
 subject to any applicable consent rights as set forth in the Restructuring Support Agreement and this Plan.

          159.     “Prepetition ABL/FILO Agent” means Wells Fargo Bank, National Association in its capacity as
 administrative agent and collateral agent and as FILO Agent under the Prepetition ABL/FILO Credit Agreement.

           160.    “Prepetition ABL/FILO Credit Agreement” means that certain Credit Agreement dated as of
 April 8, 2014, as amended, restated, amended and restated, supplemented, waived, or otherwise modified from time
 to time, among the Debtors, the Prepetition ABL/FILO Agent and the Prepetition ABL/FILO Lenders.

          161.     “Prepetition ABL/FILO Claim” means any Claim arising under, derived from, based upon, or
 secured by the Prepetition ABL/FILO Documents, which Claims shall be deemed Allowed Claims.

          162.     “Prepetition ABL/FILO Documents” means the Prepetition ABL/FILO Credit Agreement and any
 other agreements or documents executed in connection therewith or related thereto or evidencing the loans and
 obligations thereunder.

           163.     “Prepetition ABL/FILO Credit Facility” means the prepetition senior secured revolving credit
 facility provided by the Prepetition ABL/FILO Lenders.

        164.     “Prepetition ABL/FILO Lenders” means the lenders party to the Prepetition ABL/FILO Credit
 Agreement from time to time.

          165.    “Prepetition ABL/FILO Secured Parties” means the Prepetition ABL/FILO Agent and the
 Prepetition ABL/FILO Lenders.

          166.     “Priority Tax Claim” means any Claim of a Governmental Unit of the kind specified in
 section 507(a)(8) of the Bankruptcy Code.

         167.   “Prepetition Credit Facilities” means, collectively, the Prepetition ABL/FILO Credit Facility, the
 Secured Term Loan Facility, the Unsecured Term Loan Facility, the 2019 Notes, and the 2034 Notes.

        168.   “Prepetition Debt Documents” means, collectively, the Prepetition ABL/FILO Documents, Secured
 Term Loan Documents, the Unsecured Term Loan Documents, the 2019 Indentures, and the 2034 Indenture.

          169.    “Privilege” means any attorney-client privilege, work product protection, or other privilege,
 protection or immunity (a) held by (i) any or all of The Jones Group Inc., the Debtors, or the Estates, (ii) the board of


                                                            16
 KE 58496119
18-10947-scc         Doc 1306        Filed 02/27/19 Entered 02/27/19 12:53:36                       Main Document
                                                  Pg 24 of 92


 directors or any special committee of the board of directors of any of The Jones Group Inc., the Debtors, or the Estates
 (including any director in his or her capacity as such), or (iii) the Committee, and (b) attaching to any documents,
 communications, or thing (whether written or oral), including all electronic information, relating to the 2014
 Transaction or Carve-Out Transactions that was created on or before the Effective Date, subject to the limitations as
 set forth in the Non-Released Party Trust Transfer Agreement.

          170.    “Pro Rata” means the proportion that an Allowed Claim in a particular Class bears to the aggregate
 amount of Allowed Claims in that respective Class, or the proportion that Allowed Claims in a particular Class bear
 to the aggregate amount of Allowed Claims in a particular Class and other Classes entitled to share in the same
 recovery as such Allowed Claim under the Plan, as applicable.

          171.     “Professional” means an Entity retained in the Chapter 11 Cases in accordance with sections 327,
 363, or 1103 of the Bankruptcy Code and to be compensated for services rendered pursuant to sections 327, 328, 329,
 330, 331, or 363 of the Bankruptcy Code.

          172.     “Professional Fee Claims” means all Claims for fees and expenses (including transaction and
 success fees) incurred by a Professional on or after the Petition Date through and including the Confirmation Date to
 the extent such fees and expenses have not been paid pursuant to an order of the Bankruptcy Court and regardless of
 whether a monthly fee statement or interim fee application has been Filed for such fees and expenses. To the extent
 a Bankruptcy Court or higher court of competent jurisdiction denies or reduces by a Final Order any amount of a
 Professional’s fees or expenses, then the amount by which such fees or expenses are reduced or denied shall reduce
 the applicable Professional Fee Claim.

          173.     “Professional Fee Escrow Account” means an interest-bearing account funded by the Debtors with
 Cash on the Effective Date in an amount equal to the Professional Fee Escrow Amount, provided that the Professional
 Fee Escrow shall be increased from Cash on hand at the Reorganized Debtors to the extent applications are filed after
 the Effective Date in excess of the amount of Cash funded into the escrow as of the Effective Date.

          174.    “Professional Fee Escrow Amount” means the total amount of Professional fees and expenses
 estimated pursuant to Article II.D.3 of the Plan.

           175.     “Professional Fee Savings” means the aggregate savings, if any, on the payment of fees and
 expenses to the entities identified on Exhibit B to the Second Amended Plan through either a voluntary reduction of
 such fees and expenses by such entities or by way of successful objection to any fee applications or means of receiving
 payment filed by such entities or the Debtors; provided, however, that nothing herein shall (a) override, amend, or
 otherwise modify any provisions of the DIP Order, including those related to the payment of fees and expenses
 authorized to be paid thereunder, (b) authorize any challenge to fees and expenses previously paid pursuant to the DIP
 Order for which the applicable Review Period (as defined in the DIP Order) has expired, or (c) authorize any entities
 or parties not already permitted under paragraph 21 of the DIP Order to object to the payment of fees and expenses
 for the DIP Secured Parties and Prepetition Secured Parties (each as defined in the DIP Order) with standing to do so;
 provided, further, that the Requisite Unsecured Lenders, the Ad Hoc Group of Unsecured Noteholders, and the
 Reorganized Debtors shall work in good faith and use commercially reasonable efforts to obtain such fee reductions
 or resolve objections to such fees. The reasonable and documented cost of preparing and filing any formal objections
 to fee applications by the Reorganized Debtors shall be paid by the Reorganized Debtors, subject to consultation with
 the Ad Hoc Group of Unsecured Noteholders, and up to $750,000 of such documented fees and expenses shall be
 funded out of any aggregate savings hereunder prior to the first $5 million to be paid to Classes 5B, 5C, and 5D,
 provided, however, that the payment of such costs shall not reduce the $5 million to be provided to Classes 5B, 5C,
 and 5D. Any fees and expenses for fee objections incurred in excess of $750,000 shall be paid by the Reorganized
 Debtors. For the avoidance of doubt, the realization of any Professional Fee Savings shall not delay emergence and
 is not a condition precedent to the Consummation of the Plan.

          176.     “Proof of Claim” means a proof of Claim Filed against any of the Debtors in the Chapter 11 Cases.

         177.     “Proof of Interest” means a proof of Interest Filed against any of the Debtor in the
 Chapter 11 Cases.


                                                           17
 KE 58496119
18-10947-scc         Doc 1306         Filed 02/27/19 Entered 02/27/19 12:53:36                        Main Document
                                                   Pg 25 of 92


           178.    “Quarterly Distribution Date” means the first Business Day after the end of each quarterly calendar
 period (i.e., March 31, June 30, September 30, and December 31 of each calendar year) occurring after the Effective
 Date.

           179.      “Reinstate,” “Reinstated,” or “Reinstatement” means (a) leaving unaltered the legal, equitable, and
 contractual rights to which a Claim or Interest entitles the holder of such Claim or Interest so as to leave such Claim
 or Interest not Impaired or (b) notwithstanding any contractual provision or applicable law that entitles the holder of
 a Claim or Interest to demand or receive accelerated payment of such Claim or Interest after the occurrence of a
 default: (i) curing any such default that occurred before or after the Petition Date, other than a default of a kind
 specified in section 365(b)(2) of the Bankruptcy Code or of a kind that section 365(b)(2) expressly does not require
 to be cured; (ii) reinstating the maturity (to the extent such maturity has not otherwise accrued by the passage of time)
 of such Claim or Interest as such maturity existed before such default; (iii) compensating the holder of such Claim or
 Interest for any damages incurred as a result of any reasonable reliance by such holder on such contractual provision
 or such applicable law; (iv) if such Claim or Interest arises from a failure to perform a nonmonetary obligation other
 than a default arising from failure to operate a nonresidential real property lease subject to section 365(b)(1)(A),
 compensating the holder of such Claim or Interest (other than the Debtor or an insider) for any actual pecuniary loss
 incurred by such holder as a result of such failure; and (v) not otherwise altering the legal, equitable, or contractual
 rights to which such Claim or Interest entitles the Holder.

         180.     “Rejected Executory Contracts and Unexpired Leases Schedule” means the schedule of certain
 Executory Contracts and Unexpired Leases to be rejected by the Debtors pursuant to the Plan, as the same may be
 amended, modified, or supplemented from time to time by the Debtors, which shall be reasonably acceptable to the
 Debtors and the Requisite Unsecured Lenders.

           181.      “Released Party” means each of the following solely in its or their capacity as such: (a) the Debtors;
 (b) the Reorganized Debtors; (c) the Secured Term Loan Lenders; (d) the Secured Term Loan Agent; (e) the Unsecured
 Term Loan Lenders; (f) the Unsecured Term Loan Agent; (g) the Prepetition ABL/FILO Secured Parties; (h) the DIP
 Lenders; (i) the DIP Agents; (j) the holders of 2019 Notes Claims; (k) the holders of 2034 Notes Claims; (l) the 2019
 Notes Indenture Trustee; (m) the 2034 Notes Indenture Trustee; (n) the Debtors’ current and former officers, directors,
 and managers; (o) the Sponsor and Belk, Inc.; (p) the Minority Equity Holders; (q) the Committee and each of its
 members; (r) each member of the Ad Hoc Group of Unsecured Noteholders; (s) each member of the Ad Hoc Group
 of Crossover Lenders; (t) each member of the Ad Hoc Secured Lender Group; (u) Brigade; (v) each of the parties to
 the Restructuring Support Agreement; (w) the Funding Entities; (x) the New ABL Facility Secured Parties; (y) the
 New Secured Facility Secured Parties; and (z) with respect to each of the foregoing entities in clauses (a) through
 (y), such Entity and its current and former Affiliates, and such Entities’ and their current and former Affiliates’ current
 and former directors, managers, officers, equity holders (regardless of whether such interests are held directly or
 indirectly), predecessors, participants, successors, assigns, Affiliates, managed accounts or funds, and each of their
 respective current and former equity holders, officers, directors, managers, principals, shareholders, members,
 managing members, management companies, fund advisors, employees, agents, advisory board members, financial
 advisors, partners, attorneys, accountants, investment bankers, consultants, representatives, and other professionals,
 in each case in their capacity as such; provided, however, that notwithstanding anything herein to the contrary, (i) none
 of the following Persons or Entities, each solely in their capacity as such, shall be Released Parties, regardless of
 whether they would otherwise meet the Released Parties definition: (a) any Person or Entity that received
 consideration, directly or indirectly, in exchange for common stock of The Jones Group Inc. in connection with the
 2014 Transaction and any of their management companies, fund advisors, Affiliates, assignees, participants, or
 mediate, immediate, or subsequent transferees (for the avoidance of doubt, directly or indirectly holding equity
 interests in Holdings and/or any of the Carve-Out Businesses shall not be a reason to be deemed to be or constitute an
 assignee, participant, or mediate, immediate, or subsequent transferee of a shareholder of The Jones Group Inc.),
 (b) directors, officers, or managers of The Jones Group Inc. and its subsidiaries and Affiliates, and (c) the financial
 advisors, attorneys, accountants, investment bankers, consultants, representatives, and other professionals for The
 Jones Group Inc., and (ii) the release in favor of any Released Party does not release any claims by any of the Debtors,
 the Reorganized Debtors, or Belk, Inc. arising out of or related to ordinary course business dealings with respect to
 products or services ordered by Belk, Inc. from the Debtors, the Estates, or the Reorganized Debtors (including any
 amounts due and owing among such parties or any Causes of Action arising out of or related thereto).




                                                             18
 KE 58496119
18-10947-scc         Doc 1306         Filed 02/27/19 Entered 02/27/19 12:53:36                        Main Document
                                                   Pg 26 of 92


           182.     “Releasing Party” means each of the following in their capacity as such: (a) the Consenting Secured
 Lenders; (b) the Secured Term Loan Agent; (c) the Consenting Unsecured Lenders; (d) the Unsecured Term Loan
 Agent; (e) the Prepetition ABL/FILO Secured Parties; (f) the DIP Lenders; (g) the DIP Agents; (h) the Sponsor; (i) the
 Minority Equity Holders; (j) the Committee; (k) each member of the Ad Hoc Group of Unsecured Noteholders;
 (l) each member of the Ad Hoc Group of Crossover Lenders; (m) each member of the Ad Hoc Secured Lender Group;
 (n) Brigade; (o) the 2019 Notes Indenture Trustee; (p) the 2034 Notes Indenture Trustee; (q) all holders of Claims that
 vote to accept the Plan; (r) all holders of Claims entitled to vote on the Plan who abstain from voting on the Plan and
 do not elect on their Ballot to opt-out of the Third-Party Release; (s) all holders of Claims entitled to vote on the Plan
 who vote to reject the Plan but do not elect on their Ballot to opt out of the Third-Party Release; (t) all holders of
 Claims that are deemed to accept the Plan and do not elect to opt out of the Third-Party Release; (u) all other holders
 of Claims and Interests who are deemed to reject the Plan and do not elect to opt out of the Third-Party Release; (v) the
 Funding Entities; (w) the New ABL Facility Secured Parties; (x) the New Secured Facility Secured Parties; and (y)
 with respect to each of the Debtors, the Reorganized Debtors, and each of the foregoing entities in clauses (a) through
 (x), such Entity and its current and former Affiliates, and such Entities’ and their current and former Affiliates’ current
 and former directors, managers, officers, equity holders (regardless of whether such interests are held directly or
 indirectly), predecessors, successors, assigns, Affiliates, managed accounts or funds, and each of their respective
 current and former equity holders, officers, directors, managers, principals, shareholders, members (other than with
 respect to the foregoing clause (j)), management companies, fund advisors, employees, agents, advisory board
 members, financial advisors, partners, attorneys, accountants, investment bankers, consultants, representatives, and
 other professionals, each in their capacity as such, provided holders of Claims in the foregoing clauses (r), (s), (t), and
 (u) who otherwise had the option to opt out of the Third-Party Release shall, after entry of the Confirmation Order, be
 sent an opt-out form with which to opt out of the Third-Party Release for any Released Party added to the Plan after
 the First Amended Plan, which shall be in form and substance reasonably acceptable to the Debtors and the Committee.

           183.    “Reorganized Debtors” means Reorganized Holdings and each of the Debtors, or any successor(s)
 thereto, by merger, consolidation, or otherwise, on or after the Effective Date.

          184.     “Reorganized Debtors Organizational Documents” means the form of the certificates or articles of
 incorporation, bylaws, or such other applicable formation documents of each Reorganized Debtor, the terms of which
 shall be reasonably acceptable to the Debtors, the Requisite Unsecured Lenders, the Ad Hoc Group of Unsecured
 Noteholders (solely with respect to any modifications to the form filed in the Plan Supplement at Docket No. 1145),
 and the Committee.

          185.      “Reorganized Holdings” means either (a) Holdings, or any successors thereto, by merger,
 consolidation, or otherwise, on or after the Effective Date, or (b) a new corporation or limited liability company that
 may be formed or caused to be formed by the Debtors to, among other things, directly or indirectly acquire
 substantially all of the assets and/or stock of the Debtors and issue the New Common Stock to be distributed or sold
 pursuant to the Plan.

          186.     “Reorganized Holdings Board” means the initial board of directors, members, or managers, as
 applicable, of Reorganized Holdings.

          187.     “Reorganized Holdings Organizational Documents” means the form of the certificates or articles
 of incorporation, bylaws, or such other applicable formation documents, including any Shareholders Agreement, of
 Reorganized Holdings, the terms of which shall be reasonably acceptable to the Debtors, the Requisite Unsecured
 Lenders, the Ad Hoc Group of Unsecured Noteholders (solely with respect to any modifications to the form filed in
 the Plan Supplement at Docket No. 1145), and the Committee.

          188.     “Requisite Secured Lenders” means the Requisite Consenting Secured TL Lenders (as defined in
 the Restructuring Support Agreement).

         189.    “Requisite Term Loan Lenders” means, collectively, the Requisite Secured Lenders and Requisite
 Unsecured Lenders.

          190.      “Requisite Unsecured Lenders” means the Requisite Consenting Unsecured TL Lenders (as defined
 in the Restructuring Support Agreement).

                                                             19
 KE 58496119
18-10947-scc         Doc 1306        Filed 02/27/19 Entered 02/27/19 12:53:36                       Main Document
                                                  Pg 27 of 92


          191.     “Restructuring Expenses” shall mean all (a) reasonable, actual, and documented fees and expenses
 payable under the Restructuring Support Agreement (provided that notwithstanding the Restructuring Support
 Agreement, the Unsecured Term Loan Agent will not be paid such fees and expenses pursuant to the Plan and will
 instead exercise its Unsecured Term Loan Agent Charging Lien) or DIP Order, to the extent not otherwise paid
 pursuant to the DIP Order or other order of the Court, and (b) all reasonable, actual, and documented fees and expenses
 of the Ad Hoc Group of Unsecured Noteholders in the amount of $12,500,000.

          192.     “Restructuring Steps Memorandum” means the summary of the transaction steps to complete the
 restructuring contemplated by the Plan, which shall be included in the Plan Supplement.

         193.     “Restructuring Support Agreement” means that certain First Amended and Restated Restructuring
 Support Agreement, dated as of October 17, 2018, by and among the Debtors, the Consenting Secured Lenders, the
 Consenting Unsecured Lenders, the Sponsor, and the Minority Equity Holders, as the same may be amended,
 modified, or amended and restated from time to time in accordance with its terms.

          194.     “Restructuring Transactions” means the transactions described in Article IV.I of the Plan.

           195.     “Retained Causes of Action” means those Causes of Action held by the Debtors and their Estates
 that are not otherwise released under this Plan or transferred to the Non-Released Party Trust, including those Causes
 of Action identified on the Retained Causes of Action Schedule.

          196.     “Retained Causes of Action Schedule” means the schedule of certain Causes of Action of the
 Debtors that are not released, waived, or transferred, including to the Non-Released Party Trust pursuant to the Plan,
 which shall be reasonably acceptable to the Debtors, the Requisite Unsecured Lenders, the 2019 Notes Indenture
 Trustee, the 2034 Notes Indenture Trustee, the Ad Hoc Group of Unsecured Noteholders, and the Committee and
 included in the Plan Supplement.

         197.    “Schedules” means, collectively, the schedules of assets and liabilities, schedules of Executory
 Contracts and Unexpired Leases, and statements of financial affairs Filed by the Debtors pursuant to section 521 of
 the Bankruptcy Code, as such schedules may be or may have been amended, modified, or supplemented from time to
 time.

          198.     “Section 510(b) Claim” means any Claim subject to subordination under section 510(b) of the
 Bankruptcy Code; provided that a Section 510(b) Claim shall not include any Claim subject to subordination under
 section 510(b) of the Bankruptcy Code arising from or related to an Interest.

         199.    “Second Amended Plan” means the Debtors’ Second Amended Joint Plan of Reorganization
 Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 1111], dated January 20, 2019.

          200.      “Secured” means when referring to a Claim: (a) secured by a Lien on property in which the
 applicable Estate has an interest, which Lien is valid, perfected, and enforceable pursuant to applicable law or by
 reason of a Bankruptcy Court order, or that is subject to setoff pursuant to section 553 of the Bankruptcy Code, to the
 extent of the value of the creditor’s interest in such Estate’s interest in such property or to the extent of the amount
 subject to setoff, as applicable, as determined pursuant to section 506(a) of the Bankruptcy Code or (b) Allowed
 pursuant to the Plan as a Secured Claim.

           201.     “Secured Tax Claim” means any Secured Claim that, absent its secured status, would be entitled to
 priority in right of payment under section 507(a)(8) of the Bankruptcy Code (determined irrespective of time
 limitations), including any related Secured Claim for penalties.

         202.   “Secured Term Loan 363 Payment” means the payment of $263,000,000 in Cash to holders of
 Secured Term Loan Claims pursuant to the 363 Sale Order.




                                                           20
 KE 58496119
18-10947-scc         Doc 1306        Filed 02/27/19 Entered 02/27/19 12:53:36                         Main Document
                                                  Pg 28 of 92


          203.     “Secured Term Loan Agent” means Cortland Capital Market Services LLC in its capacity as
 administrative agent under the Secured Term Loan Credit Agreement, and Morgan Stanley Senior Funding, Inc. as
 predecessor administrative agent.

          204.   “Secured Term Loan Agent Charging Lien” means any Lien or other priority in payment to which
 the Secured Term Loan Agent is entitled, pursuant to the Secured Term Loan Documents.

         205.     “Secured Term Loan Claims” means all Claims against any Debtor arising under, derived from, or
 based on the Secured Term Loan Credit Agreement.

           206.     “Secured Term Loan Credit Agreement” means that certain Term Loan Credit Agreement, dated
 as of April 8, 2014, by and among NWHI, as borrower, Jasper Parent LLC, as holdings, the Secured Term Loan Agent,
 and the lenders party thereto, as amended, restated, supplemented, or otherwise modified from time to time prior to
 the Petition Date.

           207.     “Secured Term Loan DIP Order Payments” means the payment of prepetition accrued and unpaid
 interest in the amount of $5,693,962.53 in Cash to holders of Secured Term Loan Claims pursuant to Section 16(e)(i)
 of the DIP Order.

         208.      “Secured Term Loan Documents” means the Secured Term Loan Credit Agreement and any other
 Loan Document (as defined in the Secured Term Loan Credit Agreement) and any other document related to or
 evidencing the loans and obligations thereunder.

          209.   “Secured Term Loan Facility” means the prepetition senior secured term loan facility provided by
 the Secured Term Loan Lenders.

         210.   “Secured Term Loan Lender” means the banks, financial institutions, and other lenders party to the
 Secured Term Loan Credit Agreement from time to time, each in its capacity as such a party.

          211.    “Securities Act” means the Securities Act of 1933, 15 U.S.C. §§ 77a–77aa, as now in effect or
 hereafter amended, and the rules and regulations promulgated thereunder.

          212.     “Security” means a security as defined in section 2(a)(1) of the Securities Act.

          213.    “Shareholders Agreement” means the shareholder agreement, limited liability company agreement,
 or similar agreement that will govern the rights and obligations of holders of New Common Stock, the form of which
 shall be included with the other Reorganized Holdings Organizational Documents to be included in the Plan
 Supplement and which shall be reasonably satisfactory to the Debtors, the Requisite Unsecured Lenders, the Ad Hoc
 Group of Unsecured Noteholders (solely with respect to any modifications to the form filed in the Plan Supplement
 at Docket No. 1145), and the Committee.

          214.   “Sponsor” means investment funds managed or advised by, or Affiliates of, Sycamore Partners
 Management, L.P., in their capacity as majority holders of direct or indirect equity interests in Holdings and/or any of
 the Carve-Out Businesses or otherwise, and the Sycamore Affiliates and Sycamore (as named and defined in the UCC
 Standing Motions).

          215.    “Sponsor Advisory Agreement” means the agreement(s), dated April 8, 2014, between the Debtors
 and the Sponsor under which the Debtors agreed to pay management, advisory, and/or like fees and expenses to the
 Sponsor and any related contract, document, or amendments, modifications, or supplements.

           216.    “Supplemental Cash-Out Election Form” means the procedures and election form to be included
 in the Plan Supplement (which shall be in a form reasonably acceptable to the Debtors, the Committee, the 2019 Notes
 Indenture Trustee, the 2034 Note Indenture Trustee, the Ad Hoc Group of Unsecured Noteholders, and the Requisite
 Unsecured Lenders), a customized version of which will be mailed to the holders of Claims in Classes 5B, 5C, and
 5D (other than the members of the Ad Hoc Group of Unsecured Noteholders).


                                                           21
 KE 58496119
18-10947-scc         Doc 1306        Filed 02/27/19 Entered 02/27/19 12:53:36                       Main Document
                                                  Pg 29 of 92


           217.   “Supplemental Plan Amendment Notice” means the Notice of Filing of Debtors’ Third Amended
 Joint Plan of Reorganization Pursuant to Chapter 11 of the Bankruptcy Code, to which the Third Amended Plan is
 attached.

          218.     “Third Amended Plan” means this chapter 11 plan of reorganization.

           219.      “Third-Party Release” means the release given by each of the Releasing Parties to the Released
 Parties as set forth in Article VIII.C of the Plan. For the avoidance of doubt, no Third-Party Release shall be given to
 any Person or Entity that may be a defendant in a Non-Released Party Trust Cause of Action.

          220.    “UCC Standing Motions” means the Motion of the Official Committee of Unsecured Creditors for
 Entry of an Order Granting Leave, Standing and Authority to Commence and Prosecute Certain Claims on Behalf of
 the NWHI Estate and Exclusive Settlement Authority in Respective Such Claims [Docket No. 718] and the Motion of
 the Official Committee of Unsecured Creditors for Entry of an Order Granting Leave, Standing, and Authority to
 Commence and Prosecute Certain Additional Claims on Behalf of the NWHI Estate and Exclusive Settlement
 Authority in Respect of Such Claims [Docket No. 731].

          221.     “U.S. Trustee” means the Office of the United States Trustee for the Southern District of New York.

         222.      “Unexpired Lease” means a lease to which one or more of the Debtors is a party that is subject to
 assumption or rejection under section 365 or section 1123 of the Bankruptcy Code.

           223.    “Unimpaired” means, with respect to a Claim or a Class of Claims or Interests, a Claim or an Interest
 that is unimpaired within the meaning of section 1124 of the Bankruptcy Code.

          224.     “Unsecured Term Loan Agent” means GLAS Trust Company LLC in its capacity as administrative
 agent under the Unsecured Term Loan Credit Agreement, and Morgan Stanley Senior Funding, Inc. as predecessor
 administrative agent.

         225.    “Unsecured Term Loan Agent Charging Lien” means any Lien or other priority in payment to
 which the Unsecured Term Loan Agent is entitled, pursuant to the Unsecured Term Loan Agent Documents.

          226.    “Unsecured Term Loan Claims” means all Claims against any Debtor arising under, derived from,
 or based on the Unsecured Term Loan Documents.

         227.     “Unsecured Term Loan Credit Agreement” means that certain Unsecured Term Loan Credit
 Agreement, dated as of April 8, 2014, by and among NWHI, as borrower, Jasper Parent LLC, as holdings, the
 Unsecured Term Loan Agent, and the lenders party thereto, as amended, restated, supplemented, or otherwise
 modified from time to time prior to the Petition Date.

          228.     “Unsecured Term Loan Documents” means the Unsecured Term Loan Credit Agreement and any
 other Loan Document (as defined in the Unsecured Term Loan Credit Agreement) and any other document related to
 or evidencing the loans and obligations thereunder.

         229.   “Unsecured Term Loan Facility” means the prepetition term loan facility provided by the
 Unsecured Term Loan Lenders.

         230.    “Unsecured Term Loan Lender” means the banks, financial institutions, and other lenders party to
 the Unsecured Term Loan Credit Agreement from time to time, each in its capacity as such a party.

          231.     “Voting Deadline” means 4:00 p.m. (prevailing Eastern Time) on January 14, 2019.




                                                           22
 KE 58496119
18-10947-scc          Doc 1306         Filed 02/27/19 Entered 02/27/19 12:53:36                         Main Document
                                                    Pg 30 of 92


 B.       Rules of Interpretation

           For purposes of this Plan: (1) in the appropriate context, each term, whether stated in the singular or the
 plural, shall include both the singular and the plural, and pronouns stated in the masculine, feminine, or neuter gender
 shall include the masculine, feminine, and the neuter gender; (2) any reference herein to a contract, lease, instrument,
 release, indenture, or other agreement or document being in a particular form or on particular terms and conditions
 means that the referenced document shall be substantially in that form or substantially on those terms and conditions;
 (3) any reference herein to an existing document, schedule, or exhibit, whether or not Filed, having been Filed, or to
 be Filed shall mean that document, schedule, or exhibit, as it may thereafter be amended, restated, supplemented, or
 otherwise modified; (4) any reference to an Entity as a holder of a Claim or Interest includes that Entity’s successors
 and assigns; (5) unless otherwise specified, all references herein to “Articles” are references to Articles of the Plan or
 hereto; (6) the words “include” and “including,” and variations thereof, shall not be deemed to be terms of limitation,
 and shall be deemed to be followed by the words “without limitation”; (7) unless otherwise specified, the words
 “herein,” “hereof,” and “hereto” refer to the Plan in its entirety rather than to a particular portion of the Plan;
 (8) captions and headings to Articles are inserted for convenience of reference only and are not intended to be a part
 of or to affect the interpretation of the Plan; (9) unless otherwise specified herein, the rules of construction set forth in
 section 102 of the Bankruptcy Code shall apply; (10) any term used in capitalized form herein that is not otherwise
 defined but that is used in the Bankruptcy Code or the Bankruptcy Rules shall have the meaning assigned to that term
 in the Bankruptcy Code or the Bankruptcy Rules, as the case may be; (11) any docket number references in the Plan
 shall refer to the docket number of any document Filed with the Bankruptcy Court in the Chapter 11 Cases; (12) all
 references to statutes, regulations, orders, rules of courts, and the like shall mean as amended from time to time, and
 as applicable to the Chapter 11 Cases, unless otherwise stated; (13) except with respect to Article II.A, Article II.C,
 Article II.D, Article III.B.4, and Article III.B.5, any references herein to the Effective Date shall mean the Effective
 Date or as soon as reasonably practicable thereafter; (14) references to “Proofs of Claim,” “holders of Claims,”
 “disputed Claims,” and the like shall include “Proofs of Interest,” “holders of Interests,” “disputed Interests,” and the
 like as applicable; (15) references to “shareholders,” “directors,” and/or “officers” shall also include “members” and/or
 “managers,” as applicable, as such terms are defined under the applicable state limited liability company laws; (16) any
 effectuating provisions may be interpreted by the Debtors (subject to the Restructuring Support Agreement) or
 Reorganized Debtors in such a manner that is consistent with the overall purpose and intent of the Plan all without
 further notice to or action, order, or approval of the Bankruptcy Court or any other Entity, and such interpretation shall
 be conclusive; (17) all references herein to consent, acceptance, or approval may be conveyed by counsel for the
 respective parties that have such consent, acceptance, or approval rights, including by electronic mail; and (18) except
 as otherwise specifically provided in the Plan to the contrary, references in the Plan to the Debtors or the Reorganized
 Debtors shall mean the Debtors and the Reorganized Debtors, as applicable, to the extent the context requires.

 C.       Computation of Time

           Unless otherwise specifically stated herein, the provisions of Bankruptcy Rule 9006(a) shall apply in
 computing any period of time prescribed or allowed herein. If the date on which a transaction may occur pursuant to
 the Plan shall occur on a day that is not a Business Day, then such transaction shall instead occur on the next succeeding
 Business Day.

 D.       Governing Law

           Unless a rule of law or procedure is supplied by federal law (including the Bankruptcy Code and Bankruptcy
 Rules) or unless otherwise specifically stated herein, the laws of the State of New York, without giving effect to the
 principles of conflict of laws, shall govern the rights, obligations, construction, and implementation of the Plan, any
 agreements, documents, instruments, or contracts executed or entered into in connection with the Plan (except as
 otherwise set forth in those agreements, in which case the governing law of such agreement shall control); provided
 that corporate or limited liability company governance matters relating to the Debtors or the Reorganized Debtors, as
 applicable, not incorporated or formed (as applicable) in the State of New York shall be governed by the laws of the
 state of incorporation or formation (as applicable) of the applicable Debtor or Reorganized Debtor. To the extent a
 rule of law or procedure is supplied by the Bankruptcy Code, the Bankruptcy Rules, and the decisions and standards
 of the United States Supreme Court, the United States Court of Appeals for the Second Circuit, the United States
 District Court for the Southern District of New York, and the Bankruptcy Court, as applicable, shall govern and
 control.

                                                              23
 KE 58496119
18-10947-scc         Doc 1306        Filed 02/27/19 Entered 02/27/19 12:53:36                      Main Document
                                                  Pg 31 of 92


 E.       Reference to Monetary Figures

         All references in the Plan to monetary figures shall refer to currency of the United States of America, unless
 otherwise expressly provided.

 F.       Nonconsolidated Plan

          Although for purposes of administrative convenience and efficiency the Plan has been filed as a joint plan
 for each of the Debtors and presents together Classes of Claims against, and Interests in, the Debtors, the Plan does
 not provide for the substantive consolidation of any of the Debtors.

                                       ARTICLE II.
                ADMINISTRATIVE CLAIMS, DIP CLAIMS, AND PRIORITY TAX CLAIMS

          In accordance with section 1123(a)(1) of the Bankruptcy Code, DIP Claims, Administrative Claims,
 Professional Fee Claims, and Priority Tax Claims have not been classified and, thus, are excluded from the Classes of
 Claims and Interests set forth in Article III.

 A.       DIP Claims

         As of the Effective Date, the DIP Claims shall be Allowed and deemed to be Allowed Claims in the full
 amount outstanding under the DIP Credit Agreements, including principal, interest, fees, and expenses.

           Except to the extent that a holder of an Allowed DIP Term Loan Claim agrees to a less favorable treatment,
 in full and final satisfaction, compromise, settlement, release, and discharge of, and in exchange for, each Allowed
 DIP Term Loan Claim, each such holder of an Allowed DIP Term Loan Claim shall receive payment in full in Cash
 of such holder’s Allowed DIP Term Loan Claim on the Effective Date.

           Except to the extent that a holder of an Allowed DIP ABL/FILO Claim agrees to a less favorable treatment,
 in full and final satisfaction, compromise, settlement, release, and discharge of, and in exchange for, each Allowed
 DIP ABL/FILO Claim, each such holder of an Allowed DIP ABL/FILO Claim shall receive indefeasible payment in
 full in Cash of such holder’s Allowed DIP ABL/FILO Claim on the Effective Date. As used in this paragraph
 “payment in full in Cash” shall mean the indefeasible payment in full in Cash of all DIP ABL/FILO Claims (including
 all fees and expenses of the DIP ABL/FILO Agent through the Effective Date), the cancellation, backing, or cash
 collateralization of letters of credit under the DIP ABL/FILO Facility in accordance with the terms of the DIP
 ABL/FILO Documents, the termination of the DIP ABL/FILO Agent’s and DIP ABL/FILO Lenders’ obligation to
 extend credit under the DIP ABL/FILO Facility, and the receipt by the DIP ABL/FILO Agent of a countersigned
 payoff letter in form and substance satisfactory to the DIP ABL/FILO Agent. The ABL/FILO DIP Liens (as defined
 in the DIP Order) shall not be released until the satisfaction of the DIP ABL/FILO Claims in accordance with this
 Article II.A.

           Immediately upon receipt of the payments required in this Article II.A, and except with respect to the
 Contingent DIP Term Loan Obligations and Contingent DIP ABL Obligations (which shall survive the Effective Date
 and shall continue to be governed by the DIP Term Loan Documents or the DIP ABL/FILO Documents, as applicable,
 as provided below), the DIP Documents shall be deemed cancelled, all Liens on property of the Debtors or the
 Reorganized Debtors, as applicable, arising out of such DIP Documents shall automatically terminate, and all
 collateral subject to such Liens shall be automatically released, in each case without further action by the DIP Agents
 or the DIP Lenders and all guarantees of the Debtors or Reorganized Debtors, as applicable, arising out of or related
 to the DIP Claims shall be automatically discharged and released, in each case without further action by the DIP
 Agents or the DIP Lenders. The DIP Agents and the DIP Lenders shall take all actions to effectuate and confirm such
 termination, release, and discharge as reasonably requested by the Debtors or the Reorganized Debtors, as applicable.

          Notwithstanding anything to the contrary in the Plan or the Confirmation Order, (i) the Contingent DIP Term
 Loan Obligations and the Contingent DIP ABL Obligations shall survive the Effective Date and shall not be discharged
 or released pursuant to the Plan or the Confirmation Order, and (ii) the DIP Facilities and the DIP Documents shall


                                                           24
 KE 58496119
18-10947-scc         Doc 1306         Filed 02/27/19 Entered 02/27/19 12:53:36                        Main Document
                                                   Pg 32 of 92


 continue in full force and effect after the Effective Date with respect to any obligations thereunder governing (1) the
 Contingent DIP Term Loan Obligations and the Contingent DIP ABL Obligations and (2) the relationships among the
 DIP Agents and the DIP Lenders, as applicable, including those provisions relating to the rights of the DIP Agents
 and the DIP Lenders to expense reimbursement, indemnification and other similar amounts (either from the Debtors
 or the DIP Lenders) and any provisions that may survive termination or maturity of the DIP Facilities in accordance
 with the terms thereof. After the Effective Date, the Reorganized Debtors shall continue to reimburse the DIP Agents
 and the DIP Lenders for the reasonable fees and expenses (including reasonable and documented legal fees and
 expenses) incurred by the DIP Agents and the DIP Lenders after the Effective Date that survive termination or maturity
 of the DIP Facilities in accordance with the terms thereof and/or the DIP Order. The Reorganized Debtors shall pay
 all of the amounts that may become payable to the DIP Agents or any of the DIP Lenders under any of the foregoing
 provisions in accordance with the terms of the DIP Documents and the DIP Order.

 B.       Administrative Claims

           Unless otherwise agreed to by the holder of an Allowed Administrative Claim and the Debtors (after
 consultation with the Requisite Term Loan Lenders and the Committee) or the Reorganized Debtors, as applicable, to
 the extent an Allowed Administrative Claim has not already been paid in full or otherwise satisfied during the Chapter
 11 Cases, each holder of an Allowed Administrative Claim (other than holders of Professional Fee Claims) will receive
 in full and final satisfaction of its Allowed Administrative Claim an amount of Cash equal to the amount of the unpaid
 portion of such Allowed Administrative Claim in accordance with the following: (1) if such Administrative Claim is
 Allowed on or prior to the Effective Date, no later than 30 days after the Effective Date or as soon as reasonably
 practicable thereafter (or, if not then due, when such Allowed Administrative Claim is due or as soon as reasonably
 practicable thereafter); (2) if such Administrative Claim is not Allowed as of the Effective Date, no later than 30 days
 after the date on which an order Allowing such Administrative Claim becomes a Final Order, or as soon as reasonably
 practicable thereafter; (3) if such Allowed Administrative Claim is based on liabilities incurred by the Debtors in the
 ordinary course of their business after the Petition Date, in accordance with the terms and conditions of the particular
 transaction or course of business giving rise to such Allowed Administrative Claim, without any further action by the
 holder of such Allowed Administrative Claim; (4) at such time and upon such terms as may be agreed upon by the
 holder of such Allowed Administrative Claim and the Debtors or the Reorganized Debtors, as applicable; or (5) at
 such time and upon such terms as set forth in a Final Order of the Bankruptcy Court.

           Except for Professional Fee Claims and DIP Claims, and unless previously Filed, requests for payment of
 Administrative Claims, must be Filed and served on the Reorganized Debtors no later than the Administrative Claim
 Bar Date pursuant to the procedures specified in the Confirmation Order and the notice of entry of the Confirmation
 Order. Objections to such requests must be Filed and served on the requesting party and the Debtors (if the Debtors
 are not the objecting party) by the Administrative Claims Objection Bar Date. After notice and a hearing in accordance
 with the procedures established by the Bankruptcy Code, the Bankruptcy Rules, and prior Bankruptcy Court orders,
 the Allowed amounts, if any, of Administrative Claims shall be determined by, and satisfied in accordance with an
 order that becomes a Final Order of, the Bankruptcy Court.

          Except for Professional Fee Claims and DIP Claims, holders of Administrative Claims that are required to
 File and serve a request for payment of such Administrative Claims that do not file and serve such a request by the
 Administrative Claim Bar Date shall be forever barred, estopped, and enjoined from asserting such Administrative
 Claims against the Debtors, the Reorganized Debtors, the Debtors’ or Reorganized Debtors’ property, or the Estates,
 and such Administrative Claims shall be deemed discharged as of the Effective Date without the need for any objection
 from the Reorganized Debtors or any notice to or action, order, or approval of the Bankruptcy Court or any other
 Entity.

 C.       Payment of Fees and Expenses under DIP Order

           On the later of (1) the Effective Date and (2) the date on which such fees, expenses, or disbursements would
 be required to be paid under the terms of the DIP Order, the Debtors or Reorganized Debtors (as applicable) shall pay
 all fees, expenses, and disbursements of the DIP Agents and DIP Lenders, in each case that have accrued and are
 unpaid as of the Effective Date and are required to be paid under or pursuant to the applicable DIP Order. All payments
 of fees, expenses, or disbursements pursuant to this Article II.C shall be subject in all respects to the terms of the DIP
 Order.

                                                            25
 KE 58496119
18-10947-scc         Doc 1306        Filed 02/27/19 Entered 02/27/19 12:53:36                       Main Document
                                                  Pg 33 of 92


 D.       Professional Fee Claims

          1.   Final Fee Applications and Payment of Professional Fee Claims

          All final requests for payment of Professional Fee Claims for services rendered and reimbursement of
 expenses incurred prior to the Confirmation Date must be Filed no later than 45 days after the Effective Date. The
 Bankruptcy Court shall determine the Allowed amounts of such Professional Fee Claims after notice and a hearing in
 accordance with the procedures established by the Bankruptcy Code, Bankruptcy Rules, and prior Bankruptcy Court
 orders. The Reorganized Debtors shall pay the amount of the Allowed Professional Fee Claims owing to the
 Professionals in Cash to such Professionals, including from funds held in the Professional Fee Escrow Account when
 such Professional Fee Claims are Allowed by entry of an order of the Bankruptcy Court.

          2.   Professional Fee Escrow Account

           As soon as is reasonably practicable after the Confirmation Date and no later than the Effective Date, the
 Debtors shall establish and fund the Professional Fee Escrow Account with Cash equal to the Professional Fee Escrow
 Amount. The Professional Fee Escrow Account shall be maintained in trust solely for the Professionals and for no
 other Entities until all Professional Fee Claims Allowed by the Bankruptcy Court have been irrevocably paid in full
 to the Professionals pursuant to one or more Final Orders of the Bankruptcy Court. No Liens, claims, or interests shall
 encumber the Professional Fee Escrow Account or Cash held in the Professional Fee Escrow Account in any way.
 Funds held in the Professional Fee Escrow Account shall not be considered property of the Estates, the Debtors, or
 the Reorganized Debtors.

          The amount of Professional Fee Claims owing to the Professionals shall be paid in Cash to such Professionals
 by the Debtors or the Reorganized Debtors, as applicable, from the funds held in the Professional Fee Escrow Account
 as soon as reasonably practicable after such Professional Fee Claims are Allowed by an order of the Bankruptcy Court;
 provided that the Debtors’ and the Reorganized Debtors’ obligations to pay Allowed Professional Fee Claims shall
 not be limited nor be deemed limited to funds held in the Professional Fee Escrow Account. When all Professional
 Fee Claims Allowed by the Bankruptcy Court have been irrevocably paid in full to the Professionals pursuant to one
 or more Final Orders of the Bankruptcy Court, any remaining funds held in the Professional Fee Escrow Account shall
 promptly be paid to the Reorganized Debtors without any further notice to or action, order, or approval of the
 Bankruptcy Court or any other Entity.

          3.   Professional Fee Escrow Amount

          The Professionals shall provide a reasonable and good-faith estimate of their fees and expenses incurred in
 rendering services to the Debtors before and as of the Effective Date projected to be outstanding as of the Effective
 Date, and shall deliver such estimate to the Debtors no later than five days before the anticipated Effective Date;
 provided, however, that such estimate shall not be considered or deemed an admission or limitation with respect to
 the amount of the fees and expenses that are the subject of the Professional’s final request for payment of Professional
 Fee Claims and such Professionals are not bound to any extent by the estimates. If a Professional does not provide an
 estimate, the Debtors may estimate the unpaid and unbilled fees and expenses of such Professional. The total
 aggregate amount so estimated as of the Effective Date shall be utilized by the Debtors to determine the amount to be
 funded to the Professional Fee Escrow Account, provided that the Reorganized Debtors shall use Cash on hand to
 increase the amount of the Professional Fee Escrow Account to the extent fee applications are Filed after the Effective
 Date in excess of the amount held in the Professional Fee Escrow Account based on such estimates.

          4.   Post-Confirmation Fees and Expenses

           Except as otherwise specifically provided in the Plan, from and after the Confirmation Date, the Debtors
 shall, in the ordinary course of business and without any further notice to or action, order, or approval of the
 Bankruptcy Court, pay in Cash the reasonable and documented legal, professional, or other fees and expenses related
 to implementation of the Plan and Consummation incurred by the Debtors, the Reorganized Debtors, or the Committee
 (subject to Article XII.E of the Plan). Upon the Confirmation Date, any requirement that Professionals comply with
 sections 327 through 331 and 1103 of the Bankruptcy Code or the Interim Compensation Order in seeking retention


                                                           26
 KE 58496119
18-10947-scc          Doc 1306         Filed 02/27/19 Entered 02/27/19 12:53:36                       Main Document
                                                    Pg 34 of 92


 or compensation for services rendered after such date shall terminate, and the Debtors and the Committee (solely to
 the extent as set forth in Article XII.E of the Plan) may employ and pay any Professional in the ordinary course of
 business without any further notice to or action, order, or approval of the Bankruptcy Court.

          The Debtors and Reorganized Debtors, as applicable, shall pay, within ten business days after submission of
 a detailed invoice to the Debtors or Reorganized Debtors, as applicable, such reasonable claims for compensation or
 reimbursement of expenses incurred by the retained Professionals of the Debtors, Reorganized Debtors, and the
 Committee (solely to the extent as set forth in Article XII.E of the Plan), as applicable. If the Debtors or Reorganized
 Debtors, as applicable, dispute the reasonableness of any such invoice, the Debtors or Reorganized Debtors, as
 applicable, or the affected professional may submit such dispute to the Bankruptcy Court for a determination of the
 reasonableness of any such invoice, and the disputed portion of such invoice shall not be paid until the dispute is
 resolved.

 E.         Priority Tax Claims

          Except to the extent that a holder of an Allowed Priority Tax Claim and the Debtor against which such
 Allowed Priority Tax Claim is asserted agrees to a less favorable treatment, in full and final satisfaction, compromise,
 settlement, release, and discharge of, and in exchange for, each Allowed Priority Tax Claim, each holder of such
 Allowed Priority Tax Claim shall be treated in accordance with the terms set forth in section 1129(a)(9)(C) of the
 Bankruptcy Code. Solely to the extent required by the Bankruptcy Code, Allowed Priority Tax Claims will be paid
 with interest at the applicable non-default rate under non-bankruptcy law.

                                          ARTICLE III.
                     CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

 A.         Classification of Claims and Interests

           Except for the Claims addressed in Article II of the Plan, all Claims and Interests are classified in the Classes
 set forth in this Article III for all purposes, including voting, Confirmation, and distributions pursuant to the Plan and
 in accordance with section 1122 and 1123(a)(1) of the Bankruptcy Code. A Claim or an Interest is classified in a
 particular Class only to the extent that such Claim or Interest qualifies within the description of that Class and is
 classified in other Classes to the extent that any portion of such Claim or Interest qualifies within the description of
 such other Classes. A Claim or an Interest also is classified in a particular Class for the purpose of receiving
 distributions under the Plan only to the extent that such Claim or Interest is an Allowed Claim or Allowed Interest in
 that Class and has not been paid, released, or otherwise satisfied prior to the Effective Date.

           The classification of Claims and Interests against each Debtor pursuant to the Plan is as set forth below. The
 Plan shall apply as a separate Plan for each of the Debtors, and the classification of Claims and Interests set forth
 herein shall apply separately to each of the Debtors. All of the potential Classes for the Debtors are set forth herein.
 Certain of the Debtors may not have holders of Claims or Interests in a particular Class or Classes, and such Claims
 shall be treated as set forth in Article III.F hereof. For all purposes under the Plan, each Class will contain sub-Classes
 for each of the Debtors, except that (1) Class 5B, Class 5C, and Class 5D shall be vacant at each Debtor other than
 NWHI, (2) Class 5E shall be vacant at each Debtor other than Nine West Development LLC, (3) Class 5F shall be
 vacant at each Debtor other than Nine West Management Service LLC, (4) Class 5G shall be vacant at each Debtor
 other than Nine West Distribution LLC, (5) Class 5H shall be vacant at each Debtor other than One Jeanswear Group
 Inc., (6) Class 5I shall be vacant at each Debtor other than Kasper Group LLC, (7) Class 5J shall be vacant at each
 Debtor other than Jasper Parent LLC, Nine West Jeanswear Holding LLC, Kasper U.S. Blocker LLC, Nine West
 Apparel Holdings LLC, and US KIC Top Hat LLC, and (8) Class 7 shall be vacant at each Debtor other than Holdings.

            The classification of Claims and Interests against each Debtor (as applicable) pursuant to the Plan is as
 follows:




                                                             27
 KE 58496119
18-10947-scc        Doc 1306       Filed 02/27/19 Entered 02/27/19 12:53:36                   Main Document
                                                Pg 35 of 92



  Class                Claim/Interest               Status                         Voting Rights


    1     Other Priority Claims                   Unimpaired    Not Entitled to Vote (Presumed to Accept)


    2     Other Secured Claims                    Unimpaired    Not Entitled to Vote (Presumed to Accept)


    3     Secured Tax Claims                      Unimpaired    Not Entitled to Vote (Presumed to Accept)


    4     Secured Term Loan Claims                 Impaired     Entitled to Vote


   5A     Unsecured Term Loan Claims               Impaired     Entitled to Vote


   5B     2034 Notes Claims                        Impaired     Entitled to Vote


   5C     2019 Notes Claims                        Impaired     Entitled to Vote


          General Unsecured Claims against
   5D                                              Impaired     Entitled to Vote
          NWHI

          General Unsecured Claims against Nine
    5E                                             Impaired     Entitled to Vote
          West Development LLC

          General Unsecured Claims against Nine
    5F                                             Impaired     Entitled to Vote
          West Management Service LLC

          General Unsecured Claims against Nine
   5G                                              Impaired     Entitled to Vote
          West Distribution LLC

          General Unsecured Claims against One
   5H                                              Impaired     Entitled to Vote
          Jeanswear Group Inc.

          General Unsecured Claims against
    5I                                             Impaired     Entitled to Vote
          Kasper Group LLC

          General Unsecured Claims against Non-
    5J                                             Impaired     Not Entitled to Vote (Deemed to Reject)
          Operating Debtors

                                                  Impaired or   Not Entitled to Vote (Presumed to Accept or
    6     Intercompany Claims
                                                  Unimpaired    Deemed to Reject)


    7     Interests in Holdings                    Impaired     Not Entitled to Vote (Deemed to Reject)


                                                  Impaired or   Not Entitled to Vote (Presumed to Accept or
    8     Intercompany Interests
                                                  Unimpaired    Deemed to Reject)



                                                     28
 KE 58496119
18-10947-scc         Doc 1306         Filed 02/27/19 Entered 02/27/19 12:53:36                       Main Document
                                                   Pg 36 of 92



  Class                  Claim/Interest                    Status                        Voting Rights


      9   Section 510(b) Claims                          Impaired      Not Entitled to Vote (Deemed to Reject)


 B.       Treatment of Claims and Interests

           Subject to Article VI hereof, each holder of an Allowed Claim or Allowed Interest, as applicable, shall receive
 under the Plan the treatment described below in full and final satisfaction, compromise, settlement, release, and
 discharge of, and in exchange for, such holder’s Allowed Claim or Allowed Interest, except to the extent less favorable
 treatment is agreed to by the Debtors or Reorganized Debtors and the holder of such Allowed Claim or Allowed
 Interest, as applicable. Unless otherwise indicated herein, the holder of an Allowed Claim or Allowed Interest, as
 applicable, shall receive such treatment on the later of the Effective Date and the date such holder’s Claim or Interest
 becomes an Allowed Claim or Allowed Interest or as soon as reasonably practicable thereafter.

          1.       Class 1 - Other Priority Claims

                   (a)      Classification: Class 1 consists of all Other Priority Claims.

                   (b)      Treatment: Except to the extent that a holder of an Allowed Other Priority Claim and the
                            applicable Debtor (after consultation with the Requisite Term Loan Lenders and the
                            Committee) or Reorganized Debtor agree to a less favorable treatment, in full and final
                            satisfaction, compromise, settlement, release, and discharge of and in exchange for such
                            Other Priority Claim, each such holder shall receive, at the option of the applicable Debtor
                            or Reorganized Debtor, as applicable:

                            (i)       payment in full in Cash of the unpaid portion of its Other Priority Claim on the
                                      later of the Effective Date and such date such Other Priority Claim becomes an
                                      Allowed Other Priority Claim; or

                            (ii)      such other treatment rendering such Holder’s Allowed Other Priority Claim
                                      Unimpaired.

                   (c)      Voting: Class 1 is Unimpaired under the Plan. Each holder of an Other Priority Claim is
                            conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the
                            Bankruptcy Code. Therefore, each holder of an Other Priority Claim is not entitled to vote
                            to accept or reject the Plan.

          2.       Class 2 - Other Secured Claims

                   (a)      Classification: Class 2 consists of all Other Secured Claims.

                   (b)      Treatment: Except to the extent that a holder of an Allowed Other Secured Claim and the
                            applicable Debtor (after consultation with the Requisite Term Loan Lenders and the
                            Committee) or Reorganized Debtor agree to a less favorable treatment, in full and final
                            satisfaction, compromise, settlement, release, and discharge of and in exchange for such
                            Other Secured Claim, each such holder shall receive, at the option of the applicable Debtor
                            or Reorganized Debtor, as applicable:

                            (i)       payment in full in Cash of the unpaid portion of such holder’s Allowed Other
                                      Secured Claim on the later of the Effective Date and such date such Other Secured
                                      Claim becomes an Allowed Other Secured Claim;

                            (ii)      Reinstatement of such holder’s Allowed Other Secured Claim;


                                                            29
 KE 58496119
18-10947-scc    Doc 1306       Filed 02/27/19 Entered 02/27/19 12:53:36                        Main Document
                                            Pg 37 of 92


                       (iii)    the applicable Debtor’s interest in the collateral securing such holder’s Other
                                Secured Claim; or

                       (iv)     such other treatment rendering such holder’s Allowed Other Secured Claim
                                Unimpaired.

               (c)     Voting: Class 2 is Unimpaired under the Plan. Each holder of an Other Secured Claim is
                       conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the
                       Bankruptcy Code. Therefore, each holder of an Other Secured Claim is not entitled to vote
                       to accept or reject the Plan.

         3.    Class 3 - Secured Tax Claims

               (a)     Classification: Class 3 consists of all Secured Tax Claims.

               (b)     Treatment: Except to the extent that a holder of an Allowed Secured Tax Claim and the
                       applicable Debtor or Reorganized Debtor agree to a less favorable treatment, in full and
                       final satisfaction, compromise, settlement, release, and discharge of and in exchange for
                       such Secured Tax Claim, each such holder shall receive, at the option of the applicable
                       Debtor or Reorganized Debtor, as applicable:

                       (i)      payment in full in Cash of the unpaid portion of such holder’s Allowed Secured
                                Tax Claim on the later of the Effective Date and such date such Secured Tax
                                Claim becomes an Allowed Secured Tax Claim; or

                       (ii)     equal semi-annual Cash payments commencing as of the Effective Date or as soon
                                as reasonably practicable thereafter and continuing for five years from the Petition
                                Date, in an aggregate amount equal to such Allowed Secured Tax Claim, together
                                with interest at the applicable rate under non-bankruptcy law, subject to the option
                                of the Reorganized Debtors to prepay the entire amount of such Allowed Secured
                                Tax Claim during such time period.

               (c)     Voting: Class 3 is Unimpaired under the Plan. Each holder of a Secured Tax Claim is
                       conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the
                       Bankruptcy Code. Therefore, each holder of a Secured Tax Claim is not entitled to vote to
                       accept or reject the Plan.

         4.    Class 4 - Secured Term Loan Claims

               (a)     Classification: Class 4 consists of all Secured Term Loan Claims.

               (b)     Allowance: On the Effective Date, the Secured Term Loan Claims shall be Allowed in an
                       aggregate amount equal to $432,798,741, plus interest at the non-default rate, fees, costs,
                       charges, and other Secured Term Loan Claims arising under the Secured Term Loan
                       Documents (with any interest accruing at the non-default rate) accruing after the Petition
                       Date up to and including the Effective Date, which Allowed amount does not reflect (i) the
                       Secured Term Loan 363 Sale Payment and (ii) the Secured Term Loan DIP Order
                       Payments.

               (c)     Treatment: On the Effective Date, except to the extent that a holder of an Allowed Secured
                       Term Loan Claim agrees to less favorable treatment, in full and final satisfaction,
                       settlement, release, and discharge of and in exchange for each Allowed Secured Term Loan
                       Claim, each holder of an Allowed Secured Term Loan Claim shall receive payment in full
                       in Cash of the unpaid portion of its Allowed Secured Term Loan Claim.



                                                      30
 KE 58496119
18-10947-scc           Doc 1306           Filed 02/27/19 Entered 02/27/19 12:53:36                                 Main Document
                                                       Pg 38 of 92


                     (d)       Voting: Class 4 is Impaired under the Plan. Holders of Secured Term Loan Claims are
                               entitled to vote to accept or reject the Plan.

          5.         Class 5A - Unsecured Term Loan Claims

                     (a)       Classification: Class 5A consists of all Unsecured Term Loan Claims.

                     (b)       Allowance: On the Effective Date, the Unsecured Term Loan Claims shall be Allowed in
                               an aggregate amount equal to $305,099,461.

                     (c)       Treatment: Except to the extent that a holder of an Allowed Unsecured Term Loan Claim
                               agrees to less favorable treatment, in full and final satisfaction, settlement, release, and
                               discharge of and in exchange for each Allowed Unsecured Term Loan Claim, each such
                               holder of an Allowed Unsecured Term Loan Claim shall receive its Pro Rata share of:

                               (i)        91.5% of the New Common Stock, subject to dilution by the Management
                                          Incentive Plan and the New Warrants;

                               (ii)       $16,250,000 in Cash from the Equity Holders Settlement Proceeds;

                               (iii)      $3,700,000 from the Debtors;2

                               (iv)       Cash in an amount equal to the Administrative Expense Savings; and

                               (v)        Cash from the Professional Fee Savings in excess of $5,000,000.

                     (d)       Voting: Class 5A is Impaired under the Plan. Holders of Unsecured Term Loan Claims
                               are entitled to vote to accept or reject the Plan.

          6.         Class 5B - 2034 Notes Claims

                     (a)       Classification: Class 5B consists of all 2034 Notes Claims.

                     (b)       Allowance: On the Effective Date, the 2034 Notes Claims shall be Allowed in an aggregate
                               amount equal to $255,997,396.

                     (c)       Treatment: Except to the extent that a holder of an Allowed 2034 Notes Claim agrees to
                               less favorable treatment, in full and final satisfaction, settlement, release, and discharge of
                               and in exchange for each Allowed 2034 Notes Claim, each such holder of an Allowed 2034
                               Notes Claim shall receive:

                               (i)        its Pro Rata share (based on the aggregate amount of Allowed Claims in Classes
                                          5B, 5C, and 5D) of:

                                          (1)        $48,750,000 in Cash from the Equity Holders Settlement Proceeds;

                                          (2)        the first $5,000,000 in Cash from the Professional Fee Savings;

                                          (3)        $24,400,000 in Cash from the Debtors;




 2   Amount represents Debtors’ payment in full satisfaction of fees and expenses of Unsecured Term Loan Agent payable through the exercise
     of its Unsecured Term Loan Agent Charging Lien.



                                                                   31
 KE 58496119
18-10947-scc    Doc 1306        Filed 02/27/19 Entered 02/27/19 12:53:36                        Main Document
                                             Pg 39 of 92


                                (4)       $12,500,000 in Cash from the Debtors less any amounts paid pursuant to
                                          any order approving the Ad Hoc Group of Unsecured Noteholders
                                          Substantial Contribution Motion;

                                (5)       7.981% of the New Common Stock, subject to dilution by the
                                          Management Incentive Plan and the New Warrants; and

                                (6)       the New Warrants; and

                       (ii)     Either:

                                (1)       Consideration consisting of:

                                          a.   its Pro Rata share of the Class I Non-Released Party Trust
                                               Interests; and

                                          b.   its Pro Rata share (based on (A) an Allowed 2034 Notes Claim in
                                               the amount of $319,996,745, (B) the Allowed Claims in Class 5C,
                                               and (C) the Allowed Claims in Class 5D) of the Class II
                                               Non-Released Party Trust Interests; or

                                (2)       solely to the extent that such holder is not a member of the Ad Hoc Group
                                          of Unsecured Noteholders, the Cash-Out Option to the extent such holder
                                          timely elects to receive the Cash-Out Option.

               (d)     Voting: Class 5B is Impaired under the Plan. Holders of 2034 Notes Claims are entitled
                       to vote to accept or reject the Plan.

         7.    Class 5C - 2019 Notes Claims

               (a)     Classification: Class 5C consists of all 2019 Notes Claims.

               (b)     Allowance: On the Effective Date, the 2019 Notes Claims shall be Allowed in an aggregate
                       amount equal to $476,002,016.

               (c)     Treatment: Except to the extent that a holder of an Allowed 2019 Notes Claim agrees to
                       less favorable treatment, in full and final satisfaction, settlement, release, and discharge of
                       and in exchange for each Allowed 2019 Notes Claim, each such holder of an Allowed 2019
                       Notes Claim shall receive:

                       (i)      its Pro Rata share (based on the aggregate amount of Allowed Claims in Classes
                                5B, 5C, and 5D) of:

                                (1)       $48,750,000 in Cash from the Equity Holders Settlement Proceeds;

                                (2)       the first $5,000,000 in Cash from the Professional Fee Savings;

                                (3)       $24,400,000 in Cash from the Debtors;

                                (4)       $12,500,000 in Cash from the Debtors less any amounts paid pursuant to
                                          any order approving the Ad Hoc Group of Unsecured Noteholders
                                          Substantial Contribution Motion;

                                (5)       7.981% of the New Common Stock, subject to dilution by the
                                          Management Incentive Plan and the New Warrants; and


                                                      32
 KE 58496119
18-10947-scc    Doc 1306       Filed 02/27/19 Entered 02/27/19 12:53:36                      Main Document
                                            Pg 40 of 92


                               (6)       the New Warrants; and

                       (ii)    Either:

                               (1)       its Pro Rata share (based on (A) an Allowed 2034 Notes Claim in the
                                         amount of $319,996,745, (B) the Allowed Claims in Class 5C, and
                                         (C) the Allowed Claims in Class 5D) of the Class II Non-Released Party
                                         Trust Interests; or

                               (2)       solely to the extent that such holder is not a member of the Ad Hoc Group
                                         of Unsecured Noteholders, the Cash-Out Option to the extent such holder
                                         timely elects to receive the Cash-Out Option.

               (d)     Voting: Class 5C is Impaired under the Plan. Holders of 2019 Notes Claims are entitled
                       to vote to accept or reject the Plan.

         8.    Class 5D - General Unsecured Claims against NWHI

               (a)     Classification: Class 5D consists of all General Unsecured Claims against NWHI.

               (b)     Treatment: Except to the extent that a holder of an Allowed General Unsecured Claim in
                       Class 5D agrees to less favorable treatment, in full and final satisfaction, settlement,
                       release, and discharge of and in exchange for each Allowed General Unsecured Claim in
                       Class 5D, each such holder of an Allowed General Unsecured Claim in Class 5D shall
                       receive:

                       (i)     its Pro Rata share (based on the aggregate amount of Allowed Claims in Classes
                               5B, 5C, and 5D) of:

                               (1)       $48,750,000 in Cash from the Equity Holders Settlement Proceeds;

                               (2)       the first $5,000,000 in Cash from the Professional Fee Savings;

                               (3)       $24,400,000 in Cash from the Debtors;

                               (4)       $12,500,000 in Cash from the Debtors less any amounts paid pursuant to
                                         any order approving the Ad Hoc Group of Unsecured Noteholders
                                         Substantial Contribution Motion;

                               (5)       7.981% of the New Common Stock, subject to dilution by the
                                         Management Incentive Plan and the New Warrants; and

                               (6)       the New Warrants; and

                       (ii)    Either:

                               (1)       its Pro Rata share (based on (A) an Allowed 2034 Notes Claim in the
                                         amount of $319,996,745, (B) the Allowed Claims in Class 5C, and
                                         (C) the Allowed Claims in Class 5D) of the Class II Non-Released Party
                                         Trust Interests; or

                               (2)       solely to the extent that such holder is not a member of the Ad Hoc Group
                                         of Unsecured Noteholders, the Cash-Out Option to the extent such holder
                                         timely elects to receive the Cash-Out Option.



                                                     33
 KE 58496119
18-10947-scc    Doc 1306        Filed 02/27/19 Entered 02/27/19 12:53:36                          Main Document
                                             Pg 41 of 92


               (c)     Voting: Class 5D is Impaired under the Plan. Holders of General Unsecured Claims in
                       Class 5D are entitled to vote to accept or reject the Plan.

         9.    Class 5E - General Unsecured Claims against Nine West Development LLC

               (a)     Classification: Class 5E consists of all General Unsecured Claims against Nine West
                       Development LLC

               (b)     Treatment: Except to the extent that a holder of an Allowed General Unsecured Claim in
                       Class 5E agrees to less favorable treatment, in full and final satisfaction, settlement,
                       release, and discharge of and in exchange for each Allowed General Unsecured Claim in
                       Class 5E, each such holder of an Allowed General Unsecured Claim in Class 5E shall
                       receive its Pro Rata share of 0.039% of the New Common Stock from the GUC Subsidiary
                       Equity Pool, subject to dilution by the Management Incentive Plan and the New Warrants.

               (c)     Voting: Class 5E is Impaired under the Plan. Holders of General Unsecured Claims in
                       Class 5E are entitled to vote to accept or reject the Plan.

         10.   Class 5F - General Unsecured Claims against Nine West Management Service LLC

               (a)     Classification: Class 5F consists of all General Unsecured Claims against Nine West
                       Management Service LLC.

               (b)     Treatment: Except to the extent that a holder of an Allowed General Unsecured Claim in
                       Class 5F agrees to less favorable treatment, in full and final satisfaction, settlement, release,
                       and discharge of and in exchange for each Allowed General Unsecured Claim in Class 5F,
                       each such holder of an Allowed General Unsecured Claim in Class 5F shall receive its Pro
                       Rata share of 0.147% of the New Common Stock from the GUC Subsidiary Equity Pool,
                       subject to dilution by the Management Incentive Plan and the New Warrants.

               (c)     Voting: Class 5F is Impaired under the Plan. Holders of General Unsecured Claims in
                       Class 5F are entitled to vote to accept or reject the Plan.

         11.   Class 5G - General Unsecured Claims against Nine West Distribution LLC

               (a)     Classification: Class 5G consists of all General Unsecured Claims against Nine West
                       Distribution LLC.

               (b)     Treatment: Except to the extent that a holder of an Allowed General Unsecured Claim in
                       Class 5G agrees to less favorable treatment, in full and final satisfaction, settlement,
                       release, and discharge of and in exchange for each Allowed General Unsecured Claim in
                       Class 5G, each such holder of an Allowed General Unsecured Claim in Class 5G shall
                       receive its Pro Rata share of 0.002% of the New Common Stock from the GUC Subsidiary
                       Equity Pool, subject to dilution by the Management Incentive Plan and the New Warrants.

               (c)     Voting: Class 5G is Impaired under the Plan. Holders of General Unsecured Claims in
                       Class 5G are entitled to vote to accept or reject the Plan.

         12.   Class 5H - General Unsecured Claims against One Jeanswear Group Inc.

               (a)     Classification: Class 5H consists of all General Unsecured Claims against One Jeanswear
                       Group Inc.




                                                       34
 KE 58496119
18-10947-scc    Doc 1306        Filed 02/27/19 Entered 02/27/19 12:53:36                          Main Document
                                             Pg 42 of 92


               (b)     Treatment: Except to the extent that a holder of an Allowed General Unsecured Claim in
                       Class 5H agrees to less favorable treatment, in full and final satisfaction, settlement,
                       release, and discharge of and in exchange for each Allowed General Unsecured Claim in
                       Class 5H, each such holder of an Allowed General Unsecured Claim in Class 5H shall
                       receive its Pro Rata share of 0.221% of the New Common Stock from the GUC Subsidiary
                       Equity Pool, subject to dilution by the Management Incentive Plan and the New Warrants.

               (c)     Voting: Class 5H is Impaired under the Plan. Holders of General Unsecured Claims in
                       Class 5H are entitled to vote to accept or reject the Plan.

         13.   Class 5I - General Unsecured Claims against Kasper Group LLC

               (a)     Classification: Class 5I consists of all General Unsecured Claims against Kasper Group
                       LLC.

               (b)     Treatment: Except to the extent that a holder of an Allowed General Unsecured Claim in
                       Class 5I agrees to less favorable treatment, in full and final satisfaction, settlement, release,
                       and discharge of and in exchange for each Allowed General Unsecured Claim in Class 5I,
                       each such holder of an Allowed General Unsecured Claim in Class 5I shall receive its Pro
                       Rata share of 0.110% of the New Common Stock from the GUC Subsidiary Equity Pool,
                       subject to dilution by the Management Incentive Plan and the New Warrants.

               (c)     Voting: Class 5I is Impaired under the Plan. Holders of General Unsecured Claims in
                       Class 5I are entitled to vote to accept or reject the Plan.

         14.   Class 5J - General Unsecured Claims against Non-Operating Debtors

               (a)     Classification: Class 5J consists of all General Unsecured Claims against Jasper Parent
                       LLC, Nine West Jeanswear Holding LLC, Kasper U.S. Blocker LLC, Nine West Apparel
                       Holdings LLC, and US KIC Top Hat LLC, if any.

               (b)     Treatment: Allowed General Unsecured Claims in Class 5J, if any, shall be discharged,
                       cancelled, released, and extinguished as of the Effective Date, and will be of no further
                       force or effect, and holders of General Unsecured Claims in Class 5J will not receive any
                       distribution on account of such Allowed General Unsecured Claims.

               (c)     Voting: Class 5J is Impaired under the Plan. Holders of General Unsecured Claims in
                       Class 5J are conclusively deemed to have rejected the Plan pursuant to section 1126(g) of
                       the Bankruptcy Code. Therefore, such holders are not entitled to vote to accept or reject
                       the Plan.

         15.   Class 6 - Intercompany Claims

               (a)     Classification: Class 6 consists of all Intercompany Claims.

               (b)     Treatment: On the Effective Date, all Intercompany Claims shall be, as determined by the
                       Debtors with the reasonable consent of the Requisite Unsecured Lenders, either:
                       (i) Reinstated, (ii) converted to equity, or (iii) cancelled and shall receive no distribution
                       on account of such Claims and may be compromised, extinguished, or settled after the
                       Effective Date.




                                                       35
 KE 58496119
18-10947-scc       Doc 1306        Filed 02/27/19 Entered 02/27/19 12:53:36                        Main Document
                                                Pg 43 of 92


                 (c)      Voting: Class 6 is either Impaired or Unimpaired under the Plan. Holders of Intercompany
                          Claims are either (i) conclusively deemed to have rejected the Plan pursuant to
                          section 1126(g) of the Bankruptcy Code or (ii) presumed to have accepted the Plan
                          pursuant to section 1126(f) of the Bankruptcy Code. Therefore, such holders are not
                          entitled to vote to accept or reject the Plan.

         16.     Class 7 - Interests in Holdings

                 (a)      Classification: Class 7 consists of all Interests in Holdings.

                 (b)      Treatment: On the Effective Date, all Interests in Holdings will be discharged, cancelled,
                          released, and extinguished, and will be of no further force or effect, and holders of Interests
                          in Holdings will not receive any distribution on account of such Interests in Holdings.

                 (c)      Voting: Class 7 is Impaired under the Plan. Holders of Interests in Holdings are
                          conclusively deemed to have rejected the Plan pursuant to section 1126(g) of the
                          Bankruptcy Code. Therefore, such holders are not entitled to vote to accept or reject the
                          Plan.

         17. Class 8 - Intercompany Interests

                 (a)      Classification: Class 8 consists of all Intercompany Interests.

                 (b)      Treatment: On the Effective Date, Intercompany Interests shall be, as determined by the
                          Debtors with the reasonable consent of the Requisite Unsecured Lenders, either:
                          (i) Reinstated, or (ii) discharged, cancelled, released, and extinguished as of the Effective
                          Date, and will be of no further force or effect, and holders of Intercompany Interests will
                          not receive any distribution on account of such Intercompany Interests.

                 (c)      Voting: Class 8 is Impaired or Unimpaired under the Plan. Holders of Intercompany
                          Interests are either (i) conclusively deemed to have rejected the Plan pursuant to
                          section 1126(g) of the Bankruptcy Code or (ii) presumed to have accepted the Plan
                          pursuant to section 1126(f) of the Bankruptcy Code. Therefore, such holders are not
                          entitled to vote to accept or reject the Plan.

         18.     Class 9 - Section 510(b) Claims

                 (a)      Classification: Class 9 consists of all Section 510(b) Claims.

                 (b)      Allowance: Notwithstanding anything to the contrary herein, a Section 510(b) Claim, if
                          any such Claim exists, may only become Allowed by Final Order of the Bankruptcy Court.
                          The Debtors are not aware of any valid Section 510(b) Claim and believe that no such
                          Section 510(b) Claim exists.

                 (c)      Treatment: Allowed Section 510(b) Claims, if any, shall be discharged, cancelled,
                          released, and extinguished as of the Effective Date, and will be of no further force or effect,
                          and holders of Allowed Section 510(b) Claims will not receive any distribution on account
                          of such Allowed Section 510(b) Claims.

                 (d)      Voting: Class 9 is Impaired under the Plan. Holders (if any) of Section 510(b) Claims are
                          conclusively deemed to have rejected the Plan under section 1126(g) of the Bankruptcy
                          Code. Therefore, such holders (if any) are not entitled to vote to accept or reject the Plan.




                                                         36
 KE 58496119
18-10947-scc         Doc 1306        Filed 02/27/19 Entered 02/27/19 12:53:36                       Main Document
                                                  Pg 44 of 92


 C.       Special Provision Governing Unimpaired Claims

          Except as otherwise specifically provided in the Plan, nothing herein shall be deemed to affect, diminish, or
 impair the Debtors’ or the Reorganized Debtors’ rights and defenses, both legal and equitable, with respect to any
 Reinstated Claim or Unimpaired Claim, including legal and equitable defenses to setoffs or recoupment against
 Reinstated Claims or Unimpaired Claims; and, except as otherwise specifically provided in the Plan, nothing herein
 shall be deemed to be a waiver or relinquishment of any claim, Cause of Action, right of setoff, or other legal or
 equitable defense which the Debtors had immediately prior to the Petition Date, against or with respect to any Claim
 that is Unimpaired by the Plan. Except as otherwise specifically provided in the Plan, the Reorganized Debtors shall
 have, retain, reserve, and be entitled to assert all such claims, Causes of Action, rights of setoff, and other legal or
 equitable defenses which the Debtors had immediately prior to the Petition Date fully as if the Chapter 11 Cases had
 not been commenced, and all of the Reorganized Debtors’ legal and equitable rights with respect to any Reinstated
 Claim or Claim that is Unimpaired by this Plan may be asserted after the Confirmation Date and the Effective Date to
 the same extent as if the Chapter 11 Cases had not been commenced. Unless otherwise Allowed, Claims that are
 Unimpaired shall remain Disputed Claims under the Plan.

 D.       Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy Code

           Section 1129(a)(10) of the Bankruptcy Code shall be satisfied for purposes of Confirmation by acceptance
 of the Plan by an Impaired Class of Claims. The Debtors shall seek Confirmation of the Plan pursuant to
 section 1129(b) of the Bankruptcy Code with respect to any rejecting Class of Claims or Interests. The Debtors reserve
 the right to modify the Plan in accordance with Article X of the Plan to the extent, if any, that Confirmation pursuant
 to section 1129(b) of the Bankruptcy Code requires modification, including by modifying the treatment applicable to
 a Class of Claims or Interests to render such Class of Claims or Interests Unimpaired to the extent permitted by the
 Bankruptcy Code and the Bankruptcy Rules; provided that this Article III.D shall not limit the respective rights of
 each party to the Restructuring Support Agreement, the 2019 Notes Indenture Trustee, the 2034 Notes Indenture
 Trustee, the Ad Hoc Group of Unsecured Noteholders, or the Committee.

 E.       Subordinated Claims

           Except as expressly provided herein, the allowance, classification, and treatment of all Allowed Claims and
 Interests and the respective distributions and treatments under the Plan take into account and conform to the relative
 priority and rights of the Claims and Interests in each Class in connection with any contractual, legal, and equitable
 subordination rights relating thereto, whether arising under general principles of equitable subordination,
 section 510(b) of the Bankruptcy Code, or otherwise.

 F.       Elimination of Vacant Classes; Presumed Acceptance by Non-Voting Classes

          Any Class of Claims or Interests that does not have a holder of an Allowed Claim or Allowed Interest or a
 Claim or Interest temporarily Allowed by the Bankruptcy Court in an amount greater than zero as of the date of the
 Confirmation Hearing shall be considered vacant and deemed eliminated from the Plan for purposes of voting to
 accept or reject the Plan and for purposes of determining acceptance or rejection of the Plan by such Class pursuant
 to section 1129(a)(8) of the Bankruptcy Code.

          If a Class contains Claims or Interests eligible to vote and no holders of Claims or Interests eligible to vote
 in such Class vote to accept or reject the Plan, the holders of such Claims or Interests in such Class shall be deemed
 to have accepted the Plan.

 G.       Intercompany Interests.

           To the extent Reinstated under the Plan, distributions on account of Intercompany Interests are not being
 received by holders of such Intercompany Interests on account of their Intercompany Interests but for the purposes of
 administrative convenience and in exchange for the Debtors’ and Reorganized Debtors’ agreement under the Plan to
 provide management services to certain other Debtors and Reorganized Debtors, to use certain funds and assets as set
 forth in the Plan to make certain distributions and satisfy certain obligations of certain other Debtors and Reorganized


                                                           37
 KE 58496119
18-10947-scc         Doc 1306         Filed 02/27/19 Entered 02/27/19 12:53:36                       Main Document
                                                   Pg 45 of 92


 Debtors to the holders of certain Allowed Claims. For the avoidance of doubt, any Interest in non-Debtor subsidiaries
 owned by a Debtor shall continue to be owned by the applicable Reorganized Debtor.

 H.       Controversy Concerning Impairment

         If a controversy arises as to whether any Claims or Interests, or any Class of Claims or Interests, are Impaired,
 the Bankruptcy Court shall, after notice and a hearing, determine such controversy on or before the Confirmation
 Date.

                                             ARTICLE IV.
                                MEANS FOR IMPLEMENTATION OF THE PLAN

 A.       Sources of Consideration for Plan Distributions

          The Reorganized Debtors will fund distributions and other sources and uses contemplated by the Plan with
 (1) Cash on hand, (2) the issuance and distribution of New Common Stock, New Warrants, and Non-Released Party
 Trust Interests, (3) proceeds from the New Debt, (4) the Equity Holders Settlement Proceeds, (5) the Cash-Out Option
 Funding, (6) the Administrative Expense Savings, and (7) the Professional Fee Savings.

          1.       New Common Stock

           On the Effective Date, Reorganized Holdings shall issue the New Common Stock to the Entities entitled to
 receive the New Common Stock pursuant to the Plan. The issuance of the New Common Stock shall be authorized
 without the need for any further corporate action and without any further action by the holders of Claims or Interests.
 All of the shares of New Common Stock issued (including any New Common Stock to be issued upon the exercise of
 the New Warrants) pursuant to the Plan shall be duly authorized, validly issued, fully paid, and non-assessable. Each
 distribution and issuance of the New Common Stock under the Plan shall be governed by the terms and conditions set
 forth in the Plan applicable to such distribution or issuance and by the terms and conditions of the instruments
 evidencing or relating to such distribution or issuance, which terms and conditions shall bind each Entity receiving
 such distribution or issuance.

           For the avoidance of doubt, any claimant’s acceptance of New Common Stock, shall be deemed as its
 agreement to the Reorganized Holdings Organizational Documents, as the same may be amended or modified from
 time to time following the Effective Date in accordance with its terms.

          2.       New Debt

          On the Effective Date, contemporaneously with the satisfaction of the DIP Claims in accordance with Article
 II.A hereof, Reorganized Holdings and one or more Reorganized Debtors shall enter into the New Debt on the terms
 and conditions set forth in the New Debt Documents. On and after the Effective Date, the New Debt Documents shall
 constitute legal, valid, and binding obligations of the Reorganized Debtors and be enforceable in accordance with their
 respective terms.

          Confirmation shall be deemed approval of the New Debt (including the transactions contemplated thereby,
 and all actions to be taken, undertakings to be made, and obligations and guarantees to be incurred and fees paid in
 connection therewith), and, to the extent not approved by the Bankruptcy Court previously, the Reorganized Debtors
 will be authorized to execute and deliver those documents necessary or appropriate to obtain the New Debt, including
 the New Debt Documents, without further notice to or order of the Bankruptcy Court, act or action under applicable
 law, regulation, order or rule or vote, consent, authorization, or approval of any Person, subject to such modifications
 as the Debtors or Reorganized Debtors may deem to be necessary to consummate the New Debt.

          On the Effective Date, immediately upon receipt of the payments required in Article II.A hereof, all of the
 liens and security interests to be granted in accordance with the terms of the New Debt Documents (a) shall be legal,
 binding, and enforceable liens on, and security interests in, the collateral granted thereunder in accordance with the
 terms of the New Debt Documents, (b) shall be deemed automatically attached and perfected on the Effective Date,


                                                            38
 KE 58496119
18-10947-scc         Doc 1306         Filed 02/27/19 Entered 02/27/19 12:53:36                       Main Document
                                                   Pg 46 of 92


 subject only to such liens and security interests as may be permitted under the New Debt Documents, and (c) shall not
 be subject to avoidance, recharacterization, or subordination (including equitable subordination) for any purposes
 whatsoever and shall not constitute preferential transfers, fraudulent conveyances, or other voidable transfers under
 the Bankruptcy Code or any applicable non-bankruptcy law.

          3.       New Warrants; New Warrant Agreement

           As described herein, the holders of Allowed Claims in Classes 5B, 5C, and 5D shall receive their Pro Rata
 share of New Warrants under the Plan. The New Warrants shall only be exercisable as follows: (a) during the 5-year
 term of the New Warrants, upon a change of control event consummated through a sale or a merger at a strike price
 based on a $625 million total enterprise value on a net (cashless exercise) basis; and (b) during the 5-year term of the
 New Warrants, for Cash only at the option of the holder of the New Warrants at a strike price based on a $625 million
 total enterprise value, but only if such Cash election is made before a change of control event consummated through
 a sale or a merger. No adjustments will be made to the New Warrants’ strike price, except solely in the event of
 dividends to shareholders, share repurchases, stock splits, above-market self-tenders, and other customary anti-dilution
 protections, to be set forth in the New Warrant Agreement. In addition, the New Warrant Agreement shall provide
 that the New Warrants shall not (x) have any Black-Scholes or similar “cash out” protections in the event of a change
 of control transaction for less than the strike price, (y) have any covenants, or (z) entitle the New Warrant holders to
 any corporate governance rights.

          On the Effective Date, Reorganized Holdings shall issue the New Warrants to the Entities entitled to receive
 the New Warrants pursuant to the Plan. The issuance of the New Warrants shall be authorized without the need for
 any further corporate action and without any further action by the holders of Claims or Interests other than as set forth
 herein. Each distribution and issuance of the New Warrants under the Plan shall be governed by the New Warrant
 Agreement.

          For the avoidance of doubt, any claimant’s acceptance of the New Warrants (including any New Common
 Stock to be issued upon the exercise of the New Warrants) shall be deemed as its agreement to the New Warrant
 Agreement and the Reorganized Holdings Organizational Documents (including the Shareholders Agreement), as the
 same may be amended or modified from time to time following the Effective Date in accordance with its terms.

 B.       Equity Holders Settlement

           Effective as of October 17, 2018, Nine West Topco (i) shall, to the extent it has not yet previously done so,
 amend its previously filed 2017 U.S. partnership tax return to reverse the worthless stock deduction claimed by Nine
 West Topco LLC on account of its equity investment in Holdings; (ii) shall not take any action that results in an
 ownership change of Holdings within the meaning of Section 382(g) of the Internal Revenue Code (including by
 treating the Interests in Holdings as becoming worthless within the meaning of Section 382(g)(4)(D) of the Internal
 Revenue Code and thereby resulting in an ownership change of Holdings within the meaning of Section 382(g) of the
 Internal Revenue Code or by subsequently amending Topco’s 2017 U.S. partnership tax return to claim a worthless
 stock deduction on account of its equity investment in Holdings) until after the Effective Date (it being expressly
 acknowledged and agreed that Nine West Topco LLC shall be permitted to claim a worthless stock deduction on
 account of its Interest in Holdings in the taxable year in which the Effective Date occurs); (iii) shall not knowingly
 permit any Person (other than Nine West Topco LLC) to own or take any action that would result in any person owning
 directly, indirectly, or constructively (by operation of Section 318 as modified by Section 382(l)(3)(A) of the Internal
 Revenue Code) 50% or more of the Interests in Holdings until on or after the Effective Date; (iv) shall not change its
 taxable year to be other than the calendar year until after the Effective Date; and (v) take or refrain from taking any
 other action requested by the Company in its reasonable discretion in order to reverse the worthless stock deduction
 claimed by Nine West Topco LLC on account of its direct or indirect equity investment in Holdings; provided,
 however, that the Debtors understand, acknowledge, and agree that none of the Sponsor, the Minority Equity Holders,
 or any of their respective Affiliates make any representations or warranties with respect to the existence, realization,
 or value of any tax attributes of any of the Debtors.

          On the Effective Date and subject to the satisfaction (but not waiver) of the condition set forth in
 Article IX.A.7, hereof, the Sponsor shall contribute, or cause to be contributed, to the Estates the full amount of the
 Equity Holders Settlement Proceeds. The Equity Holders Settlement Proceeds will be used as follows: (1) Cash in

                                                            39
 KE 58496119
18-10947-scc         Doc 1306         Filed 02/27/19 Entered 02/27/19 12:53:36                        Main Document
                                                   Pg 47 of 92


 the amount of $55,000,000 of the Equity Holders Settlement Proceeds shall vest in the Debtors (which the Debtors
 and/or Reorganized Debtors, as applicable, may use to fund the sources and uses under the Plan) and (2) Cash in the
 amount of $65,000,000 of the Equity Holders Settlement Proceeds shall be distributed to the holders of Claims in
 Classes 5A, 5B, 5C, and 5D in accordance with Article III.B hereof.

         Effective as of October 17, 2018, an Affiliate of the Sponsor has caused its Affiliate, Belk, Inc., to enter into
 a covenant agreement whereby Belk, Inc. has agreed to make certain required minimum purchases of product from
 NWHI for the periods specified therein.

 C.       General Settlement of Claims and Interests

           Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, and in consideration for the
 classification, distributions, releases, and other benefits provided under the Plan, on the Effective Date, the provisions
 of the Plan shall constitute a good-faith compromise and settlement of all Claims, Interests, Causes of Action, and
 controversies released, settled, compromised, discharged, or otherwise resolved pursuant to the Plan, including the
 Equity Holders Settlement, the Estate Action STL Settlement, and the Estate Action UTL Settlement. The Plan shall
 be deemed a motion to approve the good-faith compromise and settlement of all such Claims, Interests, Causes of
 Action, and controversies pursuant to Bankruptcy Rule 9019, including the Equity Holders Settlement, the Estate
 Action STL Settlement, and the Estate Action UTL Settlement, and the entry of the Confirmation Order shall constitute
 the Bankruptcy Court’s approval of such compromises and settlements under section 1123 of the Bankruptcy Code
 and Bankruptcy Rule 9019, as well as a finding by the Bankruptcy Court that such settlements and compromises are
 fair, equitable, reasonable, and in the best interests of the Debtors and their Estates. Subject to Article VI hereof, all
 distributions made to holders of Allowed Claims and Allowed Interests (as applicable) in any Class are intended to be
 and shall be final.

          Notwithstanding anything to the contrary in the Plan, on the Effective Date, any Cause of Action not settled,
 released, discharged, enjoined, or exculpated under Article VIII of the Plan on or prior to the Effective Date shall vest
 in the Reorganized Debtors; provided, however, notwithstanding anything to the contrary in the Plan, the Non-
 Released Party Trust Causes of Action shall be transferred to and vest in the Non-Released Party Trust on the Effective
 Date.

 D.       The Non-Released Party Trust

          1.       Creation of Non-Released Party Trust

           On the Effective Date, the Reorganized Debtors (solely in their capacity as successors to the Debtors) and
 the Non-Released Party Trustee shall execute the Non-Released Party Trust Agreement and the Non-Released Party
 Trust Transfer Agreement and shall take all steps necessary to establish the Non-Released Party Trust in accordance
 with the Plan, which shall be for the benefit of the Non-Released Party Trust Beneficiaries. Additionally, on the
 Effective Date the Debtors shall transfer and/or assign and shall be deemed to transfer and/or assign to the
 Non-Released Party Trust all of their rights, title and interest in and to all of the Non-Released Party Trust Assets, and
 in accordance with section 1141 of the Bankruptcy Code, the Non-Released Party Trust Assets shall automatically
 vest in the Non-Released Party Trust free and clear of all Claims and Liens, subject only to (a) Non-Released Party
 Trust Interests and (b) the expenses of the Non-Released Party Trust as provided for in the Non-Released Party Trust
 Agreement. Also on the Effective Date, subject to, in all respects, the terms of the Non-Released Party Trust Transfer
 Agreement, all Privileges held by the Debtors, the Reorganized Debtors (solely in their capacity as successors to the
 Debtors), and the Committee shall transfer to and vest exclusively in the Non-Released Party Trust.

          The Non-Released Party Trust shall be governed by the Non-Released Party Trust Agreement and
 administered by the Non-Released Party Trustee. The powers, rights, and responsibilities of the Non-Released Party
 Trustee shall be specified in the Non-Released Party Trust Agreement. The Non-Released Party Trustee shall hold
 and distribute the Non-Released Party Trust Assets in accordance with the Plan and the Non-Released Party Trust
 Agreement. Other rights and duties of the Non-Released Party Trustee and the Non-Released Party Trust Beneficiaries
 shall be as set forth in the Non-Released Party Trust Agreement and the Non-Released Party Trust Transfer
 Agreement.


                                                            40
 KE 58496119
18-10947-scc         Doc 1306         Filed 02/27/19 Entered 02/27/19 12:53:36                        Main Document
                                                   Pg 48 of 92


          After the Effective Date, the Debtors and the Reorganized Debtors shall have no interest in the Non-Released
 Party Trust Assets except to the extent set forth in the Non-Released Party Trust Agreement. To the extent that any
 Non-Released Party Trust Assets cannot be transferred to the Non-Released Party Trust because of a restriction on
 transferability under applicable non-bankruptcy law that is not superseded or preempted by section 1123 of the
 Bankruptcy Code or any other provision of the Bankruptcy Code, such Non-Released Party Trust Assets shall be
 deemed to have been retained by the Reorganized Debtors and the Non-Released Party Trust shall be deemed to have
 been designated as a representative of the Reorganized Debtors pursuant to section 1123(b)(3)(B) of the Bankruptcy
 Code to enforce and pursue such Non-Released Party Trust Assets on behalf of the Reorganized Debtors for the benefit
 of the Non-Released Party Trust Beneficiaries. Notwithstanding the foregoing, all net proceeds of such Non-Released
 Party Trust Assets shall be transferred to the Non-Released Party Trust to be distributed in accordance with this Plan.

          Notwithstanding anything in the Plan to the contrary, the Reorganized Debtors shall have no obligation to
 provide any funds or financing to the Non-Released Party Trust, other than the obligation to contribute the
 Non-Released Party Trust Assets, and under no circumstances will the expenses of the Non-Released Party Trust be
 paid or reimbursed by the Debtors or the Reorganized Debtors, as applicable.

          2.       Transfer of Assets and Causes of Action to Non-Released Party Trust

           Subject to definitive guidance from the IRS or a court of competent jurisdiction to the contrary, the
 Non-Released Party Trust is intended to be treated as a “liquidating trust” for U.S. federal income tax purposes
 pursuant to Treasury Regulation section 301-7701-4(d), and the Non-Released Party Trustee will take this position on
 the Non-Released Party Trust’s tax return accordingly. The Non-Released Party Trust Beneficiaries shall be treated
 as the grantors of the Non-Released Party Trust and as the deemed owners of the Non-Released Party Trust Assets.
 For U.S. federal income tax purposes, the transfer of assets to the Non-Released Party Trust will be deemed to occur
 as (a) a first-step transfer of the Non-Released Party Trust Assets to the holders of Class 5B, 5C, and 5D Claims (or
 to the Funding Entities for holders of Class 5B, 5C, and 5D Claims that elect the Cash-Out Option, to the extent
 available) and, to the extent the Non-Released Party Trust Assets are allocable to disputed Claims, to the disputed
 claims reserve described in the subsequent paragraph and (b) a second-step transfer by such holders and, to the extent
 relevant with respect to the disputed claims reserve, to the Non-Released Party Trust. As a result, the transfer of the
 Non-Released Party Trust Assets to the Non-Released Party Trust should be a taxable transaction, and the Debtors
 should recognize gain or loss equal to the difference between the tax basis and fair value of such assets. As soon as
 possible after the transfer of the Non-Released Party Trust Assets to the Non-Released Party Trust, the Non-Released
 Party Trustee shall make a good faith valuation of the Non-Released Party Trust Assets. This valuation will be made
 available from time to time, as relevant for tax reporting purposes. Each of the Debtors, Non-Released Party Trustee,
 and the holders of Claims receiving Non-Released Party Trust Interests shall take consistent positions with respect to
 the valuation of the Non-Released Party Trust Assets, and such valuations shall be utilized for all U.S. federal income
 tax purposes. The Non-Released Party Trust shall in no event be dissolved later than 5 years from the creation of such
 Non-Released Party Trust unless the Bankruptcy Court, upon motion within the 6-month period prior to the 5th
 anniversary (or within the 6-month period prior to the end of an extension period), determines that a fixed period
 extension (not to exceed 5 years, together with any prior extensions, without a favorable private letter ruling from the
 IRS or an opinion of counsel satisfactory to the trustee(s) of the Non-Released Party Trust that any further extension
 would not adversely affect the status of the trust as a liquidating trust for United States federal income tax purposes)
 is necessary to facilitate or complete the recovery and liquidation of the Non-Released Party Trust Assets.

           With respect to amounts, if any, in a reserve for disputed claims, the Debtors expect that such account will
 be treated as a “disputed ownership fund” governed by Treasury Regulation Section 1.468B-9, that any appropriate
 elections with respect thereto shall be made, and that such treatment will also be applied to the extent possible for state
 and local tax purposes. Under such treatment, a separate federal income tax return shall be filed with the IRS for such
 disputed claims reserve and will be subject to tax annually on a separate entity basis. Any taxes (including with respect
 to interest, if any, earned in the account, or any recovery on the portion of assets allocable to such account in excess
 of the disputed claims reserve’s basis in such assets) imposed on such account shall be paid out of the assets of the
 respective account (and reductions shall be made to amounts disbursed from the account to account for the need to
 pay such taxes).




                                                             41
 KE 58496119
18-10947-scc         Doc 1306         Filed 02/27/19 Entered 02/27/19 12:53:36                       Main Document
                                                   Pg 49 of 92


          3.       The Administration of the Non-Released Party Trust and Powers of the Non-Released Party Trustee

           The Non-Released Party Trust shall be administered by the Non-Released Party Trustee pursuant to the Non-
 Released Party Trust Agreement. In the event of any inconsistency solely between this Article IV.D of the Plan and
 the Non-Released Party Trust Agreement, the Non-Released Party Trust Agreement shall control, with the Plan
 controlling in all other cases. In the event of any inconsistency solely between this Article IV.D of the Plan and the
 Non-Released Party Trust Transfer Agreement, the Non-Released Party Trust Transfer Agreement shall control, with
 the Plan controlling in all other cases. All compensation for the Non-Released Party Trustee and other costs of
 administration for the Non-Released Party Trust shall be paid by the Non-Released Party Trust in accordance with
 this Plan and the Non-Released Party Trust Agreement.

           The Non-Released Party Trust Agreement generally will provide for, among other things: (a) the payment
 of the Non-Released Party Trust Expenses; (b) the payment of other reasonable expenses of the Non-Released Party
 Trust, including the cost of pursuing the Non-Released Party Trust Causes of Action; (c) the retention of counsel,
 accountants, financial advisors, or other professionals and the payment of their reasonable compensation; (d) the
 investment of Cash by the Non-Released Party Trustee within certain limitations, including those specified in the Plan;
 (e) the orderly liquidation of the Non-Released Party Trust Assets; and (f) litigation of any Non-Released Party Trust
 Causes of Action, which may include the prosecution, settlement, abandonment, or dismissal of any such Non-
 Released Party Trust Causes of Action.

          Except as otherwise ordered by the Bankruptcy Court, the Non-Released Party Trust Expenses shall be paid
 from the Non-Released Party Trust Assets in accordance with the Plan and Non-Released Party Trust Agreement.

          The Non-Released Party Trustee, on behalf of the Non-Released Party Trust, may employ, without further
 order of the Bankruptcy Court, professionals to assist in carrying out its duties hereunder and may compensate and
 reimburse the reasonable expenses of those professionals without further order of the Bankruptcy Court from the Non-
 Released Party Trust Assets in accordance with the Plan and the Non-Released Party Trust Agreement.

         The Non-Released Party Trust Agreement may include reasonable and customary provisions that allow for
 indemnification by the Non-Released Party Trust. Any such indemnification shall be the sole responsibility of the
 Non-Released Party Trust and payable solely from the Non-Released Party Trust Assets, and the Debtors or the
 Reorganized Debtors shall have no obligations related to such indemnification.

          In furtherance of and consistent with the purpose of the Non-Released Party Trust and the Plan, the
 Non-Released Party Trustee, for the benefit of the Non-Released Party Trust, shall (a) hold the Non-Released Party
 Trust Assets for the benefit of the Non-Released Party Trust Beneficiaries, (b) make distributions of Non-Released
 Party Trust Distributable Proceeds as provided herein and in the Non-Released Party Trust Agreement, and (c) have
 the power and authority to prosecute and resolve any Non-Released Party Trust Causes of Action. The Non-Released
 Party Trustee shall be responsible for all decisions and duties with respect to the Non-Released Party Trust and the
 Non-Released Party Trust Assets, except as otherwise provided in the Non-Released Party Trust Agreement. In all
 circumstances, the Non-Released Party Trustee shall act in the best interests of the Non-Released Party Trust
 Beneficiaries.

          4.       Cooperation and Privilege

          To effectively investigate, prosecute, compromise, and/or settle the Non-Released Party Trust Causes of
 Action on behalf of the Non-Released Party Trust, the Non-Released Party Trustee and its counsel and representatives
 may require reasonable access to documents and information relating to the Non-Released Party Trust Causes of
 Action in the possession of the Debtors, the Reorganized Debtors, and/or the Committee, and in such event, must be
 able to obtain such information from the Reorganized Debtors and the Committee on a confidential basis and in
 common interest, without being restricted by or waiving any applicable work product, attorney-client, or other
 privilege. Accordingly, the Non-Released Party Trust Transfer Agreement shall provide for the Non-Released Party
 Trustee’s reasonable access to the Debtors’ records and information (which shall be maintained by the Reorganized
 Debtors) and the Committee’s records and information, relating to the 2014 Transaction and Carve-Out Transactions,
 including electronic records or documents, as further detailed in, and subject in all respects to, the Non-Released Party
 Trust Transfer Agreement. The Non-Released Party Trust Transfer Agreement shall also provide that as of the

                                                            42
 KE 58496119
18-10947-scc         Doc 1306        Filed 02/27/19 Entered 02/27/19 12:53:36                      Main Document
                                                  Pg 50 of 92


 Effective Date, and subject in all respects to the terms of the Non-Released Party Trust Transfer Agreement, all
 Privileges held by the Debtors, the Reorganized Debtors (solely in their capacity as successors to the Debtors, and the
 Committee shall transfer to and vest exclusively in the Non-Released Party Trust, and that the Reorganized Debtors
 shall preserve all of the Debtors’ records and documents (including all electronic records or documents) related to the
 2014 Transaction and the Carve-Out Transactions for the later of a period of 5 years after the Effective Date or until
 such later time as the Non-Released Party Trustee notifies the Reorganized Debtors in writing that such records are
 no longer required to be preserved.

 E.       Cash-Out Option

          As set forth in Article III.B herein, each holder of a Claim in Classes 5B, 5C, and 5D (other than members
 of the Ad Hoc Group of Unsecured Noteholders) shall have the opportunity to irrevocably elect to receive either (1) its
 Pro Rata portion of Non-Released Party Trust Interests or (2) Cash equal to 1.78% of its Allowed Claim. All Cash-
 Out Elections shall be made pursuant to and subject to the terms of the Supplemental Cash-Out Election Form and
 this Article IV.E. To make a valid Cash-Out Election, an eligible holder must submit a Supplemental Cash-Out
 Election Form so that it is received by the Debtors or Reorganized Debtors, as applicable, no later than March 22,
 2019. Any dispute with regard to the timeliness or validity of a Cash-Out Election or the eligibility of a holder to
 make a Cash-Out Election shall be resolved by the Debtors or the Reorganized Debtors, as applicable, in consultation
 with the advisors to the Committee. To the extent any holder of a Claim made an election pursuant to the First
 Cash-Out Election Form, such election shall have no force or effect.

           On the Effective Date, the Funding Entities shall transfer the Cash-Out Funding to the Debtors to be held in
 an interest-bearing escrow account in accordance with the Commitment Letter. The Cash-Out Funding amounts shall
 only be used to fund the Cash-Out Option to eligible holders of Allowed Class 5B, 5C, and 5D Claims that make a
 valid Cash-Out Election. To the extent holders of an Allowed Class 5B, 5C, or 5D Claim (other than members of the
 Ad Hoc Group of Unsecured Noteholders) make a valid Cash-Out Election, the Non-Released Party Trust Interests
 distributions that would have otherwise been distributed if such holder had not exercised the Cash-Out Option shall
 be distributed to the Funding Entities in accordance with their Pro Rata contribution to the Cash-Out Option Funding.

          As soon as is reasonably practicable following expiration of the deadline to submit the Supplemental
 Cash-Out Election Form, the Reorganized Debtors shall provide the Funding Entities, the advisors to the Committee,
 and the Non-Released Party Trustee with a register of all holders of Class 5B, 5C, and 5D Claims who have elected
 the Cash-Out Option.

           Any Cash-Out Funding amounts not distributed to eligible electing holders pursuant to the Cash-Out Option
 shall be returned to the Funding Entities according to their Pro Rata contribution to the Cash-Out Option Funding as
 soon as practicable after the deadline for eligible holders to submit the Supplemental Cash-Out Election Form. The
 Debtors, in consultation with advisors to the Committee, shall use commercially reasonable efforts to resolve any
 disputes with respect to the Allowance of a Claim whose holder made a Cash-Out Election as soon as reasonably
 practicable after the deadline to submit the Supplemental Cash-Out Election Form.

 F.       Shareholders Agreement

          On the Effective Date, Reorganized Holdings shall enter into and deliver the Shareholders Agreement, in
 substantially the form included in the Plan Supplement, to each holder of New Common Stock, and such parties shall
 be bound thereby, in each case without the need for execution by any party thereto other than Reorganized Holdings.

 G.       Management Incentive Plan

           On the Effective Date, all grants under the Management Incentive Plan shall be reserved for directors,
 officers, and employees of the Reorganized Debtors on terms acceptable to the Reorganized Holdings Board and in
 accordance with the Management Incentive Plan to be included in the Plan Supplement. For the avoidance of doubt,
 nothing in the Plan, the Plan Supplement, or the Confirmation Order shall approve, or deem to approve, any terms of
 the Management Incentive Plan, other than the reservation of grants as set forth in the immediately preceding sentence.



                                                           43
 KE 58496119
18-10947-scc         Doc 1306         Filed 02/27/19 Entered 02/27/19 12:53:36                         Main Document
                                                   Pg 51 of 92


 H.       Reorganized Holdings Board

          The Reorganized Holdings Board shall initially consist of seven members, and shall include the Chief
 Executive Officer and one independent director, each of which shall be selected by the Requisite Unsecured Lenders
 and shall be disclosed in the Plan Supplement in accordance with section 1129(a)(5) of the Bankruptcy Code.

           Notwithstanding the foregoing, each holder of Unsecured Term Loan Claims that is a Consenting Unsecured
 Lender prior to the Petition Date and who holds as of the Petition Date and continues to hold as of the Effective Date:
 (1) at least 10% but less than 30% of the aggregate principal amount of Unsecured Term Loan Claims, shall have the
 right to appoint one director to the Reorganized Holdings Board; and (2) more than 30% of the aggregate principal
 amount of Unsecured Term Loan Claims, shall have the right to appoint two directors to the Reorganized Holdings
 Board, provided that notwithstanding the rights of the Consenting Unsecured Lenders set forth in the foregoing clauses
 (1) and (2), nothing herein shall limit in any way the Consenting Unsecured Lenders’ rights to select directors based
 on their respective holdings of New Common Stock as provided in the Reorganized Holdings Organizational
 Documents.

 I.       Restructuring Transactions

           On and after the Confirmation Date, the Debtors or Reorganized Debtors, may take all actions, subject to the
 Restructuring Support Agreement, as may be necessary or appropriate to effectuate any transaction described in,
 approved by, contemplated by, or necessary to effectuate the Plan, including: (1) the execution and delivery of
 appropriate agreements or other documents of merger, consolidation, amalgamation, arrangement, continuance,
 restructuring, conversion, disposition, dissolution, transfer, liquidation, spinoff, sale, or purchase containing terms that
 are consistent with the terms of the Plan and that satisfy the applicable requirements of applicable law and any other
 terms to which the applicable Entities may agree; (2) the execution and delivery of appropriate instruments of transfer,
 assignment, assumption, or delegation of any asset, property, right, liability, debt, or obligation on terms consistent
 with the terms of the Plan and having other terms for which the applicable Entities agree; (3) the filing of appropriate
 certificates or articles of incorporation, reincorporation, formation, merger, consolidation, conversion, amalgamation,
 arrangement, continuance, or dissolution pursuant to applicable state or provincial law; (4) all transactions necessary
 to provide for the purchase of substantially all of the assets or Interests of any of the Debtors by one or more Entities
 to be wholly owned by Reorganized Holdings, which purchase may be structured as a taxable transaction for United
 States federal income tax purposes; (5) the execution and delivery of the New Debt Documents, and any filings related
 thereto; (6) this issuance of the New Common Stock; (7) all transactions necessary to establish the Non-Released
 Party Trust; (8) all transactions necessary to effectuate the Cash-Out Option; and (9) all other actions that the
 applicable Entities determine to be necessary or appropriate, including making filings or recordings that may be
 required by applicable law in connection with the Plan.

 J.       Corporate Existence

           Except as otherwise provided in the Plan (including with respect to any Restructuring Transaction undertaken
 pursuant to the Plan), the Reorganized Debtors Organizational Documents, or any agreement, instrument, or other
 document incorporated in the Plan or the Plan Supplement, on and after the Effective Date, each Debtor shall continue
 to exist as a Reorganized Debtor and as a separate corporation, limited liability company, or other form of entity, as
 the case may be, with all the powers of a corporation, limited liability company, or other form of entity, as the case
 may be, pursuant to the applicable law in the jurisdiction in which each applicable Debtor is incorporated or formed
 and pursuant to the respective certificate of incorporation and bylaws (or other analogous formation documents) in
 effect before the Effective Date, except to the extent such certificate of incorporation and bylaws (or other analogous
 formation documents) are amended by the Plan or otherwise, and to the extent such documents are amended, such
 documents are deemed to be amended pursuant to the Plan and require no further action or approval (other than any
 requisite filings required under applicable state, provincial, or federal law).

 K.       Vesting of Assets in the Reorganized Debtors

          Except as otherwise provided in the Plan or any agreement, instrument, or other document incorporated in
 the Plan or the Plan Supplement (including the Non-Released Party Trust Agreement), on the Effective Date, all
 property in each Estate, all Causes of Action, all Executory Contracts and Unexpired Leases assumed by any of the

                                                             44
 KE 58496119
18-10947-scc         Doc 1306         Filed 02/27/19 Entered 02/27/19 12:53:36                        Main Document
                                                   Pg 52 of 92


 Debtors, and any property acquired by any of the Debtors, including Interests held by the Debtors in non-Debtor
 subsidiaries, pursuant to the Plan shall vest in each respective Reorganized Debtor, free and clear of all Liens, Claims,
 charges, or other encumbrances unless expressly provided otherwise by the Plan or Confirmation Order. On and after
 the Effective Date, except as otherwise provided in the Plan, each Reorganized Debtor may operate its business and
 may use, acquire, or dispose of property, and compromise or settle any claims, Interests, or Causes of Action without
 supervision or approval by the Bankruptcy Court and free of any restrictions of the Bankruptcy Code or
 Bankruptcy Rules.

 L.       Cancellation of Existing Securities and Agreements

           Except as otherwise provided in the Plan or any agreement, instrument, or other document incorporated in
 the Plan or the Plan Supplement, on the Effective Date, and in the case of the DIP Claims, subject to satisfaction of
 such Claims in accordance with Article II.A hereof: (1) all notes, instruments, certificates, shares, bonds, indentures,
 purchase rights, options, warrants, collateral agreements, subordination agreements, intercreditor agreements, and
 other documents directly or indirectly evidencing, creating, or relating to any indebtedness or obligations of, or
 ownership interest in, the Debtors giving rise to any rights or obligations relating to Claims or Interests, including the
 Secured Term Loan Claims, the Unsecured Term Loan Claims, the 2019 Notes Claims, the 2034 Notes Claims, the
 DIP Claims, and Interests in Holdings, shall be deemed cancelled and surrendered without any need for a holder to
 take further action with respect thereto and the obligations of the Debtors or Reorganized Debtors, as applicable, and
 any non-Debtor parties, thereunder or in any way related thereto shall be deemed satisfied in full and released and
 discharged, provided that notwithstanding Confirmation or Consummation and notwithstanding the releases contained
 in Article VIII of the Plan (except with respect to clause (f) below), any such agreement that governs the rights of the
 holder of a Claim shall continue in effect solely for purposes of (a) allowing holders to receive distributions as
 specified under the Plan, (b) allowing the Indenture Trustees, the DIP Agents, the Unsecured Term Loan Agent, and
 the Secured Term Loan Agent to make distributions pursuant to the Plan, (c) preserving the Secured Term Loan
 Agent’s, the Unsecured Term Loan Agent’s and the Indenture Trustees’ rights to compensation and indemnification
 as against any money or property distributable to holders of Secured Term Loan Claims, Unsecured Term Loan
 Claims, 2034 Notes Claims, or 2019 Notes Claims, as applicable, including permitting the Secured Term Loan Agent,
 Unsecured Term Loan Agent, and each of the Indenture Trustees to maintain, enforce, and exercise their respective
 Secured Term Loan Agent Charging Lien, Unsecured Term Loan Agent Charging Lien, or Indenture Trustee Charging
 Liens, as applicable, against such distributions, (d) preserving all rights, including rights of enforcement, of the
 Indenture Trustees, the DIP Agents, the Unsecured Term Loan Agent, and the Secured Term Loan Agent against any
 person other than a Released Party (including the Debtors), including with respect to indemnification or contribution
 from the holders of the 2034 Notes Claims, 2019 Notes Claims, DIP Claims, the Unsecured Term Loan Claims, or
 Secured Term Loan Claims, as applicable, pursuant and subject to the terms of the applicable Indenture as in effect
 on the Effective Date, (e) preserving all rights of the Indenture Trustees, Unsecured Term Loan Agent, and Secured
 Term Loan Agent, and the holders of the 2019 Notes Claims, the 2034 Notes Claims, the Unsecured Term Loan
 Claims, and Secured Term Loan Claims to the extent necessary for the Non-Released Party Trust to pursue all of the
 Non-Released Party Trust Causes of Action on behalf of the Non-Released Party Trust Beneficiaries, (f) subject in all
 respects to the releases contained in Article VIII of the Plan, authorizing and allowing each of the Indenture Trustees,
 solely upon instruction and direction, or any other person who may act, pursuant to the terms of the applicable
 Indenture (which provisions shall be preserved for the purposes of this subsection (f); provided that only those holders
 of 2034 Notes Claims and 2019 Notes Claims who did not exercise the Cash-Out Election shall be considered holders
 of outstanding securities for purposes of such instruction and direction), the Confirmation Order, and the terms of the
 Non-Released Party Trust (which may only be given in accordance with the terms of the Confirmation Order), to
 pursue avoidance, recovery, or similar remedies that may be brought under chapter 5 of the Bankruptcy Code or under
 similar or related state or federal statutes or common law, including fraudulent transfer law, solely to the extent
 necessary to pursue such claims against any Person or Entity that received consideration, directly or indirectly, in
 exchange for common stock of The Jones Group Inc. in connection with the 2014 Transaction and any of their
 management companies, fund advisors, Affiliates, assignees, participants, or mediate, immediate, or subsequent
 transferees (for the avoidance of doubt, directly or indirectly holding equity interests in Holdings and/or any of the
 Carve-Out Businesses shall not be a reason to be deemed to be or constitute an assignee, participant, or mediate,
 immediate, or subsequent transferee of a shareholder of The Jones Group Inc.), and in connection therewith, providing
 further that the Indenture Trustee’s rights, protections, immunities, and exculpations, including rights to compensation,
 indemnification, and charging liens and the right to maintain, enforce, and exercise such rights are preserved, provided,
 however, that the foregoing shall not include claims and Causes of Action against any Released Parties, solely in their

                                                            45
 KE 58496119
18-10947-scc         Doc 1306         Filed 02/27/19 Entered 02/27/19 12:53:36                       Main Document
                                                   Pg 53 of 92


 capacities as such, or claims and Causes of Action settled or released by the Equity Holders Settlement, the Estate
 Action STL Settlement, the Estate Action UTL Settlement, or paragraphs F(xii) and 26 of the DIP Order,
 (g) permitting the Indenture Trustees, the DIP Agents, and the Secured Term Loan Agent to enforce any obligation (if
 any) owed to such Indenture Trustee, DIP Agent, the Unsecured Term Loan Agent, or the Secured Term Loan Agent
 under the Plan, (h) permitting the Indenture Trustee, DIP Agent, the Unsecured Term Loan Agent, or Secured Term
 Loan Agent to appear in the Chapter 11 Cases or in any proceeding in the Bankruptcy Court or any other Court, and
 (i) permitting the DIP Agents, the DIP Lenders, the Secured Term Loan Agent, and the Secured Term Loan Lenders
 to assert any right with respect to the Contingent DIP Term Loan Obligations, the Contingent DIP ABL Obligations,
 or the Contingent Secured Term Loan Obligations, as applicable; provided, however, that (i) the first proviso in this
 Article IV.L shall not affect the discharge of Claims or Interests pursuant to the Bankruptcy Code, the Confirmation
 Order, or the Plan, or result in any expense or liability to the Debtors or Reorganized Debtors, as applicable, except
 as expressly provided for in the Plan and (ii) except as otherwise provided herein, the terms and provisions of the Plan
 shall modify any existing contract or agreement that would in any way be inconsistent with distributions under the
 Plan. Each of the Indenture Trustees shall be discharged and shall have no further obligation or liability except as
 provided in the Plan and the Confirmation Order, and after the performance by the Indenture Trustees and their
 respective representatives and professionals of any obligations and duties required under or related to the Plan or
 Confirmation Order, each of the Indenture Trustees shall be relieved of and released from any obligations and duties
 arising under the Plan, Confirmation Order, and the applicable indentures, (i) unless specifically set forth in or
 provided for under the Plan or the Confirmation Order and (ii) except with respect to such other rights of the Indenture
 Trustees, that pursuant to the applicable indentures, survive the termination of such indentures. For the avoidance of
 doubt, nothing in this provision shall effectuate a cancellation of any New Common Stock or New Warrants.

           Except as provided in this Plan, on the Effective Date, the DIP Agents, the Secured Term Loan Agent, and
 their respective agents, successors, and assigns shall be automatically and fully discharged of all of their duties and
 obligations associated with the DIP Documents and the Secured Term Loan Documents, as applicable. The
 commitments and obligations (if any) of the Secured Term Loan Lenders and/or the DIP Lenders to extend any further
 or future credit or financial accommodations to any of the Debtors, any of their respective subsidiaries, or any of their
 respective successors or assigns under the DIP Documents or the Secured Term Loan Documents, as applicable, shall
 fully terminate and be of no further force or effect on the Effective Date. To the extent that any provision of the DIP
 Documents or DIP Order are of a type that survives repayment of the subject indebtedness, such provisions shall
 remain in effect notwithstanding satisfaction of the DIP Claims.

          If the record holder of either of the 2019 Notes or the 2034 Notes is DTC or its nominee or another securities
 depository or custodian thereof, and such 2019 Notes or 2034 Notes are represented by a global security held by or
 on behalf of DTC or such other securities depository or custodian, then each such holder of such 2019 Notes or
 2034 Notes shall be deemed to have surrendered such holder’s note, debenture or other evidence of indebtedness upon
 surrender of such global security by DTC or such other securities depository or custodian thereof.

 M.       Corporate Action

           Upon the Effective Date, or as soon thereafter as is reasonably practicable, all actions contemplated by the
 Plan shall be deemed authorized and approved by the Bankruptcy Court in all respects, including, as applicable: (1) the
 issuance of the New Common Stock and the New Warrants; (2) the selection of the directors, officers, managers, and
 members for Reorganized Holdings and the other Reorganized Debtors; (3) implementation of the Restructuring
 Transactions; and (4) all other actions contemplated by the Plan (whether to occur before, on, or after the Effective
 Date). Upon the Effective Date, all matters provided for in the Plan involving the corporate structure of Reorganized
 Holdings and the other Reorganized Debtors, and any corporate action required by the Debtors, Reorganized Holdings,
 or the other Reorganized Debtors in connection with the Plan shall be deemed to have occurred and shall be in effect,
 without any requirement of further action by the security holders, directors, officers, managers, or members of the
 Debtors, Reorganized Holdings, or the other Reorganized Debtors. On or before the Effective Date, as applicable, the
 appropriate officers or other authorized persons of the Debtors, Reorganized Holdings, or the Reorganized Debtors
 shall be authorized to issue, execute, and deliver the agreements, documents, securities, and instruments contemplated
 by the Plan (or necessary or desirable to effect the transactions contemplated by the Plan), in the name of and on behalf
 of Reorganized Holdings and the other Reorganized Debtors, to the extent not previously authorized by the Bankruptcy
 Court. The authorizations and approvals contemplated by this Article IV.M shall be effective notwithstanding any
 requirements under non-bankruptcy law.

                                                            46
 KE 58496119
18-10947-scc         Doc 1306         Filed 02/27/19 Entered 02/27/19 12:53:36                         Main Document
                                                   Pg 54 of 92


 N.       Reorganized Debtors Organizational Documents

          To the extent required under the Plan or applicable non-bankruptcy law, on the Effective Date, the
 Reorganized Debtors will file such Reorganized Debtors Organizational Documents as are required to be filed with
 the applicable Secretary of State and/or other applicable authorities in the state, province, or country of incorporation
 in accordance with the corporate laws of the respective state, province, or country of incorporation. Pursuant to
 section 1123(a)(6) of the Bankruptcy Code, the Reorganized Debtors Organizational Documents will prohibit the
 issuance of non-voting equity securities. After the Effective Date, the Reorganized Debtors may amend and restate
 their respective Reorganized Debtors Organizational Documents, and the Reorganized Debtors may file their
 respective certificates or articles of incorporation, bylaws, or such other applicable formation documents, and other
 constituent documents as permitted by the laws of the respective states, provinces, or countries of incorporation and
 the Reorganized Debtors Organizational Documents.

 O.       Exemption from Certain Taxes and Fees

           To the maximum extent permitted pursuant to section 1146(a) of the Bankruptcy Code, any transfers of
 property pursuant hereto shall not be subject to any document recording tax, stamp tax, conveyance fee, intangibles
 or similar tax, mortgage tax, stamp act, real estate transfer tax, sale or use tax, mortgage recording tax, or other similar
 tax or governmental assessment, and upon entry of the Confirmation Order, the appropriate state or local governmental
 officials or agents shall forgo the collection of any such tax or governmental assessment and accept for filing and
 recordation any of the foregoing instruments or other documents pursuant to such transfers of property without the
 payment of any such tax, recordation fee, or governmental assessment.

 P.       Exemption from Securities Act Registration

            Pursuant to section 1145 of the Bankruptcy Code, except as noted below, the offering, issuance, and
 distribution of the New Common Stock, the New Warrants, and the Non-Released Party Trust Interests (to the extent
 they are deemed to be securities) in respect of Claims as contemplated by the Plan is exempt from, among other things,
 the registration requirements of Section 5 of the Securities Act and any other applicable U.S. state or local law
 requiring registration prior to the offering, issuance, distribution, or sale of Securities. The New Common Stock, the
 New Warrants, and the Non-Released Party Trust Interests (to the extent they are deemed to be securities) to be issued
 under the Plan (a) are not “restricted securities” as defined in Rule 144(a)(3) under the Securities Act, and (b) are
 freely tradable and transferable by any initial recipient thereof that (i) are not an “affiliate” of the Debtors as defined
 in Rule 144(a)(1) under the Securities Act, (ii) have not been such an “affiliate” within 90 days of such transfer, and
 (iii) are not an entity that is an “underwriter” as defined in subsection (b) of Section 1145 of the Bankruptcy Code.
 Should the Reorganized Debtors elect on or after the Effective Date to reflect any ownership of the New Common
 Stock, the New Warrants, or the Non-Released Party Trust Interests (to the extent they are deemed to be securities) to
 be issued under the Plan through the facilities of DTC, the Reorganized Debtors need not provide any further evidence
 other than the Plan or the Confirmation Order with respect to the treatment of the New Common Stock, the New
 Warrants, and the Non-Released Party Trust Interests (to the extent they are deemed to be securities) to be issued
 under the Plan under applicable securities laws. DTC shall be required to accept and conclusively rely upon the Plan
 and Confirmation Order in lieu of a legal opinion regarding whether the New Common Stock, the New Warrants, and
 the Non-Released Party Trust Interests (to the extent they are deemed to be securities) to be issued under the Plan are
 exempt from registration and/or eligible for DTC book-entry delivery, settlement, and depository services.
 Notwithstanding anything to the contrary in the Plan, no entity (including, for the avoidance of doubt, DTC) may
 require a legal opinion regarding the validity of any transaction contemplated by the Plan, including, for the avoidance
 of doubt, whether the New Common Stock, the New Warrants, and the Non-Released Party Trust Interests (to the
 extent they are deemed to be securities) to be issued under the Plan are exempt from registration and/or eligible for
 DTC book-entry delivery, settlement, and depository services.

          The Debtors do not intend for the Non-Released Party Trust Interests to be “securities” under applicable
 laws. Notwithstanding this intention, to the extent such units are deemed to be “securities,” the issuance of such units
 under the Plan is exempt, pursuant to (i) section 1145 of the Bankruptcy Code (except with respect to an entity that is
 an “underwriter” as defined in subsection (b) of section 1145 of the Bankruptcy Code) or (ii) pursuant to
 section 4(a)(2) under the Securities Act and/or Regulation D thereunder (including with respect to an entity that is an
 “underwriter”).

                                                             47
 KE 58496119
18-10947-scc          Doc 1306         Filed 02/27/19 Entered 02/27/19 12:53:36                         Main Document
                                                    Pg 55 of 92


 Q.       Retention of Causes of Action

          In accordance with section 1123(b) of the Bankruptcy Code, but subject in all respects to Article VIII hereof,
 the Reorganized Debtors or the Non-Released Party Trustee, as applicable, shall retain and may enforce all rights to
 commence and pursue, as appropriate, any and all Causes of Action and Non-Released Party Trust Causes of Action,
 whether arising before or after the Petition Date, including any actions specifically enumerated in the Retained Causes
 of Action Schedule, if applicable, and the Reorganized Debtors’ or the Non-Released Party Trustee’s rights to
 commence, prosecute, or settle such Causes of Action shall be preserved notwithstanding the occurrence of the
 Effective Date. The Reorganized Debtors may pursue and/or settle the Causes of Action (other than the Non-Released
 Party Trust Causes of Action), as appropriate, in their discretion and in accordance with the best interests of the
 Reorganized Debtors, and the Non-Released Party Trustee may pursue and/or settle the Non-Released Party Trust
 Causes of Action, as appropriate, in its discretion and in accordance with the Non-Released Party Trust Agreement
 and the best interests of the Non-Released Party Beneficiaries.

            No Entity may rely on the absence of a specific reference in the Plan, the Plan Supplement, or the
 Disclosure Statement to any Cause of Action against it as any indication that the Debtors, the Reorganized
 Debtors or the Non-Released Party Trustee, as applicable, will not pursue any and all available Causes of Action
 against it. The Debtors or the Reorganized Debtors, or the Non-Released Party Trustee, as applicable,
 expressly reserve all rights to prosecute any and all Causes of Action against any Entity, except as otherwise
 expressly provided in the Plan. Unless any Causes of Action against an Entity are expressly waived, relinquished,
 exculpated, released, compromised, or settled in the Plan or by a Bankruptcy Court Final Order, the Debtors and the
 Reorganized Debtors, as applicable, expressly reserve all rights to prosecute any and all Retained Causes of Action
 for later adjudication, and, therefore, no preclusion doctrine, including the doctrines of res judicata, collateral estoppel,
 issue preclusion, claim preclusion, estoppel (judicial, equitable or otherwise) or laches, shall apply to such Retained
 Causes of Action upon, after, or as a consequence of the Confirmation or Consummation. Unless any Non-Released
 Party Trust Causes of Action against an Entity are expressly waived, relinquished, exculpated, released, compromised,
 or settled in the Plan or a Bankruptcy Court Final Order, the Non-Released Party Trustee expressly reserves all Non-
 Released Party Trust Causes of Action, for later adjudication, and, therefore, no preclusion doctrine, including the
 doctrines of res judicata, collateral estoppel, issue preclusion, claim preclusion, estoppel (judicial, equitable or
 otherwise) or laches, shall apply to such Non-Released Party Trust Causes of Action upon, after, or as a consequence
 of the Confirmation or Consummation.

          The Reorganized Debtors and the Non-Released Party Trustee, as applicable, reserve and shall retain the
 Causes of Action and the Non-Released Party Trust Causes of Action, as applicable, notwithstanding the rejection or
 repudiation of any Executory Contract or Unexpired Lease during the Chapter 11 Cases or pursuant to the Plan. In
 accordance with section 1123(b)(3) of the Bankruptcy Code, any Causes of Action that a Debtor may hold against any
 Entity shall vest in the Reorganized Debtors and any Non-Released Party Trust Causes of Action shall vest in the
 Non-Released Party Trust, except as otherwise expressly provided in the Plan. The applicable Reorganized Debtors
 or the Non-Released Party Trustee, as the case may be, in each case through their or its authorized agents or
 representatives, shall retain and may exclusively enforce any and all such Causes of Action or Non-Released Party
 Trust Causes of Action, as applicable.

           The Reorganized Debtors shall have the exclusive right, authority, and discretion to determine and to initiate,
 file, prosecute, enforce, abandon, settle, compromise, release, withdraw, or litigate to judgment any such Causes of
 Action and to decline to do any of the foregoing without the consent or approval of any third party or further notice to
 or action, order, or approval of the Bankruptcy Court. The Non-Released Party Trustee, subject to and in accordance
 with the Non-Released Party Trust Agreement, shall have the exclusive right, authority, and discretion to determine
 and to initiate, file, prosecute, enforce, abandon, settle, compromise, release, withdraw, or litigate to judgment any
 such Non-Released Party Trust Causes of Action and to decline to do any of the foregoing without the consent or
 approval of any third party or further notice to or action, order, or approval of the Bankruptcy Court.




                                                              48
 KE 58496119
18-10947-scc         Doc 1306         Filed 02/27/19 Entered 02/27/19 12:53:36                       Main Document
                                                   Pg 56 of 92


                                      ARTICLE V.
                 TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

 A.       Assumption and Rejection of Executory Contracts and Unexpired Leases

          On the Effective Date, except as otherwise provided herein, all Executory Contracts or Unexpired Leases not
 otherwise assumed or rejected will be deemed assumed by the applicable Reorganized Debtor in accordance with the
 provisions and requirements of sections 365 and 1123 of the Bankruptcy Code, other than: (1) those that are identified
 on the Rejected Executory Contracts and Unexpired Leases Schedule; (2) previously expired or terminated pursuant
 to its own terms; (3) those that have been previously assumed or rejected by the Debtors pursuant to a Bankruptcy
 Court order; (4) those that are the subject of a motion to reject Executory Contracts or Unexpired Leases that is pending
 on the Effective Date; (5) the Sponsor Advisory Agreement, which shall be rejected, and any and all claims arising
 therefrom shall be waived and any Proof of Claim arising therefrom shall be deemed withdrawn upon the Effective
 Date; or (6) those that are subject to a motion to reject an Executory Contract or Unexpired Lease pursuant to which
 the requested effective date of such rejection is after the Effective Date.

           Entry of the Confirmation Order shall constitute an order of the Bankruptcy Court approving the assumptions,
 assumptions and assignments, or rejections of such Executory Contracts or Unexpired Leases as set forth in the Plan,
 the Assumed Executory Contract and Unexpired Lease Schedule, or the Rejected Executory Contracts and Unexpired
 Leases Schedule, pursuant to sections 365(a) and 1123 of the Bankruptcy Code. Except as otherwise specifically set
 forth herein, assumptions or rejections of Executory Contracts and Unexpired Leases pursuant to the Plan are effective
 as of the Effective Date. Each Executory Contract or Unexpired Lease assumed pursuant to the Plan or by Bankruptcy
 Court order but not assigned to a third party before the Effective Date shall re-vest in and be fully enforceable by the
 applicable contracting Reorganized Debtor in accordance with its terms, except as such terms may have been modified
 by the provisions of the Plan or any order of the Bankruptcy Court authorizing and providing for its assumption under
 applicable federal law. Any motions to assume Executory Contracts or Unexpired Leases pending on the Effective
 Date shall be subject to approval by a Final Order of the Bankruptcy Court on or after the Effective Date but may be
 withdrawn, settled, or otherwise prosecuted by the Reorganized Debtors.

           To the maximum extent permitted by law, to the extent any provision in any Executory Contract or Unexpired
 Lease assumed or assumed and assigned pursuant to the Plan restricts or prevents, or purports to restrict or prevent,
 or is breached or deemed breached by, the assumption or assumption and assignment of such Executory Contract or
 Unexpired Lease (including any “change of control” provision), then such provision shall be deemed modified such
 that the transactions contemplated by the Plan shall not entitle the non-Debtor party thereto to terminate such
 Executory Contract or Unexpired Lease or to exercise any other default-related rights with respect thereto.
 Notwithstanding anything to the contrary in the Plan, the Debtors or the Reorganized Debtors, as applicable, reserve
 the right to alter, amend, modify, or supplement the Rejected Executory Contract and Unexpired Lease Schedule at
 any time up to forty-five days after the Effective Date.

 B.       Claims Based on Rejection of Executory Contracts or Unexpired Leases

           Unless otherwise provided by a Final Order of the Bankruptcy Court, all Proofs of Claim with respect to
 Claims arising from the rejection of Executory Contracts or Unexpired Leases pursuant to the Plan or the Confirmation
 Order, if any, must be Filed with the Bankruptcy Court within 30 days after the later of (1) the effective date of such
 rejection, or (2) the Effective Date.

         Any Claims arising from the rejection of an Executory Contract or Unexpired Lease not Filed within
 such time will be disallowed, forever barred from assertion, and shall not be enforceable against, as applicable,
 the Debtors, the Reorganized Debtors, the Estates, or property of the foregoing parties, without the need for
 any objection by the Debtors or the Reorganized Debtors, as applicable, or further notice to, or action, order,
 or approval of the Bankruptcy Court or any other Entity, and any Claim arising out of the rejection of the
 Executory Contract or Unexpired Lease shall be deemed fully satisfied, released, and discharged,
 notwithstanding anything in the Schedules, if any, or a Proof of Claim to the contrary.

         Claims arising from the rejection of the Debtors’ Executory Contracts or Unexpired Leases shall be classified
 as General Unsecured Claims in Class 5D, Class 5E, Class 5F, Class 5G, Class 5H, Class 5I, or Class 5J (depending

                                                            49
 KE 58496119
18-10947-scc         Doc 1306        Filed 02/27/19 Entered 02/27/19 12:53:36                      Main Document
                                                  Pg 57 of 92


 on which Debtor such Claim is asserted against) and shall be treated in accordance with Article III.B and may be
 objected to in accordance with the provisions of Article VI of the Plan and the applicable provisions of the Bankruptcy
 Code and Bankruptcy Rules.

 C.       Cure of Defaults for Assumed Executory Contracts and Unexpired Leases

           The Debtors or the Reorganized Debtors, as applicable, shall pay Cure Claims, if any, on the Effective Date,
 or on such other terms as the parties to such Executory Contracts or Unexpired Leases may otherwise agree. Any
 Cure Claim shall be deemed fully satisfied, released, and discharged upon payment by the Debtors or the Reorganized
 Debtors of such Cure Claim, as applicable. The Debtors, prior to the Effective Date with the reasonable consent of
 the Requisite Unsecured Lenders and the Committee, or the Reorganized Debtors after the Effective Date, as
 applicable, may settle any Cure Claim on account of any Executory Contract or Unexpired Lease without any further
 notice to or action, order, or approval of the Bankruptcy Court.

           Assumption of any Executory Contract or Unexpired Lease pursuant to the Plan or otherwise shall result in
 the full release and satisfaction of any Claims or defaults, whether monetary or nonmonetary, including defaults of
 provisions restricting the change in control or ownership interest composition or other bankruptcy-related defaults,
 arising under any Assumed Executory Contract or Unexpired Lease at any time before the date that the Debtors assume
 such Executory Contract or Unexpired Lease. Any Proofs of Claim Filed with respect to an Executory Contract or
 Unexpired Lease that has been assumed shall be deemed disallowed and expunged, without further notice to or action,
 order, or approval of the Bankruptcy Court.

 D.       Dispute Resolution

          In the event of a timely filed objection regarding (1) the amount of any Cure Claim, (2) the ability of the
 Reorganized Debtors or any assignee, to provide “adequate assurance of future performance” (within the meaning of
 section 365 of the Bankruptcy Code) under the Executory Contract or Unexpired Lease to be assumed, or (3) any other
 matter pertaining to assumption or the cure payments required by section 365(b)(1) of the Bankruptcy Code, the Cure
 Claim shall only be paid following the entry of a Final Order or Final Orders resolving the dispute and approving the
 assumption (and, if applicable, assignment). The timing for the resolution of any such objection shall be governed by
 the contract assumption procedures approved as part of the Disclosure Statement Order or as may be agreed upon by
 the Debtors or the Reorganized Debtors, as applicable, and the counterparty to the Executory Contract or Unexpired
 Lease.

 E.       Preexisting Obligations to the Debtors under Executory Contracts and Unexpired Leases.

          Rejection of any Executory Contract or Unexpired Lease pursuant to the Plan or otherwise shall not constitute
 a termination of preexisting obligations owed to the Debtors or the Reorganized Debtors, as applicable, under such
 Executory Contracts or Unexpired Leases. In particular, notwithstanding any non-bankruptcy law to the contrary, the
 Reorganized Debtors expressly reserve and do not waive any right to receive, or any continuing obligation of a
 counterparty to provide, warranties or continued maintenance obligations on goods previously purchased by the
 Debtors contracting from non-Debtor counterparties to rejected Executory Contracts or Unexpired Leases.

 F.       Indemnification Obligations

          Notwithstanding anything in the Plan to the contrary (except as provided in this Article V.F), each
 Indemnification Obligation shall be assumed by the applicable Debtor, effective as of the Effective Date, pursuant to
 sections 365 and 1123 of the Bankruptcy Code or otherwise. Each Indemnification Obligation shall remain in full
 force and effect, shall not be modified, reduced, discharged, impaired, or otherwise affected in any way, and shall
 survive Unimpaired and unaffected, irrespective of when such obligation arose.

           The Debtors shall assume the Indemnification Obligations for the current and former directors, officers,
 managers, employees, and other professionals of the Debtors, in their capacities as such (excluding any Person(s) or
 Entities that may be defendants in or otherwise liable in connection with a Non-Released Party Trust Cause of Action,
 provided, however, that nothing in this sentence shall have any effect on any applicable director and officer liability


                                                           50
 KE 58496119
18-10947-scc         Doc 1306         Filed 02/27/19 Entered 02/27/19 12:53:36                        Main Document
                                                   Pg 58 of 92


 insurance policy). Notwithstanding the foregoing, nothing shall impair the ability of Reorganized Debtors to modify
 indemnification obligations (whether in the bylaws, certificates or incorporate or formation, limited liability company
 agreements, other organizational or formation documents, board resolutions, indemnification agreements,
 employment contracts, or otherwise) arising after the Effective Date; provided that none of the Reorganized Debtors
 shall amend or restate any Reorganized Holdings Organizational Documents before or after the Effective Date to
 terminate or adversely affect any of the Reorganized Debtors’ Indemnification Obligations. Notwithstanding the
 foregoing, the Reorganized Debtors shall have no obligation to indemnify any Person or Entity for any contribution
 made by such Person or Entity, or on such Person’s or Entity’s behalf, to the Debtors or to any holder of any Claim
 or Interests as consideration for any release provided pursuant to this Plan, or any costs or expenses related thereto.

 G.       Director and Officer Liability Insurance Policies

           Notwithstanding anything in the Plan to the contrary, all of the Debtors’ director and officer liability
 insurance policies and any agreements, documents, or instruments relating thereto, are treated as and deemed to be
 Executory Contracts under the Plan. On the Effective Date, the Debtors shall be deemed to have assumed all director
 and officer liability insurance policies and any agreements, documents, and instruments related thereto. The
 Reorganized Debtors shall maintain all of its unexpired D&O Liability Insurance Policies for the benefit of the
 Debtors’ directors, members, trustees, officers, and managers, which coverage shall be through the Effective Date of
 the Plan, and all such directors, members, trustees, officers, and managers of the Debtors who served in such capacity
 at any time prior to the Effective Date shall be entitled to the full benefits of any such policy for the full term of such
 policy regardless of whether such directors and officers remain in such positions after the Effective Date.
 Notwithstanding anything to the contrary contained in the Plan, confirmation of the Plan shall not discharge, impair,
 or otherwise modify any indemnity obligations (other than with respect to any Person(s) or Entities that may be
 defendants in a Non-Released Party Trust Cause of Action as set forth in Article V.F) related to the foregoing D&O
 Liability Insurance Policies, and each such indemnity obligation will be deemed and treated as an Executory Contract
 that has been assumed by the Reorganized Debtors under the Plan as to which no Proof of Claim need be filed.

          The Debtors and/or the Reorganized Debtors, as applicable, are authorized to purchase D&O Liability
 Insurance Policies (including a “tail” policy), subject to the reasonable consent of the Requisite Unsecured Lenders
 and the Committee, for the benefit of the Debtors’ directors, members, trustees, officers, and managers (excluding any
 Person(s) or Entities that may be defendants in a Non-Released Party Trust Cause of Action under the Plan), which
 D&O Liability Insurance Policies shall be effective as of the Effective Date. On and after the Effective Date, each of
 the Reorganized Debtors shall be authorized to purchase D&O Liability Insurance Policies for the benefit of their
 respective directors, members, trustees, officers, and managers in the ordinary course of business.

 H.       Insurance Policies and Surety Bonds

           Each of the Debtors’ insurance policies (other than the D&O Liability Insurance Policies, which shall receive
 the treatment set forth in Article V.G of the Plan) and any agreements, documents, or instruments relating thereto, are
 treated as Executory Contracts under the Plan. Unless otherwise provided in the Plan or the Plan Supplement, on the
 Effective Date, the Reorganized Debtors shall be deemed to have assumed all insurance policies and any agreements,
 documents, and instruments relating to coverage of all insured Claims. Except as set forth in Article V.G of the Plan,
 nothing in this Plan, the Plan Supplement, the Disclosure Statement, the Confirmation Order, or any other order of the
 Bankruptcy Court (including any other provision that purports to be preemptory or supervening), (1) alters, modifies,
 or otherwise amends the terms and conditions of (or the coverage provided by) any of such insurance policies or
 (2) alters or modifies the duty, if any, that the insurers or third party administrators pay claims covered by such
 insurance policies and their right to seek payment or reimbursement from the Debtors (or after the Effective Date, the
 Reorganized Debtors) or draw on any collateral or security therefor. For the avoidance of doubt, insurers and third
 party administrators shall not need to nor be required to file or serve a cure objection or a request, application, claim,
 Proof of Claim, or motion for payment and shall not be subject to the any Claims Bar Date or similar deadline
 governing cure amounts or Claims.

         On the Effective Date, (1) all of the Debtors’ obligations and commitments to any surety bond providers shall
 be deemed reaffirmed by the Reorganized Debtors, (2) surety bonds and related indemnification and collateral
 agreements entered into by any Debtor will be vested and performed by the applicable Reorganized Debtor and will
 survive and remain unaffected by entry of the Confirmation Order, and (3) the Reorganized Debtors shall be

                                                             51
 KE 58496119
18-10947-scc         Doc 1306        Filed 02/27/19 Entered 02/27/19 12:53:36                      Main Document
                                                  Pg 59 of 92


 authorized to enter into new surety bond agreements and related indemnification and collateral agreements, or to
 modify any such existing agreements, in the ordinary course of business. The applicable Reorganized Debtors will
 continue to pay all premiums and other amounts due, including loss adjustment expenses, on the existing Surety Bonds
 as they become due prior to the execution and issuance of new Surety Bonds. Surety bond providers shall have the
 discretion to replace (or issue name-change riders with respect to) any existing surety bonds or related general
 agreements of indemnity with new surety bonds and related general agreements of indemnity on the same terms and
 conditions provided in the applicable existing surety bonds or related general agreements of indemnity.

 I.       Collective Bargaining Agreement

           The Collective Bargaining Agreement and any agreements, documents, or instruments relating thereto, is
 treated as and deemed to be an Executory Contract under the Plan. On the Effective Date, the Debtors shall be deemed
 to have assumed the Collective Bargaining Agreement and any agreements, documents, and instruments related
 thereto. All Proofs of Claim Filed for amounts due under the Collective Bargaining Agreement shall be considered
 satisfied by the agreement and obligation to assume and cure in the ordinary course as provided herein. On the
 Effective Date, any Proofs of Claim Filed with respect to the Collective Bargaining Agreement shall be deemed
 disallowed and expunged, without further notice to or action, order, or approval of the Bankruptcy Court.

 J.       Workers Compensation Program

           As of the Effective Date, the Reorganized Debtors shall continue to honor their obligations under (1) all
 applicable workers’ compensation laws in states in which the Reorganized Debtors operate, and (2) the Debtors’
 (a) written contracts, agreements, and agreements of indemnity, in each case relating to workers’ compensation,
 (b) self-insurer workers’ compensation bonds, policies, programs, and plans for workers’ compensation, and
 (c) workers’ compensation insurance. All Proofs of Claims on account of workers’ compensation shall be deemed
 withdrawn automatically and without any further notice to or action, order, or approval of the Bankruptcy Court;
 provided, however, that nothing in the Plan shall limit, diminish, or otherwise alter the Debtors’ or Reorganized
 Debtors’ defenses, Causes of Action, or other rights under applicable non-bankruptcy law with respect to any such
 contracts, agreements, policies, programs and plans.

 K.       Benefit Programs

           Except and to the extent previously assumed by an order of the Bankruptcy Court on or before the
 Confirmation Date, and except for (1) Executory Contracts or plans specifically rejected pursuant to the Plan (to the
 extent such rejection does not violate sections 1114 or 1129(a)(13) of the Bankruptcy Code) and (2) Executory
 Contracts or plans that have previously been rejected, are the subject of a motion to reject, or have been specifically
 waived by the beneficiaries of any plans or contracts: all employee compensation and benefit programs of the Debtors,
 including programs subject to sections 1114 and 1129(a)(13) of the Bankruptcy Code, if any, entered into before or
 after the Petition Date and not since terminated, shall be deemed to be, and shall be treated as though they are,
 Executory Contracts that are assumed under this Article V, but only to the extent that rights under such programs are
 held by the Debtors or Persons who are employees of the Debtors as of the Confirmation Date, and the Debtors’
 obligations under such programs to Persons who are employees of the Debtors on the Confirmation Date shall survive
 Confirmation of the Plan; provided, however, that the Debtors’ obligations, if any, to pay all “retiree benefits” as
 defined in section 1114(a) of the Bankruptcy Code shall continue; provided, further, however, that nothing herein
 shall extend or otherwise modify the duration of such period or prohibit the Debtors or the Reorganized Debtors from
 modifying the terms and conditions of such employee benefits and retiree benefits as otherwise permitted by such
 plans and applicable non-bankruptcy law.

 L.       Pension Plan

          As of the Effective Date, the Reorganized Debtors shall continue (and shall continue their obligations with
 respect to) the Pension Plan in accordance with, and subject to, its terms, ERISA, the Internal Revenue Code, and
 applicable law, and shall preserve all of their rights thereunder. All Proofs of Claim filed on account of Claims in
 connection with the termination of the Pension Plan shall be deemed withdrawn as of the Effective Date without any
 further action of the Debtors or Reorganized Debtors and without any further action, order, or approval of the
 Bankruptcy Court. Notwithstanding anything to the contrary in this Plan, no provision in the Plan or the Confirmation

                                                           52
 KE 58496119
18-10947-scc         Doc 1306         Filed 02/27/19 Entered 02/27/19 12:53:36                        Main Document
                                                   Pg 60 of 92


 Order, or proceeding within the Chapter 11 Cases, shall in any way be construed as discharging, releasing, or relieving
 the Debtors, the Reorganized Debtors, or any other party in any capacity, from any liability with respect to the Pension
 Plan under any law, governmental policy, or regulatory provision, including for breach of fiduciary duty.

 M.       Modifications, Amendments, Supplements, Restatements, or Other Agreements

      Unless otherwise provided in the Plan, each Executory Contract or Unexpired Lease that is assumed shall include
 all modifications, amendments, supplements, restatements, or other agreements that in any manner affect such
 Executory Contract or Unexpired Lease, and Executory Contracts and Unexpired Leases related thereto, if any,
 including easements, licenses, permits, rights, privileges, immunities, options, rights of first refusal, and any other
 interests, unless any of the foregoing agreements has been previously rejected or repudiated or is rejected or repudiated
 under the Plan.

      Modifications, amendments, and supplements to, or restatements of, prepetition Executory Contracts and
 Unexpired Leases that have been executed by the Debtors during the Chapter 11 Cases shall not be deemed to alter
 the prepetition nature of the Executory Contract or Unexpired Lease, or the validity, priority, or amount of any Claims
 that may arise in connection therewith.

 N.       Reservation of Rights

      Neither the inclusion of any Executory Contract or Unexpired Lease on the Debtors’ Schedules, the Assumed
 Executory Contracts and Unexpired Leases Schedule, or the Rejected Executory Contracts and Unexpired Leases
 Schedule, nor anything contained in the Plan, shall constitute an admission by the Debtors that any such contract or
 lease is in fact an Executory Contract or Unexpired Lease or that any Reorganized Debtor has any liability thereunder.
 If there is a dispute regarding whether a contract or lease is or was executory or unexpired at the time of assumption
 or rejection, the Debtors, or, after the Effective Date, the Reorganized Debtors, shall have 30 days following entry of
 a Final Order resolving such dispute to alter their treatment of such contract or lease.

 O.       Nonoccurrence of Effective Date

          In the event that the Effective Date does not occur, the Bankruptcy Court shall retain jurisdiction with respect
 to any request to extend the deadline for assuming or rejecting Unexpired Leases pursuant to section 365(d)(4) of the
 Bankruptcy Code.

                                              ARTICLE VI.
                                  PROVISIONS GOVERNING DISTRIBUTIONS

 A.       Timing and Calculation of Amounts to Be Distributed

           Unless otherwise provided in the Plan, on the Initial Distribution Date (or if a Claim is not an Allowed Claim
 or Allowed Interest on the Initial Distribution Date, on the next Quarterly Distribution Date after such Claim or Interest
 becomes an Allowed Claim or Allowed Interest, or as soon as reasonably practicable thereafter), or as soon as is
 reasonably practicable thereafter (which in no event shall be later than the later of (a) 30 days after the Effective Date
 or (b) 30 days following the deadline to elect the Cash-Out Option), each holder of an Allowed Claim shall receive
 the full amount of the distributions that the Plan provides for Allowed Claims in the applicable Class; provided,
 however, to the extent the distributions to holders of Allowed General Unsecured Claims, Allowed 2019 Notes Claims,
 and Allowed 2034 Notes Claims on the Initial Distribution Date are only partial distributions due to the existence of
 Disputed Claims pursuant to Article VI.E hereof, such partial distribution shall be no less than 50% of the amount of
 such holder’s total expected distribution, as determined by the Debtors or Reorganized Debtors, as applicable, in their
 reasonable discretion. In the event that any payment or act under the Plan is required to be made or performed on a
 date that is not a Business Day, then the making of such payment or the performance of such act may be completed
 on the next succeeding Business Day, but shall be deemed to have been completed as of the required date. If and to
 the extent that there are Disputed Claims or Disputed Interests, distributions on account of any such Disputed Claims
 or Disputed Interests shall be made pursuant to the provisions set forth in Article VII hereof. Except as otherwise
 provided in the Plan, holders of Claims or Interests shall not be entitled to interest, dividends, or accruals on the


                                                            53
 KE 58496119
18-10947-scc         Doc 1306         Filed 02/27/19 Entered 02/27/19 12:53:36                        Main Document
                                                   Pg 61 of 92


 distributions provided for in the Plan, regardless of whether such distributions are delivered on or at any time after the
 Effective Date.

           The New Common Stock shall be deemed to be issued as of the Effective Date to the holders of Claims
 entitled to receive New Common Stock pursuant to Article III hereof.

 B.       Distributions Generally

           Except as otherwise provided in the Plan and/or (with respect to Non-Released Party Trust Interests) the Non-
 Released Party Trust Agreement, distributions under the Plan shall be made by the Disbursing Agent. The
 Disbursing Agent shall not be required to give any bond or surety or other security for the performance of its duties
 unless otherwise ordered by the Bankruptcy Court. Additionally, in the event that the Disbursing Agent is so otherwise
 ordered, all costs and expenses of procuring any such bond or surety shall be borne by the Reorganized Debtors.
 Distributions to holders of Secured Term Loan Claims and Unsecured Term Loan Claims shall be subject in all
 respects to the right of the Secured Term Loan Agent and the Unsecured Term Loan Agent, as applicable, to assert its
 Secured Term Loan Agent Charging Lien and Unsecured Term Loan Agent Charging Lien, as applicable, against such
 distributions. Notwithstanding anything herein to the contrary, distributions to the Non-Released Party Trust
 Beneficiaries shall be made by the Non-Released Party Trustee as and when provided for in the Non-Released Party
 Trust Agreement.

           Notwithstanding any provision of the Plan to the contrary, distributions to holders of 2034 Notes Claims and
 2019 Notes Claims shall be made to or at the direction of each of the applicable Indenture Trustees, each of which
 shall act as Disbursing Agent for distributions to the respective holders of 2034 Notes Claims or 2019 Notes Claims
 under the 2034 Notes Indenture or the 2019 Notes Indentures, as applicable. The Indenture Trustees shall not incur
 any liability whatsoever on account of any distributions under the Plan except for gross negligence or willful
 misconduct. The Indenture Trustees may transfer or direct the transfer of such distributions directly through the
 facilities of DTC (whether by means of book-entry exchange, free delivery, or otherwise) and will be entitled to
 recognize and deal for all purposes under the Plan with holders of 2034 Notes Claims and 2019 Notes Claims to the
 extent consistent with the customary practices of DTC. Such distributions shall be subject in all respects to the right
 of each Indenture Trustee to assert its Indenture Trustee Charging Lien against such distributions. All distributions to
 be made to holders of 2034 Notes Claims and 2019 Notes Claims shall be eligible to be distributed through the facilities
 of DTC and as provided for under the 2034 Notes Indenture or the 2019 Notes Indentures, as applicable.

 C.       Rights and Powers of Disbursing Agent

          1.       Powers of Disbursing Agent

           The Disbursing Agent shall be empowered to: (a) effect all actions and execute all agreements, instruments,
 and other documents necessary to perform its duties under the Plan; (b) make all distributions contemplated under the
 Plan; (c) employ professionals to represent it with respect to its responsibilities; and (d) exercise such other powers as
 may be vested in the Disbursing Agent by order of the Bankruptcy Court, pursuant to the Plan, or as reasonably
 deemed by the Disbursing Agent to be necessary and proper to implement the provisions of the Plan.

          2.       Expenses Incurred On or After the Effective Date

         Except as otherwise ordered by the Bankruptcy Court, the amount of any reasonable fees and out-of-pocket
 expenses incurred by the Disbursing Agent on or after the Effective Date (including taxes) and any reasonable
 compensation and out-of-pocket expense reimbursement claims (including reasonable attorney fees and expenses)
 made by the Disbursing Agent shall be paid in Cash by the Reorganized Debtors.




                                                            54
 KE 58496119
18-10947-scc         Doc 1306         Filed 02/27/19 Entered 02/27/19 12:53:36                       Main Document
                                                   Pg 62 of 92


 D.       Delivery of Distributions; Undeliverable or Unclaimed Distributions

          1.       Record Date for Distribution.

           On the Distribution Record Date, the Claims Register shall be closed and any party responsible for making
 distributions shall instead be authorized and entitled to recognize only those record holders listed on the Claims
 Register as of the close of business on the Distribution Record Date. Notwithstanding the foregoing, with respect to
 holders of Secured Term Loan Claims, distributions shall be made to such holders that are listed on the register or
 related document maintained by the Secured Term Loan Agent. The Distribution Record Date shall not apply to the
 Indenture Trustees with respect to holders of 2034 Notes Claims or the 2019 Notes Claims.

          2.       Delivery of Distributions

                   (a)      Initial Distribution Date

           Except as otherwise provided herein, on the Initial Distribution Date, the Disbursing Agent shall make
 distributions to holders of Allowed Claims and Interests as of the Distribution Record Date at the address for each
 such holder as indicated on the Debtors’ books and records or the register or related document maintained by, as
 applicable, the DIP Agents, the Secured Term Loan Agent, the Unsecured Term Loan Agent, or the Indenture Trustees
 as of the date of any such distribution; provided that the manner of such distributions shall be determined at the
 discretion of the Disbursing Agent; provided, further, that the address for each holder of an Allowed Claim or Interest
 shall be deemed to be the address set forth in, as applicable, any Proof of Claim or Proof of Interest Filed by such
 holder, or, if no Proof of Claim or Proof of Interest has been Filed, the address set forth in the Schedules. If a holder
 holds more than one Claim in any one Class, all Claims of the holder may be aggregated into one Claim and one
 distribution may be made with respect to the aggregated Claim.

                   (b)      Quarterly Distribution Date

           Except as otherwise determined by the Reorganized Debtors in their sole discretion, on each Quarterly
 Distribution Date or as soon thereafter as is reasonably practicable, the Disbursing Agent shall make the distributions
 required to be made on account of Allowed Claims and Interests under the Plan on such date. Any distribution that is
 not made on the Initial Distribution Date or on any other date specified herein because the Claim that would have been
 entitled to receive that distribution is not an Allowed Claim or Interest on such date, shall be distributed on the first
 Quarterly Distribution Date after such Claim or Interest is Allowed. No interest shall accrue or be paid on the unpaid
 amount of any distribution paid on a Quarterly Distribution Date in accordance with Article VI.H of the Plan.

          3.       Minimum Distributions

           Notwithstanding any other provision of the Plan, the Disbursing Agent will not be required to make
 distributions of Cash less than $100 in value, and each such Claim to which this limitation applies shall be discharged
 pursuant to Article VIII and its holder is forever barred pursuant to Article VIII from asserting that Claims against the
 Debtors or their property.

          4.       No Fractional Shares

           No fractional shares of New Common Stock or the New Warrants shall be distributed, and no Cash shall be
 distributed in lieu of such fractional amounts. When any distribution pursuant to the Plan on account of an Allowed
 Claim would otherwise result in the issuance of shares of New Common Stock or New Warrants that are not a whole
 number, such New Common Stock or New Warrants shall be rounded as follows: (a) fractions of greater than one-
 half shall be rounded to the next higher whole number and (b) fractions of one-half or less shall be rounded to the next
 lower whole number with no further payment therefore. The total number of authorized shares of New Common
 Stock and New Warrants to be distributed pursuant to the Plan shall be adjusted as necessary to account for the
 foregoing rounding; provided, however, the total number of authorized shares of New Common Stock and New
 Warrants pursuant to the Reorganized Holdings Organizational Documents and the New Warrant Agreement shall be



                                                            55
 KE 58496119
18-10947-scc         Doc 1306         Filed 02/27/19 Entered 02/27/19 12:53:36                         Main Document
                                                   Pg 63 of 92


 in an amount sufficient such that all creditors entitled to receive shares of New Common Stock and New Warrants
 under the Plan will each receive at least one share of New Common Stock and one New Warrant.

          5.       Undeliverable Distributions and Unclaimed Property

          In the event that any distribution to any holder is returned as undeliverable, no distribution to such holder
 shall be made unless and until the Disbursing Agent has determined the then-current address of such holder, at which
 time such distribution shall be made to such holder without interest; provided, however, that such distributions shall
 be deemed unclaimed property under section 347(b) of the Bankruptcy Code at the expiration of six months from the
 Effective Date. After such date, all unclaimed property or interests in property shall revert to the Reorganized Debtors
 automatically and without need for a further order by the Bankruptcy Court (notwithstanding any applicable federal,
 provincial, or state escheat, abandoned, or unclaimed property laws to the contrary), and the Claim of any holder to
 such property or Interest in property shall be discharged and forever barred.

          A distribution shall be deemed unclaimed if a holder has not: (a) accepted a particular distribution or, in the
 case of distributions made by check, negotiated such check; (b) given notice to the Reorganized Debtors of an intent
 to accept a particular distribution; (c) responded to the Debtors’ or Reorganized Debtors’ requests for information
 necessary to facilitate a particular distribution; or (d) taken any other action necessary to facilitate such distribution.

 E.       Distributions on Account of Claims or Interests Allowed After the Effective Date.

          1.       Payments and Distributions on Disputed Claims

           Distributions made after the Effective Date to holders of Disputed Claims or Interests that are not Allowed
 Claims or Interests as of the Effective Date, but which later become Allowed Claims or Interests, as applicable, shall
 be deemed to have been made on the applicable Quarterly Distribution Date after they have actually been made, unless
 the Reorganized Debtors and the applicable holder of such Claim or Interest agree otherwise. The Reorganized
 Debtors and the Non-Released Party Trustee shall work together in good faith with respect to Disputed Claims and
 the Disputed Claims Reserve (as such term is defined in the Non-Released Party Trust Agreement), including
 distributions on Disputed Claims Allowed after the Effective Date.

          2.       Special Rules for Distributions to Holders of Disputed Claims

           Notwithstanding any provision otherwise in the Plan and except as may be agreed to by the Reorganized
 Debtors, on the one hand, and the holder of a Disputed Claim or Interest, on the other hand, no partial payments and
 no partial distributions shall be made with respect to any Disputed Claim or Interest until the Disputed Claim or
 Interest has become an Allowed Claim or Interest, as applicable, or has otherwise been resolved by settlement or Final
 Order; provided that if the Debtors do not dispute a portion of an amount asserted pursuant to an otherwise Disputed
 Claim, the holder of such Disputed Claim shall be entitled to a distribution on account of that portion of such Claim,
 if any, that is not disputed at the time and in the manner that the Disbursing Agent makes distributions to
 similarly-situated holders of Allowed Claims pursuant to the Plan.

 F.       Compliance with Tax Requirements

            In connection with the Plan, to the extent applicable, the Debtors or the Reorganized Debtors, as applicable,
 shall comply with all tax withholding and reporting requirements imposed on them by any Governmental Unit, and
 all distributions pursuant to the Plan shall be subject to such withholding and reporting requirements. Notwithstanding
 any provision in the Plan to the contrary, the Disbursing Agent shall be authorized to take all actions necessary or
 appropriate to comply with such withholding and reporting requirements, including liquidating a portion of the
 distribution to be made under the Plan to generate sufficient funds to pay applicable withholding taxes, withholding
 distributions pending receipt of information necessary to facilitate such distributions, or establishing any other
 mechanisms they believe are reasonable and appropriate. The Debtors and Reorganized Debtors, as applicable,
 reserve the right to allocate all distributions made under the Plan in compliance with applicable wage garnishments,
 alimony, child support, and other spousal awards, liens, and encumbrances.



                                                             56
 KE 58496119
18-10947-scc         Doc 1306         Filed 02/27/19 Entered 02/27/19 12:53:36                        Main Document
                                                   Pg 64 of 92


 G.       Allocations Between Principal and Accrued Interest

          Distributions in respect of Allowed Claims shall be allocated first to the principal amount of such Claims (as
 determined for federal income tax purposes) and then, to the extent the consideration exceeds the principal amount of
 the Claims, to any portion of such Claims for accrued but unpaid interest.

 H.       No Postpetition Interest on Claims.

           Unless otherwise specifically provided for in the Plan, the DIP Order, or the Confirmation Order, postpetition
 interest shall not accrue or be paid on any prepetition Claims against the Debtors, and no holder of a prepetition Claim
 against the Debtors shall be entitled to interest accruing on or after the Petition Date on any such prepetition Claim.

 I.       Foreign Currency Exchange Rate.

         Except as otherwise provided in a Bankruptcy Court order, as of the Effective Date, any Claim asserted in
 currency other than U.S. dollars shall be automatically deemed converted to the equivalent U.S. dollar value using the
 exchange rate for the applicable currency as published in The Wall Street Journal, National Edition, on the Effective
 Date.

 J.       Setoffs and Recoupment

           Except as otherwise provided herein and subject to applicable law or order of the Bankruptcy Court, the
 Debtors or the Reorganized Debtors, as applicable, may, pursuant to the Bankruptcy Code (including section 553 of
 the Bankruptcy Code), applicable non-bankruptcy law, or as may be agreed to by the holder of a Claim or Interest, set
 off against any Allowed Claim or Interest (which setoff shall be made against the Allowed Claim or Interest, not
 against any distributions to be made under the Plan with respect to such Allowed Claim or Interest), any claims, rights,
 and Causes of Action of any nature that such Debtor or Reorganized Debtor, as applicable, may hold against the holder
 of such Allowed Claim or Interest, to the extent such Claims, rights, or Causes of Action against such holder have not
 been otherwise released, waived, relinquished, exculpated, compromised, or settled on or prior to the Effective Date
 (whether pursuant to the Plan or otherwise), and any distribution to which a holder is entitled under the Plan shall be
 made on account of the Claim or Interest, as reduced after application of the setoff described above. In no event shall
 any holder of Claims or Interests be entitled to setoff any Claim or Interest against any claim, right, or Cause of Action
 of the Debtors or Reorganized Debtors, as applicable, unless such holder obtains entry of a Final Order entered by the
 Bankruptcy Court authorizing such setoff or unless such setoff is otherwise agreed to in writing by the Debtors or
 Reorganized Debtors, as applicable, and a holder of a Claim or Interest; provided that, where there is no written
 agreement between the Debtors or Reorganized Debtors, as applicable, and a holder of a Claim authorizing such setoff,
 nothing herein shall prejudice or be deemed to have prejudiced, as applicable, the Debtors’ or Reorganized Debtors’
 rights to assert that any holder’s setoff rights were required to have been asserted by motion to the Bankruptcy Court
 prior to the Effective Date.

          Notwithstanding anything to the contrary in this Plan or the Confirmation Order, all rights of counterparties
 to unexpired leases of nonresidential real property (whether assumed or rejected) for setoff, recoupment, and
 subrogation are preserved and shall continue unaffected by Confirmation or the occurrence of the Effective Date.

 K.       Claims Paid or Payable by Third Parties

          1.       Claims Paid by Third Parties

          The Debtors or the Reorganized Debtors, as applicable, shall reduce in full a Claim, and such Claim shall be
 disallowed without a Claim objection having to be Filed and without any further notice to or action, order, or approval
 of the Bankruptcy Court, to the extent that the holder of such Claim receives payment in full on account of such Claim
 from a party that is not a Debtor or Reorganized Debtor. Subject to the last sentence of this paragraph, to the extent a
 holder of a Claim receives a distribution on account of such Claim and receives payment from a party that is not a
 Debtor or the Reorganized Debtors on account of such Claim, such holder shall, within two weeks of receipt thereof,
 repay or return the distribution to the applicable Debtor or the Reorganized Debtors, to the extent the holder’s total


                                                            57
 KE 58496119
18-10947-scc         Doc 1306         Filed 02/27/19 Entered 02/27/19 12:53:36                        Main Document
                                                   Pg 65 of 92


 recovery on account of such Claim from the third party and under the Plan exceeds the amount of such Claim as of
 the date of any such distribution under the Plan. The failure of such holder to timely repay or return such distribution
 shall result in the holder owing the applicable Debtor or the Reorganized Debtors annualized interest at the
 Federal Judgment Rate on such amount owed for each Business Day after the two-week grace period specified above
 until the amount is repaid.

          2.       Claims Payable by Third Parties

           No distributions under the Plan shall be made on account of an Allowed Claim that is payable pursuant to
 one of the Debtors’ insurance policies until the holder of such Allowed Claim has exhausted all remedies with respect
 to such insurance policy. To the extent that one or more of the Debtors’ insurers agrees to satisfy in full a Claim (if
 and to the extent adjudicated by a court of competent jurisdiction), then immediately upon such insurers’ agreement,
 such Claim may be expunged without a Claims objection having to be Filed and without any further notice to or action,
 order, or approval of the Bankruptcy Court.

          3.       Applicability of Insurance Policies

          Except as otherwise provided in the Plan, distributions to holders of Allowed Claims shall be in accordance
 with the provisions of any applicable insurance policy. Nothing contained in the Plan shall constitute or be deemed a
 waiver of any Cause of Action that the Debtors or any Entity may hold against any other Entity, including insurers
 under any policies of insurance, nor shall anything contained herein constitute or be deemed a waiver by such insurers
 of any defenses, including coverage defenses, held by such insurers.

 L.       Single Satisfaction of Claims; Distributions on Account of Obligations of Multiple Debtors

           Holders of Allowed Claims may assert such Claims against each Debtor obligated with respect to such
 Claims, and such Claims shall be entitled to share in the recovery provided for the applicable Class of Claims against
 each obligated Debtor based upon the full Allowed amount of such Claims. Notwithstanding the foregoing, in no case
 shall the aggregate value of all property received or retained under the Plan on account of any Allowed Claim exceed
 100 percent of the Allowed Claim plus applicable interest, if any.

           Notwithstanding the foregoing and in accordance with the Plan distributions in Article III.B.4 and Article
 III.B.5, for all purposes associated with distributions under the Plan, all guarantees by any Debtor of the obligations
 of any other Debtor, as well as any joint and several liability of any Debtor with respect to any other Debtor, shall be
 deemed eliminated so that any obligation that could otherwise be asserted against more than one Debtor shall result
 in a single distribution under the Plan, provided that Claims held by a single entity at different Debtors that are not
 based on guarantees or joint and several liability shall be entitled to the applicable distribution for such Claim at each
 applicable Debtor. Any such Claims shall be released and discharged pursuant to Article VIII of the Plan and shall
 be subject to all potential objections, defenses, and counterclaims, and to estimation pursuant to section 502(c) of the
 Bankruptcy Code. For the avoidance of doubt, this shall not affect the obligation of each and every Debtor to pay
 U.S. Trustee Fees until such time as a particular case is closed, dismissed, or converted.

                                            ARTICLE VII.
                                PROCEDURES FOR RESOLVING CONTINGENT,
                                  UNLIQUIDATED, AND DISPUTED CLAIMS

 A.       Allowance of Claims

           On and after the Effective Date, each of the Debtors or the Reorganized Debtors shall have and retain any
 and all rights and defenses such Debtor had with respect to any Claim immediately before the Effective Date. Except
 as expressly provided in the Plan or in any order entered in the Chapter 11 Cases before the Effective Date (including
 the Confirmation Order), no Claim shall become an Allowed Claim unless and until such Claim is deemed Allowed
 pursuant to the Plan or a Final Order, including the Confirmation Order (when it becomes a Final Order), allowing
 such Claim. For the avoidance of doubt, there is no requirement to file a Proof of Claim (or move the Bankruptcy
 Court for allowance) to be an Allowed Claim under the Plan.


                                                            58
 KE 58496119
18-10947-scc         Doc 1306         Filed 02/27/19 Entered 02/27/19 12:53:36                        Main Document
                                                   Pg 66 of 92


 B.       Claims and Interests Administration Responsibilities

            Except as otherwise specifically provided in the Plan and notwithstanding any requirements that may be
 imposed pursuant to Bankruptcy Rule 9019, on and after the Effective Date, the Reorganized Debtors shall be
 responsible for and shall retain responsibility for administering, disputing, objecting to, compromising, or otherwise
 resolving all Claims against, and Interests in, the Debtors, and shall have the exclusive authority: (1) to File, withdraw,
 or litigate to judgment objections to Claims; (2) to settle or compromise any disputed Claim without any further notice
 to or action, order, or approval by the Bankruptcy Court; and (3) to administer and adjust the Claims Register to reflect
 any such settlements or compromises without any further notice to or action, order, or approval by the Bankruptcy
 Court. For the avoidance of doubt, except as otherwise provided herein, from and after the Effective Date, each
 Reorganized Debtor shall have and retain any and all rights and defenses such Debtor had immediately prior to the
 Effective Date with respect to any disputed Claim or Interest.

 C.       Estimation of Claims

           Before or after the Effective Date, the Debtors may (but are not required to) at any time request that the
 Bankruptcy Court estimate any Claim that is contingent or unliquidated pursuant to section 502(c) of the Bankruptcy
 Code for any reason, regardless of whether any party previously has objected to such Claim or whether the Bankruptcy
 Court has ruled on any such objection, and the Bankruptcy Court shall retain jurisdiction to estimate any such Claim,
 including during the litigation of any objection to any Claim or during the appeal relating to such objection.
 Notwithstanding any provision otherwise in the Plan, a Claim that has been expunged from the Claims Register, but
 that either is subject to appeal or has not been the subject of a Final Order, shall be deemed to be estimated at zero
 dollars, unless otherwise ordered by the Bankruptcy Court. In the event that the Bankruptcy Court estimates any
 contingent or unliquidated Claim or Interest, that estimated amount shall constitute a maximum limitation on such
 Claim or Interest for all purposes under the Plan (including for purposes of distributions), and the relevant Reorganized
 Debtor may elect to pursue any supplemental proceedings to object to any ultimate distribution on such Claim or
 Interest. Notwithstanding section 502(j) of the Bankruptcy Code, in no event shall any holder of a Claim that has
 been estimated pursuant to section 502(c) of the Bankruptcy Code or otherwise be entitled to seek reconsideration of
 such estimation unless such holder has Filed a motion requesting the right to seek such reconsideration on or before
 fourteen days after the date on which such Claim is estimated. All of the aforementioned Claims and objection,
 estimation, and resolution procedures are cumulative and not exclusive of one another. Claims may be estimated and
 subsequently compromised, settled, withdrawn, or resolved by any mechanism approved by the Bankruptcy Court.

 D.       Adjustment to Claims Without Objection

           Any duplicate Claim or Interest or any Claim or Interest that has been paid or satisfied, or any Claim or
 Interest that has been amended or superseded, cancelled or otherwise expunged (including pursuant to the Plan), may
 be adjusted or expunged (including on the Claims Register, to the extent applicable) by the Reorganized Debtors
 without a Claims objection having to be Filed and without any further notice to or action, order or approval of the
 Bankruptcy Court. Additionally, any Claim that is duplicative or redundant with another Claim against the same
 Debtor or another Debtor may be adjusted or expunged on the Claims Register by the Reorganized Debtors without
 the Reorganized Debtors having to File an application, motion, complaint, objection, or any other legal proceeding
 seeking to object to such Claim or Interest and without any further notice to or action, order, or approval of the
 Bankruptcy Court.

 E.       Time to File Objections to Claims

          Any objections to Claims shall be Filed no later than the Claims Objection Bar Date.

 F.       Disallowance of Claims

          Any Claims or Interests held by Entities from which property is recoverable under section 542, 543, 550, or
 553 of the Bankruptcy Code, or that is a transferee of a transfer avoidable under section 522(f), 522(h), 544, 545, 547,
 548, 549, or 724(a) of the Bankruptcy Code, shall be deemed disallowed pursuant to section 502(d) of the Bankruptcy
 Code, and holders of such Claims or Interests may not receive any distributions on account of such Claims until such


                                                             59
 KE 58496119
18-10947-scc         Doc 1306         Filed 02/27/19 Entered 02/27/19 12:53:36                        Main Document
                                                   Pg 67 of 92


 time as such Causes of Action against that Entity have been settled or a Bankruptcy Court order with respect thereto
 has been entered and all sums due, if any, to the Debtors by that Entity have been turned over or paid to the Reorganized
 Debtors. All Claims Filed on account of an indemnification obligation to a director, officer, or employee shall be
 deemed satisfied and expunged from the Claims Register as of the Effective Date to the extent such indemnification
 obligation is assumed (or honored or reaffirmed, as the case may be) pursuant to the Plan, without any further notice
 to or action, order, or approval of the Bankruptcy Court.

         Except as provided herein or otherwise agreed, any and all Proofs of Claim Filed after the Claims Bar
 Date or the Administrative Claims Bar Date, as appropriate, shall be deemed disallowed and expunged as of
 the Effective Date without any further notice to or action, order, or approval of the Bankruptcy Court, and
 holders of such Claims may not receive any distributions on account of such Claims, unless such late Proof of
 Claim has been deemed timely Filed by a Final Order.

 G.       Amendments to Claims

           On or after the Claims Bar Date or the Administrative Claims Bar Date, as appropriate, a Claim may not be
 Filed or amended without the prior authorization of the Bankruptcy Court or the Reorganized Debtors. Absent such
 authorization, any new or amended Claim Filed shall be deemed disallowed in full and expunged without any further
 notice to or action, order, or approval of the Bankruptcy Court to the maximum extent provided by applicable law.

 H.       No Distributions Pending Allowance

         If an objection to a Claim or portion thereof is Filed as set forth in Article VII.B, no payment or distribution
 provided under the Plan shall be made on account of such Claim or portion thereof unless and until such Disputed
 Claim becomes an Allowed Claim.

 I.       Distributions After Allowance

           To the extent that a Disputed Claim ultimately becomes an Allowed Claim or Allowed Interest, distributions
 (if any) shall be made to the holder of such Allowed Claim or Allowed Interest (as applicable) in accordance with the
 provisions of the Plan. As soon as practicable after the date that the order or judgment of the Bankruptcy Court
 allowing any Disputed Claim or Disputed Interest becomes a Final Order, the Disbursing Agent shall provide to the
 holder of such Claim or Interest the distribution (if any) to which such holder is entitled under the Plan as of the
 Effective Date, without any interest, dividends, or accruals to be paid on account of such Claim or Interest unless
 required under applicable bankruptcy law.

                                       ARTICLE VIII.
                  SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS

 A.       Discharge of Claims and Termination of Interests

           To the maximum extent provided by section 1141(d) of the Bankruptcy Code, and except as otherwise
 specifically provided in the Plan (for the avoidance of doubt, the Contingent DIP Term Loan Obligations, the
 Contingent DIP ABL Obligations, and the Contingent Secured Term Loan Obligations, in each case, are not
 discharged hereunder) or in any contract, instrument, or other agreement or document created pursuant to the Plan,
 the distributions, rights, and treatment that are provided in the Plan shall be in complete satisfaction, discharge, and
 release, effective as of the Effective Date, of Claims (including any Intercompany Claims resolved or compromised
 after the Effective Date by the Reorganized Debtors), Interests, and Causes of Action of any nature whatsoever,
 including any interest accrued on Claims or Interests from and after the Petition Date, whether known or unknown,
 against, liabilities of, Liens on, obligations of, rights against, and Interests in, the Debtors or any of their assets or
 properties, regardless of whether any property shall have been distributed or retained pursuant to the Plan on account
 of such Claims and Interests, including demands, liabilities, and Causes of Action that arose before the Effective Date,
 any liability (including withdrawal liability) to the extent such Claims or Interests relate to services performed by
 current or former employees of the Debtors prior to the Effective Date and that arise from a termination of
 employment, any contingent or non-contingent liability on account of representations or warranties issued on or before


                                                            60
 KE 58496119
18-10947-scc         Doc 1306        Filed 02/27/19 Entered 02/27/19 12:53:36                       Main Document
                                                  Pg 68 of 92


 the Effective Date, and all debts of the kind specified in sections 502(g), 502(h), or 502(i) of the Bankruptcy Code, in
 each case whether or not: (1) a Proof of Claim or Proof of Interest based upon such debt, right, or Interest is Filed or
 deemed Filed pursuant to section 501 of the Bankruptcy Code; (2) a Claim or Interest based upon such debt, right, or
 Interest is Allowed pursuant to section 502 of the Bankruptcy Code; or (3) the holder of such a Claim or Interest has
 accepted the Plan. Any default or “event of default” by the Debtors with respect to any Claim or Interest that existed
 immediately prior to or on account of the filing of the Chapter 11 Cases shall be deemed cured on the Effective Date.
 The Confirmation Order shall be a judicial determination of the discharge of all Claims and Interests subject to the
 occurrence of the Effective Date. For the avoidance of doubt, nothing in this paragraph shall provide a release or
 discharge of any Retained Causes of Action or any Non-Released Party Trust Causes of Action.

 B.       Debtor Release

           Effective as of the Effective Date, pursuant to section 1123(b) of the Bankruptcy Code, for good and
 valuable consideration, the adequacy of which is hereby confirmed, on and after the Effective Date, each
 Released Party is deemed released and discharged by each and all of the Debtors, the Reorganized Debtors,
 and their Estates, in each case on behalf of themselves and their respective successors, assigns, and
 representatives, and any and all other Entities who may purport to assert any Claim or Cause of Action, directly
 or derivatively, by, through, for, or because of any of the foregoing entities, from any and all claims, obligations,
 rights, suits, damages, Causes of Action, remedies, and liabilities whatsoever, including any derivative claims,
 asserted or assertable on behalf of any of the Debtors, the Reorganized Debtors, or their Estates, as applicable,
 whether known or unknown, foreseen or unforeseen, existing or hereinafter arising, in law, equity, or
 otherwise, that the Debtors, the Reorganized Debtors, or their Estates or Affiliates would have been legally
 entitled to assert in their own right (whether individually or collectively) or on behalf of the holder of any Claim
 or Interest or any other Entity, based on or relating to, or in any manner arising from, in whole or in part, the
 Debtors, the purchase, sale, or rescission of any security of the Debtors or the Reorganized Debtors, the subject
 matter of, or the transactions or events giving rise to, any Claim or Interest that is treated in the Plan, the
 business or contractual arrangements between any Debtor and any Released Party, the Debtors’ in- or out-of-
 court restructuring efforts, intercompany transactions, the Prepetition Debt Documents, the Prepetition Credit
 Facilities, the 2014 Transaction, the Carve-Out Businesses, the ownership and/or operation of the Debtors
 and/or the Carve-Out Businesses by the Sponsor and the Minority Equity Holders, the Restructuring
 Transactions, the Chapter 11 Cases, the formulation, preparation, dissemination, negotiation, filing, or
 consummation of the Restructuring Support Agreement, the Disclosure Statement, the DIP Facilities, the DIP
 Documents, the Plan (including, for the avoidance of doubt, the Plan Supplement), or any Restructuring
 Transaction, contract, instrument, release, or other agreement or document created or entered into in
 connection with the Restructuring Support Agreement, the Disclosure Statement, the DIP Facilities, the DIP
 Documents, the 363 Sale, or the Plan, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit
 of Consummation, the pursuit of the 363 Sale, the administration and implementation of the Plan, including
 the issuance or distribution of securities pursuant to the Plan, or the distribution of property under the Plan or
 any other related agreement, or upon any other act or omission, transaction, agreement, event, or other
 occurrence taking place on or before the Effective Date. For the avoidance of doubt and without limiting the
 scope of the foregoing Debtor Release, this Debtor Release releases any and all claims and Causes of Action
 against the Secured Term Loan Agent, the Unsecured Term Loan Agent, the Prepetition ABL/FILO Agent, the
 Minority Equity Holders, Sycamore (as defined in the UCC Standing Motions), the Sycamore Affiliates (as
 defined in the UCC Standing Motions), and the Lender Defendants (as defined in the UCC Standing Motions),
 set forth in the Proposed Complaint (as defined in the UCC Standing Motions).

         Notwithstanding anything to the contrary in the foregoing or in this Plan, the releases set forth above
 do not release (a) any post-Effective Date obligations of any Entity under the Plan, the Confirmation Order,
 any Restructuring Transaction, or any document, instrument, or agreement (including those set forth in the
 Plan Supplement) executed to implement the Plan, (b) any Retained Causes of Action, or (c) any Non-Released
 Party Trust Causes of Action.

          Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to
 Bankruptcy Rule 9019, of the Debtor Release, which includes by reference each of the related provisions and
 definitions contained in this Plan, and further, shall constitute the Bankruptcy Court’s finding that the Debtor
 Release is: (1) in exchange for the good and valuable consideration provided by the Released Parties, (2) a

                                                           61
 KE 58496119
18-10947-scc        Doc 1306        Filed 02/27/19 Entered 02/27/19 12:53:36                    Main Document
                                                 Pg 69 of 92


 good-faith settlement and compromise of the claims released by the Debtor Release; (3) in the best interests of
 the Debtors and all holders of Claims and Interests; (4) fair, equitable, and reasonable; (5) given and made
 after due notice and opportunity for hearing; and (6) a bar to any of the Debtors or Reorganized Debtors or
 their respective Estates asserting any claim, Cause of Action, or liability related thereto, of any kind
 whatsoever, against any of the Released Parties or their property, released pursuant to the Debtor Release.

 C.      Third-Party Release

           Effective as of the Effective Date, for good and valuable consideration, the adequacy of which is hereby
 confirmed, including the obligations of the Debtors under the Plan and the contributions of the Released Parties
 to facilitate and implement the Plan, to the fullest extent permissible under applicable law, as such law may be
 extended or integrated after the Effective Date, each of the Releasing Parties shall be deemed to have
 conclusively, absolutely, unconditionally, irrevocably, and forever, released and discharged each Released
 Party from any and all claims, interests, obligations, rights, suits, damages, Causes of Action, remedies, and
 liabilities whatsoever, whether known or unknown, foreseen or unforeseen, existing or hereinafter arising, in
 law, equity, or otherwise, including any derivative claims, asserted or assertable on behalf of any of the Debtors,
 the Reorganized Debtors, or their Estates, that such Entity would have been legally entitled to assert (whether
 individually or collectively), based on or relating to, or in any manner arising from, in whole or in part, the
 Debtors, the purchase, sale, or rescission of any security of the Debtors or the Reorganized Debtors, the subject
 matter of, or the transactions or events giving rise to, any Claim or Interest that is treated in the Plan, the
 business or contractual arrangements between any Debtor and any Released Party, the Debtors’ in- or out-of-
 court restructuring efforts, intercompany transactions, the Prepetition Debt Documents, the Prepetition Credit
 Facilities, the 2014 Transaction, the Carve-Out Businesses, the ownership and/or operation of the Debtors
 and/or the Carve-Out Businesses by the Sponsor and the Minority Equity Holders, the Restructuring
 Transactions, the Chapter 11 Cases, the formulation, preparation, dissemination, negotiation, filing, or
 consummation of the Restructuring Support Agreement, the Disclosure Statement, the DIP Facilities, the DIP
 Documents, the 363 Sale, the Plan (including, for the avoidance of doubt, the Plan Supplement), or any
 Restructuring Transaction, contract, instrument, release, or other agreement or document created or entered
 into in connection with the Restructuring Support Agreement, the Disclosure Statement, the DIP Facilities, the
 DIP Documents, the 363 Sale, or the Plan, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the
 pursuit of Consummation, the pursuit of the 363 Sale, the administration and implementation of the Plan,
 including the issuance or distribution of securities pursuant to the Plan, or the distribution of property under
 the Plan or any other related agreement, or upon any other related act or omission, transaction, agreement,
 event, or other occurrence taking place on or before the Effective Date. For the avoidance of doubt and without
 limiting the scope of the foregoing Third-Party Release, this Third-Party Release releases any and all claims
 and Causes of Action against the Secured Term Loan Agent, the Unsecured Term Loan Agent, the Prepetition
 ABL/FILO Agent, the Minority Equity Holders, Sycamore (as defined in the UCC Standing Motions), the
 Sycamore Affiliates (as defined in the UCC Standing Motions), and the Lender Defendants (as defined in the
 UCC Standing Motions), set forth in the Proposed Complaint (as defined in the UCC Standing Motions).

          Notwithstanding anything to the contrary in the foregoing or in this Plan, the releases set forth above
 do not release or impair (a) any post-Effective Date obligations of any Entity under the Plan, the Confirmation
 Order, any Restructuring Transaction, or any document, instrument, or agreement (including those set forth
 in the Plan Supplement) executed to implement the Plan, (b) any Retained Causes of Action, (c) any
 Non-Released Party Trust Causes of Action, or (d) the ability of any Releasing Party to object to any request
 for payment on account of Professional Fee Claims.

          Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to
 Bankruptcy Rule 9019, of the Third-Party Release, which includes by reference each of the related provisions
 and definitions contained in this Plan, and further, shall constitute the Bankruptcy Court’s finding that the
 Third-Party Release is: (1) in exchange for the good and valuable consideration provided by the Released
 Parties, (2) a good-faith settlement and compromise of claims released by the Third-Party Release; (3) in the
 best interests of the Debtors and all holders of Claims and Interests; (4) fair, equitable, and reasonable;
 (5) given and made after due notice and opportunity for hearing; and (6) a bar to any of the Releasing Parties
 asserting any claim, Cause of Action, or liability related thereto, of any kind whatsoever, against any of the
 Released Parties or their property, released pursuant to the Third-Party Release. Upon entry of the

                                                         62
 KE 58496119
18-10947-scc        Doc 1306        Filed 02/27/19 Entered 02/27/19 12:53:36                     Main Document
                                                 Pg 70 of 92


 Confirmation Order, the Debtors will send an opt-out form to holders of Claims in clauses (o), (p), (q), and (r)
 of the definition of Releasing Parties to provide such holders with an opportunity to opt out of the Third-Party
 Release for any Released Party added to the Plan after the First Amended Plan, which opt-out form shall be
 approved by the Confirmation Order.

 D.      Exculpation

           Effective as of the Effective Date, to the fullest extent permissible under applicable law and without
 affecting or limiting either the Debtor Release or the Third-Party Release, and notwithstanding anything herein
 to the contrary, each Exculpated Party is hereby released and exculpated from any claim, obligation, Cause of
 Action, or liability for (a) any prepetition action taken or omitted to be taken in connection with, or related to,
 formulating, negotiating, or preparing the Plan or the Restructuring Support Agreement, or (b) any
 postpetition action taken or omitted to be taken in connection with, or related to formulating, negotiating,
 soliciting, preparing, disseminating, confirming, administering, or implementing the Plan, or consummating
 the Plan (including the Restructuring Support Agreement), the Disclosure Statement, the Reorganized
 Holdings Organizational Documents, the Reorganized Debtors Organizational Documents, the 363 Sale
 transactions and documents, the New Debt Documents, the DIP Facilities, the DIP Documents, and/or the
 Restructuring Transactions, the Cash-Out Option, or selling or issuing the New Debt, the Non-Released Party
 Trust Interests, the New Common Stock, the New Warrants, and/or any other Security or instrument to be
 offered, issued, or distributed in connection with the Plan, the Chapter 11 Cases, or any contract, instrument,
 release, or other agreement or document created or entered into in connection with the Plan (including, for the
 avoidance of doubt, providing any legal opinion requested by any Entity regarding any transaction, contract,
 instrument, document, or other agreement contemplated by the Plan or the reliance by any Exculpated Party
 on the Plan or the Confirmation Order in lieu of such legal opinion) or any other postpetition act taken or
 omitted to be taken in connection with or in contemplation of the restructuring of the Debtors, in each case
 except for actual fraud, willful misconduct, or gross negligence in connection with the Plan or the Chapter 11
 Cases, each solely to the extent as determined by a Final Order of a court of competent jurisdiction; provided,
 however, that in all respects such Entities shall be entitled to reasonably rely upon the advice of counsel and
 financial advisors with respect to their duties and responsibilities pursuant to the Restructuring Support
 Agreement and the Plan. Each Exculpated Party has, and upon completion of the Plan shall be deemed to
 have, participated in good faith and in compliance with the applicable laws with regard to the restructuring of
 Claims and Interests in the Chapter 11 Cases and in connection with the Restructuring Transactions, the
 negotiation, formulation, or preparation of the agreements, instruments, or other documents pursuant to the
 Plan, and the solicitation and distribution of the Plan and, therefore, is not, and on account of such distributions
 shall not be, liable at any time for the violation of any applicable law, rule, or regulation governing the
 solicitation of acceptances or rejections of the Plan or such distributions made pursuant to the Plan.
 Notwithstanding the foregoing, the Exculpation shall not release any obligation or liability of any Entity under
 the Plan or any document, instrument, or agreement (including those set forth in the Plan Supplement)
 executed to implement the Plan or impair the ability of any Entity under the Plan to object to any request for
 payment on account of Professional Fee Claims. For the avoidance of doubt, no Person or Entity that may be
 a defendant in a Non-Released Party Trust Cause of Action shall receive any exculpation under this Article
 VIII.D, solely in its capacity as such.

 E.      Release of Liens

          Except as otherwise provided in the Plan, the Plan Supplement, or any contract, instrument, release,
 or other agreement or document created pursuant to the Plan, on the Effective Date and concurrently with the
 applicable distributions made pursuant to the Plan and, in the case of an Other Secured Claim or Secured Tax
 Claim, satisfaction in full of the portion of the Other Secured Claim or Secured Tax Claim that is Allowed as
 of the Effective Date and required to be satisfied pursuant to the Plan, except for Other Secured Claims that
 the Debtors elect to reinstate in accordance with Article III.B.1 hereof, all mortgages, deeds of trust, Liens,
 pledges, or other security interests against any property of the Estates shall be fully released, settled,
 compromised, and discharged, and all of the right, title, and interest of any holder of such mortgages, deeds of
 trust, Liens, pledges, or other security interests shall revert automatically to the applicable Debtor and its
 successors and assigns. Any holder of such Secured Claim (and the applicable agents for such holder) shall be
 authorized and directed, at the sole cost and expense of the Reorganized Debtors, to release any collateral or

                                                         63
 KE 58496119
18-10947-scc         Doc 1306         Filed 02/27/19 Entered 02/27/19 12:53:36                       Main Document
                                                   Pg 71 of 92


 other property of any Debtor (including any cash collateral and possessory collateral) held by such holder (and
 the applicable agents for such holder), and to take such actions as may be reasonably requested by the
 Reorganized Debtors to evidence the release of such Lien, including the execution, delivery, and filing or
 recording of such releases. The presentation or filing of the Confirmation Order to or with any federal, state,
 provincial, or local agency or department shall constitute good and sufficient evidence of, but shall not be
 required to effect, the termination of such Liens. The ABL/FILO DIP Liens and Term DIP Liens (in each case,
 as defined in the DIP Order) shall not be released until the payment in full in Cash of the DIP ABL/FILO
 Claims or DIP Term Loan Claims, as applicable, in accordance with Article II.A of the Plan.

 F.       Injunction

          Effective as of the Effective Date, pursuant to section 524(a) of the Bankruptcy Code, to the fullest
 extent permissible under applicable law, and except as otherwise expressly provided in the Plan or for
 obligations issued or required to be paid pursuant to the Plan or the Confirmation Order, all Entities who have
 held, hold, or may hold Claims or Interests that have been discharged pursuant to Article VIII.A of the Plan,
 released pursuant to the Debtor Release, the Third-Party Release, or another provision of the Plan, or are
 subject to exculpation pursuant to Article VIII.D of the Plan, are permanently enjoined, from and after the
 Effective Date, from taking any of the following actions against, as applicable, the Debtors, the Reorganized
 Debtors, the Exculpated Parties, or the Released Parties: (1) commencing or continuing in any manner any
 action or another proceeding of any kind on account of or in connection with or with respect to any such Claims,
 claims, or Interests; (2) enforcing, attaching, collecting, or recovering by any manner or means any judgment,
 award, decree, or order against such Entities on account of or in connection with or with respect to any such
 Claims, claims, or Interests; (3) creating, perfecting, or enforcing any encumbrance of any kind against such
 Entities or the property or the estates of such Entities on account of or in connection with or with respect to
 any such Claims, claims, or Interests; (4) asserting any right of setoff, subrogation, or recoupment of any kind
 against any obligation due from such Entities or against the property of such Entities on account of or in
 connection with or with respect to any such Claims, claims, or Interests unless such holder has Filed a motion
 requesting the right to perform such setoff on or before the Effective Date, and notwithstanding an indication
 of a Claim, claim, or Interest or otherwise that such holder asserts, has, or intends to preserve any right of
 setoff pursuant to applicable law or otherwise; and (5) commencing or continuing in any manner any action or
 other proceeding of any kind on account of or in connection with or with respect to any such Claims, claims,
 or Interests released or settled pursuant to the Plan.

          Upon entry of the Confirmation Order, all holders of Claims, claims, and Interests and their respective
 current and former employees, agents, officers, directors, principals, and direct and indirect Affiliates shall be
 enjoined from taking any actions to interfere with the implementation or Consummation of the Plan; provided,
 however, that the foregoing shall not enjoin any Consenting Term Loan Lender from exercising any of its rights
 or remedies under the Restructuring Support Agreement in accordance with the terms thereof. Each holder
 of an Allowed Claim or Allowed Interest, as applicable, by accepting, or being eligible to accept, distributions
 under or Reinstatement of such Claim or Interest, as applicable, pursuant to the Plan, shall be deemed to have
 consented to the injunction provisions set forth in this Article VIII.F of the Plan.

 G.       Certain Government Matters

          As to any Governmental Unit, nothing in the Plan or Confirmation Order shall limit or expand the scope of
 discharge, release, or injunction to which the Debtors or Reorganized Debtors are entitled to under the Bankruptcy
 Code, if any. The discharge, release, and injunction provisions contained in the Plan and the Confirmation Order are
 not intended and shall not be construed to bar any Governmental Unit from, subsequent to the entry of the
 Confirmation Order, pursuing any police or regulatory action.

          Notwithstanding anything contained in the Plan or Confirmation Order to the contrary, nothing in the Plan
 or Confirmation Order shall discharge, release, impair or otherwise preclude: (1) any liability to any Governmental
 Unit that is not a “claim” within the meaning of section 101(5) of the Bankruptcy Code; (2) any Claim of any
 Governmental Unit arising on or after the Confirmation Date; (3) any valid right of setoff or recoupment of any
 Governmental Unit against any of the Debtors; or (4) any liability of the Debtors or Reorganized Debtors under police
 or regulatory statutes or regulations to any Governmental Unit as the owner, lessor, lessee, or operator of property that

                                                            64
 KE 58496119
18-10947-scc         Doc 1306          Filed 02/27/19 Entered 02/27/19 12:53:36                         Main Document
                                                    Pg 72 of 92


 such entity owns, operates, or leases after the Effective Date. Nor shall anything in the Confirmation Order or the
 Plan: (i) enjoin or otherwise bar any Governmental Unit from asserting or enforcing, outside the Bankruptcy Court,
 any liability described in the preceding sentence; or (ii) divest any court, commission, or tribunal of jurisdiction to
 determine whether any liabilities asserted by any Governmental Unit are discharged or otherwise barred by the
 Confirmation Order, the Plan, or the Bankruptcy Code.

           Moreover, nothing in the Confirmation Order or the Plan shall release or exculpate any non-Debtor, including
 any non-Debtor Released Parties, from any liability to any Governmental Unit, including any liabilities arising under
 the Internal Revenue Code, the environmental laws, or the criminal laws against the non-Debtor Released Parties, nor
 shall anything in the Confirmation Order or the Plan enjoin any Governmental Unit from bringing any claim, suit,
 action or other proceeding against any non-Debtor Released Parties for any liability whatsoever; provided, however,
 that the foregoing sentence shall not (a) limit the scope of discharge granted to the Debtors under sections 524 and
 1141 of the Bankruptcy Code or (b) diminish the scope of any exculpation to which any party is entitled under section 1125(e)
 of the Bankruptcy Code.

           Nothing contained in the Plan or the Confirmation Order shall be deemed to determine the tax liability of any
 person or entity, including the Debtors and the Reorganized Debtors, nor shall the Plan or the Confirmation Order be
 deemed to have determined the federal tax treatment of any item, distribution, or entity, including the federal tax
 consequences of this Plan, nor shall anything in this Plan or the Confirmation Order be deemed to have conferred
 jurisdiction upon the Bankruptcy Court to make determinations as to federal tax liability and federal tax treatment
 except as provided under section 505 of the Bankruptcy Code.

 H.       Challenge Period; No Disgorgement; Release of Escrowed Sale Proceeds Payment

      Notwithstanding anything to the contrary in the DIP Order (including paragraphs 17 and 26 thereof) or any other
 order of the Bankruptcy Court, upon the Effective Date (1) the Challenge Period (as defined in the DIP Order) shall
 have expired and all provisions of the DIP Order that are contingent or become effective upon the expiration of the
 Challenge Period shall be in full force and effect, including clauses (a) through (e) of paragraph 26(b), (2) the Non-
 Stipulated Claims (as defined in the DIP Order) shall be stipulated to and released by the Debtors, which stipulation
 and release shall be binding upon all parties in interests, including the Committee, (3) any Adequate Protection
 Payment, Adequate Protection Fees and Expenses, Sale Proceeds Payment (as each term is defined in the DIP Order),
 payments received by the Prepetition ABL/FILO Secured Parties (as defined in the DIP Order) in connection with the
 ABL/FILO Refinanced Loans (as defined in the DIP Order), or any payment realized by the Prepetition Secured
 Parties (as defined in the DIP Order), including upon the exercise of remedies pursuant to paragraph 10 of the DIP
 Order shall be deemed to be indefeasible and shall not be subject to disgorgement, recharacterization, or reallocation
 pursuant to section 506(b) of the Bankruptcy Code or any other remedy, and (4) the Prepetition Secured Term Loan
 Agent is authorized to disburse any portion of the Sale Proceeds Payment held by the Prepetition Secured Term Loan
 Agent pursuant to the Escrow Agreement (as defined in the DIP Order) to any Prepetition Term Loan Lender in
 accordance with the DIP Order, regardless of whether such Prepetition Term Loan Lender submitted a Certification
 (as defined in the DIP Order). Notwithstanding the foregoing, if Confirmation of the Plan is reversed upon appeal,
 the provisions of the DIP Order (including paragraphs 17 and 26 thereof and any provisions governing the Challenge
 Period) shall be in full force and effect and subject to any subsequently confirmed chapter 11 plan or plans in the
 Chapter 11 Cases.

 I.       Protections Against Discriminatory Treatment

          To the maximum extent provided by section 525 of the Bankruptcy Code and the Supremacy Clause of the
 U.S. Constitution, all Entities, including Governmental Units, shall not discriminate against the Reorganized Debtors
 or deny, revoke, suspend, or refuse to renew a license, permit, charter, franchise, or other similar grant to, condition
 such a grant to, discriminate with respect to such a grant against, the Reorganized Debtors, or another Entity with
 whom the Reorganized Debtors have been associated, solely because each Debtor has been a debtor under chapter 11
 of the Bankruptcy Code, has been insolvent before the commencement of the Chapter 11 Cases (or during the
 Chapter 11 Cases but before the Debtors are granted or denied a discharge), or has not paid a debt that is dischargeable
 in the Chapter 11 Cases.




                                                              65
 KE 58496119
18-10947-scc         Doc 1306         Filed 02/27/19 Entered 02/27/19 12:53:36                       Main Document
                                                   Pg 73 of 92


 J.       Document Retention

          On and after the Effective Date, the Reorganized Debtors may maintain documents in accordance with their
 standard document retention policy, as may be altered, amended, modified, or supplemented by the Reorganized
 Debtors; provided, however, that the Reorganized Debtors shall not dispose of any documents that relate to the Non-
 Released Party Trust Causes of Action without the prior consent of the Non-Released Party Trustee.

 K.       Reimbursement or Contribution

           If the Bankruptcy Court disallows a Claim for reimbursement or contribution of an Entity pursuant to
 section 502(e)(1)(B) of the Bankruptcy Code, then to the extent that such Claim is contingent as of the time of
 allowance or disallowance, such Claim shall be forever disallowed and expunged notwithstanding section 502(j) of
 the Bankruptcy Code, unless prior to the Confirmation Date: (1) such Claim has been adjudicated as non-contingent
 or (2) the relevant holder of a Claim has Filed a non-contingent Proof of Claim on account of such Claim and a Final
 Order has been entered prior to the Confirmation Date determining such Claim as no longer contingent.

 L.       Term of Injunctions or Stays

          Unless otherwise provided in the Plan or in the Confirmation Order, all injunctions or stays in effect in the
 Chapter 11 Cases pursuant to sections 105 or 362 of the Bankruptcy Code or any order of the Bankruptcy Court, and
 extant on the Confirmation Date (excluding any injunctions or stays contained in the Plan or the Confirmation Order),
 shall remain in full force and effect until the Effective Date. All injunctions or stays contained in the Plan or the
 Confirmation Order shall remain in full force and effect following the Effective Date in accordance with their terms.

 M.       Subordination Rights

           The classification and manner of satisfying all Claims and Interests under the Plan take into consideration all
 subordination rights, whether arising under general principles of equitable subordination, contract, section 510(c) of
 the Bankruptcy Code, or otherwise, that a holder of a Claim or Interest may have against other Claim or Interest
 holders with respect to any distribution made pursuant to the Plan. Except as provided in the Plan, all subordination
 rights that a holder of a Claim may have with respect to any distribution to be made pursuant to the Plan shall be
 discharged and terminated, and all actions related to the enforcement of such subordination rights shall be permanently
 enjoined.

      Pursuant to Bankruptcy Rule 9019 and in consideration for the distributions and other benefits provided under
 the Plan, the provisions of the Plan shall constitute a good faith compromise and settlement of all claims or
 controversies relating to the subordination rights that a holder of a Claim may have with respect to any Allowed Claim
 or any distribution to be made pursuant to the Plan on account of any Allowed Claim. The entry of the Confirmation
 Order shall constitute the Bankruptcy Court's approval, as of the Effective Date, of the compromise or settlement of
 all such claims or controversies and the Bankruptcy Court's finding that such compromise or settlement is in the best
 interests of the Debtors, the Estates, the Reorganized Debtors, their respective property, and holders of Claims and
 Interests and is fair, equitable, and reasonable.

                                         ARTICLE IX.
                      CONDITIONS PRECEDENT TO CONSUMMATION OF THE PLAN

 A.       Conditions Precedent to the Effective Date

         It shall be a condition to the Effective Date of the Plan that the following conditions shall have been satisfied
 or waived pursuant to the provisions of Article IX.B hereof:

           1. the Bankruptcy Court shall have entered the Confirmation Order and such order shall not have been
 stayed, modified, or vacated on appeal;




                                                            66
 KE 58496119
18-10947-scc           Doc 1306         Filed 02/27/19 Entered 02/27/19 12:53:36                       Main Document
                                                     Pg 74 of 92


             2. the Debtors shall have obtained all authorizations, consents, regulatory approvals, rulings, or
      documents that are necessary to implement and effectuate the Plan;

              3. the Professional Fee Escrow Account shall have been established and funded with the Professional
      Fee Escrow Amount;

               4. the New ABL Facility Documents shall have been executed and delivered by each Entity party thereto
      and shall be in full force and effect (with all conditions precedent thereto having been satisfied or waived), subject
      to any applicable post-closing execution and delivery requirements, and the Debtors shall have issued the
      indebtedness contemplated thereby;

               5. the New Secured Facility Documents shall have been executed and delivered by each Entity party
      thereto and shall be in full force and effect (with all conditions precedent thereto having been satisfied or waived),
      subject to any applicable post-closing execution and delivery requirements, and the Debtors shall have issued the
      indebtedness contemplated thereby;

               6. the Reorganized Holdings Organizational Documents and the Reorganized Debtors Organizational
      Documents shall have been executed and delivered by each Entity party thereto and shall be in full force and effect,
      and the New Common Stock and the New Warrants shall have been issued;

              7. the Equity Holders Settlement shall have been approved by the Bankruptcy Court and the payments
      contemplated thereby shall have been made, and the Belk Commitment Agreement (as defined in the Restructuring
      Support Agreement) shall be in full force and effect;

              8. the Non-Released Party Trust shall have been established pursuant to the Non-Released Party Trust
      Agreement, all Non-Released Party Trust Causes of Action shall have been contributed to, and shall have vested in,
      the Non-Released Party Trust, the Non-Released Party Trust Transfer Agreement shall have been executed, and the
      proceeds of the Non-Released Party Loan shall have been loaned to the Non-Released Party Trust;

                9. all reasonable and documented unpaid fees and expenses incurred on or before the Effective Date by
      all attorneys, advisors, and other professionals payable under the Restructuring Support Agreement, the DIP Order,
      or the Plan shall have been paid in Cash; and

               10. the Commitment Letter shall be in full force and effect and the Cash-Out Option Funding shall have
      been placed into escrow pursuant to the terms of the Commitment Letter.

 B.         Waiver of Conditions

           Subject to and without limiting the rights to each party to the Restructuring Support Agreement, the
 conditions to Consummation set forth in Article IX may be waived by the Debtors, with the reasonable consent of
 (x) the Requisite Unsecured Lenders, the 2019 Notes Indenture Trustee, the 2034 Notes Indenture Trustee, the Ad
 Hoc Group of Unsecured Noteholders, and the Committee, (y) the Requisite Secured Lenders (solely with respect to
 the conditions set forth in Article IX.A.1, Article IX.A.2, Article IX.A.5, and Article IX.A.9) and (z) the Sponsor and
 the Minority Equity Holders (solely with respect to the condition set forth in Article IX.A.7), without notice, leave, or
 order of the Bankruptcy Court or any formal action other than proceeding to confirm or consummate the Plan.

 C.         Effect of Failure of Conditions

          If the Consummation of the Plan does not occur, the Plan shall be null and void in all respects and nothing
 contained in the Plan or the Disclosure Statement shall: (1) constitute a waiver or release of any Claims by the Debtors,
 or claims by any holders or any other Entity; (2) prejudice in any manner the rights of the Debtors, any holders, or any
 other Entity; or (3) constitute an admission, acknowledgment, offer or undertaking by the Debtors, any holders, or any
 other Entity in any respect.




                                                              67
 KE 58496119
18-10947-scc         Doc 1306         Filed 02/27/19 Entered 02/27/19 12:53:36                        Main Document
                                                   Pg 75 of 92


                                        ARTICLE X.
                    MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN

 A.       Modification and Amendments

           Except as otherwise specifically provided in the Plan and subject to and not limiting the respective rights of
 each party to the Restructuring Support Agreement, the Debtors reserve the right to modify the Plan, subject to any
 applicable consent rights as set forth in the Restructuring Support Agreement and the reasonable consent of the
 Committee, the 2019 Notes Indenture Trustee, the 2034 Notes Indenture Trustee, and the Ad Hoc Group of Unsecured
 Noteholders with respect to any other modifications, whether such modification is material or immaterial prior to
 Confirmation, and seek Confirmation consistent with the Bankruptcy Code and, as appropriate, not re-solicit votes on
 such modified Plan; provided, however, that the consent of the Committee (without limitation or qualification), the
 2019 Notes Indenture Trustee, the 2034 Notes Indenture Trustee, and the Ad Hoc Group of Unsecured Noteholders
 shall be required with respect to any modifications that adversely impact (i) the distributions, recoveries, or rights of
 the holders of Claims (w) solely with respect to the Committee, in Classes 5B, 5C, 5D, 5E, 5F, 5G, 5H, and 5I,
 (x) solely with respect to the 2034 Notes Indenture Trustee, in Class 5B, (y) solely with the respect to the 2019 Notes
 Indenture Trustee, in Class 5C, and (z) solely with respect to the Ad Hoc Group of Unsecured Noteholders, in
 Classes 5B and 5C, or (ii) the respective consent rights of the Committee, the 2019 Notes Indenture Trustee, the
 2034 Notes Indenture Trustee, and the Ad Hoc Group of Unsecured Noteholders provided hereunder. Subject to
 certain restrictions and requirements set forth in section 1127 of the Bankruptcy Code and Bankruptcy Rule 3019 (as
 well as those restrictions on modifications set forth in the Plan) and any consent rights as set forth in the Restructuring
 Support Agreement and the reasonable consent of the Committee, the 2019 Notes Indenture Trustee, the 2034 Notes
 Indenture Trustee, and the Ad Hoc Group of Unsecured Noteholders, the Debtors expressly reserve their respective
 rights to revoke or withdraw, to alter, amend or modify the Plan with respect to each Debtor, one or more times, before
 or after Confirmation, and, to the extent necessary, may initiate proceedings in the Bankruptcy Court to so alter, amend
 or modify the Plan after Confirmation, or remedy any defect or omission or reconcile any inconsistencies in the Plan,
 the Disclosure Statement, or the Confirmation Order, in such matters as may be necessary to carry out the purposes
 and intent of the Plan; provided that (i) any modifications or amendments that impact the treatment of the DIP Claims
 shall require the consent of the applicable DIP Agent and (ii) any modifications or amendments that adversely impact
 (x) the distributions, recoveries, or rights of the holders of Claims (1) solely with respect to the Committee, in
 Classes 5B, 5C, 5D, 5E, 5F, 5G, 5H, and 5I, (2) solely with respect to the 2034 Notes Indenture Trustee, in Class 5B,
 (2) solely with respect to the 2019 Notes Indenture Trustee, in Class 5C, and (3) solely with respect to the Ad Hoc
 Group of Unsecured Noteholders, in Classes 5B and 5C, or (y) the respective consent rights of the Committee, the
 2019 Notes Indenture Trustee, the 2034 Notes Indenture Trustee, and the Ad Hoc Group or Unsecured Noteholders
 provided hereunder, shall require the consent of the Committee (without qualification or limitation), the 2019 Notes
 Indenture Trustee, the 2034 Notes Indenture Trustee, and the Ad Hoc Group of Unsecured Noteholders.

 B.       Effect of Confirmation on Modifications

           Entry of a Confirmation Order shall mean that all modifications or amendments to the Plan since the
 solicitation thereof are approved pursuant to section 1127(a) of the Bankruptcy Code and do not require additional
 disclosure or re-solicitation under Bankruptcy Rule 3019.

 C.       Revocation or Withdrawal of Plan

          The Debtors reserve the right to revoke or withdraw the Plan before the Confirmation Date and to File
 subsequent plans of reorganization, in each case subject to any applicable consent rights as set forth in the
 Restructuring Support Agreement and the reasonable consent of the Committee; provided, however, that the 2019
 Notes Indenture Trustee’s, the 2034 Notes Indenture Trustee’s, the Ad Hoc Group of Unsecured Noteholders’, and
 the Committee’s rights with respect to any plan of reorganization Filed after the withdrawal or revocation of the Plan
 are preserved. If the Debtors revoke or withdraw the Plan, or if Confirmation or Consummation does not occur, then:
 (1) the Plan shall be null and void in all respects; (2) any settlement or compromise embodied in the Plan (including
 the fixing or limiting to an amount certain of the Claims or Interests or Class of Claims or Interests), assumption (or
 assumption and assignment) or rejection of Executory Contracts or Unexpired Leases effected by the Plan, and any
 document or agreement executed pursuant to the Plan, shall be deemed null and void; and (3) nothing contained in the
 Plan shall: (a) constitute a waiver or release of any Claims, claims, or Interests; (b) prejudice in any manner the rights

                                                             68
 KE 58496119
18-10947-scc         Doc 1306        Filed 02/27/19 Entered 02/27/19 12:53:36                      Main Document
                                                  Pg 76 of 92


 of such Debtor, any holder, or any other Entity; or (c) constitute an admission, acknowledgement, offer or undertaking
 of any sort by such Debtor, any holder, or any other Entity.

                                                ARTICLE XI.
                                         RETENTION OF JURISDICTION

          Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective Date, on and after
 the Effective Date, to the extent legally permissible, the Bankruptcy Court shall retain exclusive jurisdiction (except
 where otherwise specifically noted below) over all matters arising out of, or related to, the Chapter 11 Cases and the
 Plan pursuant to sections 105(a) and 1142 of the Bankruptcy Code, including jurisdiction to:

          1.       allow, disallow, determine, liquidate, classify, estimate, or establish the priority, Secured or
 unsecured status, or amount of any Claim or Interest, including the resolution of any request for payment of any
 Administrative Claim and the resolution of any and all objections to the Secured or unsecured status, priority, amount,
 or allowance of Claims or Interests;

          2.       decide and resolve all matters related to the granting and denying, in whole or in part, any
 applications for allowance of compensation or reimbursement of expenses to Professionals (including Accrued
 Professional Compensation Claims) authorized pursuant to the Bankruptcy Code or the Plan;

          3.       resolve any matters related to: (a) the assumption, assumption and assignment, or rejection of any
 Executory Contract or Unexpired Lease to which a Debtor is party or with respect to which a Debtor may be liable
 and to hear, determine, and, if necessary, liquidate, any Claims arising therefrom, including Cure Claims pursuant to
 section 365 of the Bankruptcy Code; (b) any potential contractual obligation under any Executory Contract or
 Unexpired Lease that is assumed (or assumed and assigned); (c) the Reorganized Debtors amending, modifying or
 supplementing, after the Effective Date, pursuant to Article V, the Executory Contracts and Unexpired Leases to be
 assumed (or assumed and assigned) or rejected or otherwise; and (d) any dispute regarding whether a contract or lease
 is or was executory, expired, or terminated;

          4.       ensure that distributions to holders of Allowed Claims and Interests (as applicable) are accomplished
 pursuant to the provisions of the Plan;

          5.     adjudicate, decide, or resolve any motions, adversary proceedings, contested or litigated matters,
 and any other matters, and grant or deny any applications involving a Debtor that may be pending on the
 Effective Date;

          6.       adjudicate, decide, or resolve any and all matters related to section 1141 of the Bankruptcy Code;

        7.       enter and implement such orders as may be necessary or appropriate to execute, implement, or
 consummate the provisions of the Plan and all contracts, instruments, releases, indentures, and other agreements or
 documents created in connection with the Plan, the Plan Supplement, the Disclosure Statement, or the Confirmation
 Order;

         8.      enter and enforce any order for the sale of property pursuant to sections 363, 1123, or 1146(a) of the
 Bankruptcy Code;

         9.        resolve any cases, controversies, suits, disputes, or Causes of Action that may arise in connection
 with Consummation, including interpretation or enforcement of the Plan or any Entity’s obligations incurred in
 connection with the Plan;

         10.        issue injunctions, enter and implement other orders, or take such other actions as may be necessary
 or appropriate to restrain interference by any Entity with Consummation or enforcement of the Plan;




                                                           69
 KE 58496119
18-10947-scc         Doc 1306         Filed 02/27/19 Entered 02/27/19 12:53:36                        Main Document
                                                   Pg 77 of 92


          11.      resolve any cases, controversies, suits, disputes or Causes of Action with respect to the releases,
 injunctions and other provisions contained in Article VIII, and enter such orders as may be necessary or appropriate
 to implement such releases, injunctions and other provisions;

           12.       resolve any cases, controversies, suits, disputes or Causes of Action with respect to the repayment
 or return of distributions and the recovery of additional amounts owed by the holder of a Claim for amounts not timely
 repaid pursuant to Article VI.K.1;

          13.     enter and implement such orders as are necessary or appropriate if the Confirmation Order is for
 any reason modified, stayed, reversed, revoked, or vacated;

         14. determine any other matters that may arise in connection with or relate to the Plan, the
 Disclosure Statement, the Confirmation Order, or, subject to any applicable forum selection clauses, any contract,
 instrument, release, indenture, or other agreement or document created in connection with the Plan or the Disclosure
 Statement;

          15.      enter an order or Final Decree concluding or closing any of the Chapter 11 Cases;

          16.      adjudicate any and all disputes arising from or relating to distributions under the Plan;

          17.      consider any modifications of the Plan, to cure any defect or omission or to reconcile any
 inconsistency in any Bankruptcy Court order, including the Confirmation Order;

         18.     determine requests for the payment of Claims entitled to priority pursuant to section 507 of the
 Bankruptcy Code;

         19.      hear and determine disputes arising in connection with the interpretation, implementation, or
 enforcement of the Plan or the Confirmation Order, including disputes arising under agreements, documents, or
 instruments executed in connection with the Plan;

         20.      hear and determine disputes arising in connection with the interpretation, implementation, or
 enforcement of the Restructuring Transactions, whether they occur before, on or after the Effective Date;

          21.       adjudicate, decide, and resolve any cases, controversies, suits, or disputes related to (and/or arising
 under, as applicable) the Non-Released Party Trust, the Non-Released Party Trust Agreement, the Non-Released Party
 Trust Transfer Agreement, the Non-Released Party Trustee, and/or the Non-Released Party Trust Causes of Action;
 provided, however, that the Bankruptcy Court’s jurisdiction shall not be exclusive with respect to the adjudication and
 resolution of the Non-Released Party Trust Causes of Action;

          22.      hear and determine matters concerning state, local, and federal taxes in accordance with
 sections 346, 505, and 1146 of the Bankruptcy Code;

          23.      hear and determine all disputes involving the existence, nature, scope, or enforcement of any
 exculpations, discharges, injunctions, and releases granted in connection with and under the Plan, including under
 Article VIII;

          24.      enforce all orders previously entered by the Bankruptcy Court;

          25.     resolve any cases, controversies, suits, or disputes that may arise in connection with the
 consummation, interpretation, or enforcement of the Non-Released Party Trust Agreement, the Non-Released Party
 Trust Transfer Agreement, or any contract, instrument, release, or other agreement or document that is entered into or
 delivered pursuant thereto or any Entity’s rights arising from or obligations incurred in connection with the Plan or
 such documents;

          26.      hear any other matter not inconsistent with the Bankruptcy Code; and


                                                            70
 KE 58496119
18-10947-scc         Doc 1306         Filed 02/27/19 Entered 02/27/19 12:53:36                        Main Document
                                                   Pg 78 of 92


          27.      enforce the injunction, release, and exculpation provisions set forth in Article VIII.

                                                ARTICLE XII.
                                          MISCELLANEOUS PROVISIONS

 A.       Immediate Binding Effect

          Notwithstanding Bankruptcy Rules 3020(e), 6004(h), or 7062 or otherwise, upon the occurrence of the
 Effective Date, the terms of the Plan and the Plan Supplement shall be immediately effective and enforceable and
 deemed binding upon the Debtors, the Reorganized Debtors, and any and all holders of Claims or Interests
 (irrespective of whether their Claims or Interests are deemed to have accepted the Plan), all Entities that are parties to
 or are subject to the settlements, compromises, releases, discharges, and injunctions described in the Plan, each Entity
 acquiring property under the Plan and any and all non-Debtor parties to Executory Contracts and Unexpired Leases
 with the Debtors.

 B.       Additional Documents

           On or before the Effective Date, the Debtors may File with the Bankruptcy Court such agreements and other
 documents as may be necessary or appropriate to effectuate and further evidence the terms and conditions of the Plan.
 The Debtors or Reorganized Debtors, as applicable, and all holders receiving distributions pursuant to the Plan and
 all other parties in interest may, from time to time, prepare, execute, and deliver any agreements or documents and
 take any other actions as may be necessary or advisable to effectuate the provisions and intent of the Plan.

 C.       Payment of Statutory Fees.

          Each of the Debtors (or the Disbursing Agent on behalf of each of the Debtors) shall pay all U.S. Trustee
 quarterly fees pursuant to section 1930(a)(6) of the Judicial Code, together with any interest thereon pursuant to
 31 U.S.C. § 3717, on or before the Effective Date in Cash, based on disbursements in and outside the ordinary course
 of the Debtors’ business and Plan payments. Thereafter, U.S. Trustee quarterly fees and any applicable interest shall
 be paid by each of the Reorganized Debtors (or the Disbursing Agent on behalf of each of the Reorganized Debtors)
 until the earlier of entry of a final decree closing such Chapter 11 Case or an order of dismissal or conversion,
 whichever occurs first.

 D.       Payment of Certain Fees

          Prior to the hearing on Confirmation of the Plan, the Brigade Advisors and the Ad Hoc Crossover TL Lender
 Group Advisors (each as defined in the Restructuring Support Agreement), in each case only for amounts that are not
 otherwise paid pursuant to the DIP Order, and the Ad Hoc Group of Unsecured Noteholders’ (or its advisors, either
 individually or jointly) will file motions seeking payment on account of Restructuring Expenses as a substantial
 contribution under sections 503(b)(3)(D) and 503(b)(4) of the Bankruptcy Code. Unless otherwise agreed to by the
 Debtors, the Committee, the Requisite Unsecured Lenders, and the Ad Hoc Group of Unsecured Noteholders, the
 form of order approving such substantial contribution motion for the Brigade Advisors and the Ad Hoc Crossover TL
 Lender Group Advisors shall require a 20% holdback of all fees and expenses payable pursuant to
 sections 503(b)(3)(D) and 503(b)(4) of the Bankruptcy Code pending the final allowance of all Professional Fee
 Claims, subject to agreement by the Debtors, the Committee, the Requisite Unsecured Lenders, and the Ad Hoc Group
 of Unsecured Noteholders to release such funds earlier. Such parties will seek approval of such motions prior to
 Confirmation of the Plan. If such motions are not approved, pursuant to the Plan and sections 1123(a)(6) and 363(b)
 of the Bankruptcy Code, the Debtors will seek to pay in full in Cash on the Effective Date all Restructuring Expenses,
 incurred up to (and including) the Effective Date and the U.S. Trustee reserves its rights to object to such payment;
 provided that each party and its counsel shall provide the Debtors, the Reorganized Debtors, and the Committee with
 summary invoices (redacted for any potentially privileged material) for which it seeks payment. Notwithstanding the
 foregoing sentence, if the substantial contribution motions are approved by the Bankruptcy Court, the foregoing
 sentence shall be moot and of no further force or effect with respect to the Plan other than that the Debtors will pay in
 full in Cash on the Effective Date all Allowed Administrative Claims in accordance with the terms of the orders
 approving such motions. For the avoidance of doubt, any amounts due under the DIP Order that are Restructuring
 Expenses or otherwise due under the DIP Order shall be paid in full in Cash on the Effective Date.

                                                            71
 KE 58496119
18-10947-scc         Doc 1306         Filed 02/27/19 Entered 02/27/19 12:53:36                        Main Document
                                                   Pg 79 of 92


          The Debtors and after the Effective Date the Reorganized Debtors shall continue to pay, reimburse, and honor
 the Contingent DIP Term Loan Obligations, the Contingent DIP ABL Obligations, and the Contingent Secured Term
 Loan Obligations. Counsel to each of the DIP Agents, the DIP Term Loan Lenders, the Secured Term Loan Agent,
 and the Secured Term Loan Lenders shall be authorized to disburse any and all retainer monies in its possession to
 reimburse the reasonable fees and expenses of such counsel.

 E.       Statutory Committee and Cessation of Fee and Expense Payment

           On the Effective Date, any statutory committee appointed in the Chapter 11 Cases shall dissolve and all
 members, employees, or agents thereof shall be released and discharged from all rights and duties from or related to
 the Chapter 11 Cases, except that the Committee will stay in existence solely for the following limited purposes and
 shall be paid as set forth as follows: (i) for purposes pursuant to which it will receive payment for its fees and expenses
 from the Reorganized Debtors, it may (a) File and prosecute final fee applications, (b) participate in any adversary
 proceeding commenced on or before the Effective Date in which the Committee (or any member thereof solely in
 their capacity as such) is named as a defendant, including any appeals thereof, and (c) on and after the Effective Date,
 the Committee (with the assistance of its attorneys) will monitor the distributions to Classes 5B, 5C, 5D, 5E, 5F, 5G,
 5H, and 5I for a period of one year, provided that such monitoring will be limited to (1) assurance that the Cash-Out
 Option is effectuated pursuant to the Plan and (2) the receipt of a schedule of distributions 14 days in advance of each
 Quarterly Distribution Date identifying which distributions will be made on such Quarterly Distribution Date and
 resolving, in good faith, any questions the Committee may have with respect to such schedule and distribution (with
 all such monitoring described in sections (1) and (2) of subsection (c) subject to a maximum amount of $30,000 in
 documented fees and expenses), and (ii) for purposes pursuant to which it will receive payment for its fees and
 expenses from the Non-Released Party Trust, it may comply with its obligations pursuant to the Non-Released Party
 Trust Transfer Agreement, provided, however, that such fees shall not include any time spent investigating the
 Non-Released Party Trust Causes of Action. Except as set forth in the prior sentence, the Debtors, the Estates, the
 Reorganized Debtors, and the Non-Released Party Trust shall not be responsible for paying any fees or expenses
 incurred by any statutory committees, including counsel and advisors thereto, after the Effective Date.

 F.       Rights of Purchaser Under 363 Sale Order

         Nothing contained in the Plan or the Confirmation Order constitutes or shall be construed as any modification
 or amendment of the rights of the Purchaser (as defined in the 363 Sale Order) under the 363 Sale Order.

 G.       Reservation of Rights

          Except as expressly set forth in the Plan, the Plan shall have no force or effect unless the Bankruptcy Court
 enters the Confirmation Order, and the Confirmation Order shall have no force or effect if the Effective Date does not
 occur. Neither the Plan, the Filing of the Plan, any statement or provision contained in the Plan, nor the taking of any
 action by any Debtor with respect to the Plan, the Disclosure Statement, or the Plan Supplement shall be or shall be
 deemed to be an admission or waiver of any rights of any Debtor with respect to the holders of Claims or Interests
 unless and until the Effective Date has occurred.

 H.       Successors and Assigns

           The rights, benefits, and obligations of any Entity named or referred to in the Plan or the Confirmation Order
 shall be binding on, and shall inure to the benefit of any heir, executor, administrator, successor or assign, Affiliate,
 officer, director, agent, representative, attorney, beneficiaries, or guardian, if any, of each Entity.

 I.       Notices

          To be effective, all notices, requests, and demands to or upon the Debtors shall be in writing (including by
 facsimile transmission), and, unless otherwise expressly provided herein, shall be deemed to have been duly given or
 made when actually delivered by courier or registered or certified mail (return receipt requested), or, in the case of
 notice by facsimile transmission, when received and telephonically confirmed, addressed to the following:



                                                             72
 KE 58496119
18-10947-scc         Doc 1306           Filed 02/27/19 Entered 02/27/19 12:53:36           Main Document
                                                     Pg 80 of 92


         1.    If to the Debtors, to:

                   Nine West Holdings, Inc.
                   1411 Broadway
                   New York, New York 10018
                   Attn:   Patricia Anne Lind (plind@ninewestholdings.com)

                   with copies (which shall not constitute notice) to:

                   Kirkland & Ellis LLP
                   601 Lexington Avenue
                   New York, New York 10022
                   Attn:   Christopher J. Marcus (christopher.marcus@kirkland.com)

                   and

                   Kirkland & Ellis LLP
                   300 North LaSalle
                   Chicago, Illinois 60654
                   Attn:   James A. Stempel (james.stempel@kirkland.com)
                           Joseph M. Graham (joe.graham@kirkland.com)
                           Angela M. Snell (angela.snell@kirkland.com)
                           Jaimie R. Fedell (jaimie.fedell@kirkland.com)

         2.    Counsel to the Consenting Secured Lenders, the Secured Term Loan Agent, and DIP Term Loan Agent

                   Davis Polk & Wardwell LLP
                   450 Lexington Avenue
                   New York, New York 10017
                   Attn:   Marshall Huebner (marshall.huebner@davispolk.com)
                           Darren S. Klein (darren.klein@davispolk.com)
                           Adam L. Shpeen (adam.shpeen@davispolk.com)

         3.    Counsel to the Consenting Unsecured Lenders

                   King & Spalding LLP
                   1185 Avenue of the Americas
                   New York, New York 10036
                   Attn:   Jeffrey D. Pawlitz (jpawlitz@kslaw.com)
                           Michael R. Handler (mhandler@kslaw.com)
                           David S. Zubricki (dzubricki@kslaw.com)

                   and

                   Kramer Levin Naftalis & Frankel LLP
                   1177 Avenue of the Americas
                   New York, New York 10036
                   Attn:   Douglas Mannal (dmannal@kramerlevin.com)
                           Rachael Ringer (rringer@kramerlevin.com)




                                                           73
 KE 58496119
18-10947-scc         Doc 1306       Filed 02/27/19 Entered 02/27/19 12:53:36         Main Document
                                                 Pg 81 of 92



         4.    Counsel to the DIP ABL/FILO Agent

                   Morgan Lewis & Bockius LLP
                   One Federal Street
                   Boston, Massachusetts 02110
                   Attn:   Julia Frost-Davies (julia.frost-davies@morganlewis.com)
                           Amelia C. Joiner (amelia.joiner@morganlewis.com)

                   and

                   Greenberg Traurig, LLP
                   One International Place
                   Boston, Massachusetts 02110
                   Attn:   Jeffrey M. Wolf (wolfje@gtlaw.com)

         5.    Counsel to the Ad Hoc Group of Unsecured Noteholders

                   Sidley Austin LLP
                   One South Dearborn
                   Chicago, Illinois 60603
                   Attn:   Matthew A. Clemente (mclemente@sidley.com)
                           Dennis M. Twomey (dtwomey@sidley.com)

         6.    Counsel to the Committee

                   Akin Gump Strauss Hauer & Feld LLP
                   One Bryant Park
                   New York, New York 10036
                   Attn:  Daniel H. Golden (dgolden@akingump.com)
                          Arik Preis (apreis@akingump.com)
                          Jason Rubin (jrubin@akingump.com)

         7.    Counsel to the Sponsor and Belk, Inc.

                   Proskauer Rose LLP
                   11 Times Square
                   New York, New York 10036-8299
                   Attn: Michael T. Mervis (mmervis@proskauer.com)

                   and

                   Proskauer Rose LLP
                   70 West Madison Street
                   Suite 3800
                   Chicago, Illinois 60602
                   Attn: Mark K. Thomas (mthomas@proskauer.com)

                   and

                   Proskauer Rose LLP
                   2029 Century Park East
                   Suite 2400
                   Los Angeles, California 90067-3010
                   Attn: Peter J. Young (pyoung@proskauer.com)



                                                        74
 KE 58496119
18-10947-scc        Doc 1306         Filed 02/27/19 Entered 02/27/19 12:53:36                     Main Document
                                                  Pg 82 of 92


          8.   Counsel to the Minority Equity Holders

                   Milbank, Tweed, Hadley & McCloy LLP
                   1850 K Street NW, Suite 1100
                   Washington, DC 20006
                   Attn: Andrew M. Leblanc (aleblanc@milbank.com)

          9.   The 2019 Notes Indenture Trustee

                   U.S. Bank National Association
                   Global Corporate Trust Services
                   60 Livingston Avenue, EP-MN-WS1D
                   St. Paul, Minnesota 55107
                   Attn: Julie Becker (julie.becker@usbank.com)

                   with copies (which shall not constitute notice) to:

                   White & Case LLP
                   1221 Avenue of the Americas
                   New York, New York 10020-1095
                   Attn:   J. Christopher Shore (cshore@whitecase.com)
                           Philip Abelson (philip.abelson@whitecase.com)

                   and

                   Seward & Kissel LLP
                   One Battery Park Plaza
                   New York, New York 10004
                   Attn:   John R. Ashmead (ashmead@sewkis.com)
                           Arlene Alves (alves@sewkis.com)

          10. The 2034 Notes Indenture Trustee

                   Wilmington Savings Fund Society, FSB
                   500 Delaware Avenue
                   Wilmington, Delaware 19801
                   Attn: Patrick J. Healy (phealy@wsfsbank.com)

                   with copies (which shall not constitute notice) to:

                   Friedman Kaplan Seiler & Adelman LLP
                   7 Times Square
                   New York, New York 10036-6516
                   Attn: Robert J. Lack (rlack@fklaw.com)

                   and

                   Kilpatrick Townsend & Stockton LLP
                   1114 Avenue of the Americas
                   New York, New York 10036
                   Attn: David M. Posner (dposner@kilpatricktownsend.com)

         After the Effective Date, the Reorganized Debtors may notify Entities that, in order to continue to receive
 documents pursuant to Bankruptcy Rule 2002, such Entity must File a renewed request to receive documents pursuant
 to Bankruptcy Rule 2002. After the Effective Date, the Debtors are authorized to limit the list of Entities receiving
 documents pursuant to Bankruptcy Rule 2002 to those Entities who have Filed such renewed requests.

                                                           75
 KE 58496119
18-10947-scc         Doc 1306         Filed 02/27/19 Entered 02/27/19 12:53:36                        Main Document
                                                   Pg 83 of 92


 J.       Entire Agreement

          Except as otherwise indicated, on the Effective Date, the Plan (including, for the avoidance of doubt, the Plan
 Supplement) supersedes all previous and contemporaneous negotiations, promises, covenants, agreements,
 understandings, and representations with respect to the subject matter of the Plan, all of which have become merged
 and integrated into the Plan on the Effective Date. To the extent the Confirmation Order is inconsistent with the Plan,
 the Confirmation Order shall control for all purposes. If the Effective Date does not occur, nothing herein shall be
 construed as a waiver by any party in interest of any or all of such party’s rights, remedies, claims, and defenses, and
 such parties expressly reserve any and all of their respective rights, remedies, claims and, defenses. This Plan and the
 documents comprising the Plan Supplement, including any drafts thereof (and any discussions, correspondence, or
 negotiations regarding any of the foregoing) shall in no event be construed as, or be deemed to be, evidence of an
 admission or concession on the part of any party in interest of any claim or fault or liability or damages whatsoever.
 Pursuant to Federal Rule of Evidence 408 and any applicable state rules of evidence, all negotiations, discussions,
 agreements, settlements, and compromises reflected in or related to Plan and the documents comprising the Plan
 Supplement is part of a proposed settlement of matters that could otherwise be the subject of litigation among various
 parties in interest, and such negotiations, discussions, agreements, settlements, and compromises shall not be
 admissible into evidence in any proceeding other than a proceeding to enforce the terms of the Plan and the documents
 comprising the Plan Supplement.

 K.       Exhibits

            All exhibits and documents included in the Plan Supplement are incorporated into and are a part of the Plan
 as if set forth in full in the Plan. After the exhibits and documents are Filed, copies of such exhibits and documents
 shall be available upon written request to the Debtors’ counsel at the address above or by downloading such exhibits
 and documents from the website of the Notice, Claims, and Balloting Agent at https://cases.primeclerk.com/ninewest/
 or (for a fee) the Bankruptcy Court’s website at www.nysb.uscourts.gov. To the extent any exhibit or document is
 inconsistent with the terms of the Plan, unless otherwise ordered by the Bankruptcy Court, the non-exhibit or
 non-document portion of the Plan shall control. The documents contained in the Plan Supplement are an integral part
 of the Plan and shall be deemed approved by the Bankruptcy Court pursuant to the Confirmation Order.

 L.       Non-Severability of Plan Provisions

           If, prior to Confirmation, any term or provision of the Plan is held by the Bankruptcy Court to be invalid,
 void, or unenforceable, the Bankruptcy Court shall have the power, with the reasonable consent of each of the Debtors,
 the Requisite Unsecured Lenders, the Requisite Secured Lenders, the 2019 Notes Indenture Trustee, the 2034 Notes
 Indenture Trustee, the Ad Hoc Group of Unsecured Noteholders, and the Committee, to alter and interpret such term
 or provision to make it valid or enforceable to the maximum extent practicable, consistent with the original purpose
 of the term or provision held to be invalid, void, or unenforceable, and such term or provision shall then be applicable
 as altered or interpreted. Notwithstanding any such holding, alteration, or interpretation, the remainder of the terms
 and provisions of the Plan will remain in full force and effect and will in no way be affected, impaired, or invalidated
 by such holding, alteration, or interpretation. Notwithstanding the foregoing, the release, injunction, exculpation, and
 compromise provisions of the Plan are mutually dependent and non-severable. The Confirmation Order shall
 constitute a judicial determination and shall provide that each term and provision of the Plan, as it may have been
 altered or interpreted in accordance with the foregoing, is: (1) valid and enforceable pursuant to its terms; (2) integral
 to the Plan and may not be deleted or modified without the consent of the Debtors and the Consenting Term Lenders,
 consistent with the terms set forth herein; and (3) non-severable and mutually dependent.

 M.       Votes Solicited in Good Faith

          Upon entry of the Confirmation Order, the Debtors will be deemed to have solicited votes on the Plan in
 good faith and in compliance with the Bankruptcy Code, and pursuant to section 1125(e) of the Bankruptcy Code, the
 Debtors and each of their respective affiliates, agents, representatives, members, principals, shareholders, officers,
 directors, employees, advisors, and attorneys will be deemed to have participated in good faith and in compliance with
 the Bankruptcy Code in the offer, issuance, sale, and purchase of Securities offered and sold under the Plan and any
 previous plan and, therefore, no such parties will have any liability for the violation of any applicable law, rule, or


                                                            76
 KE 58496119
18-10947-scc          Doc 1306       Filed 02/27/19 Entered 02/27/19 12:53:36                       Main Document
                                                  Pg 84 of 92


 regulation governing the solicitation of votes on the Plan or the offer, issuance, sale, or purchase of the Securities
 offered and sold under the Plan or any previous plan.

 N.       Conflicts

          Except as set forth in the Plan, to the extent that any provision of the Disclosure Statement, the
 Plan Supplement, or any other order (other than the Confirmation Order) referenced in the Plan (or any exhibits,
 schedules, appendices, supplements, or amendments to any of the foregoing), conflict with or are in any way
 inconsistent with any provision of the Plan, the Plan shall govern and control. In the event of an inconsistency between
 the Confirmation Order and the Plan, the Confirmation Order shall control.

 O.       Closing of Chapter 11 Cases

           Each of the Debtors shall, promptly after the full administration of its Chapter 11 Case, File with the
 Bankruptcy Court all documents required by Bankruptcy Rule 3022 and any applicable order of the Bankruptcy Court
 to close its Chapter 11 Case.



                                     [Remainder of Page Intentionally Left Blank]




                                                           77
 KE 58496119
18-10947-scc        Doc 1306       Filed 02/27/19 Entered 02/27/19 12:53:36                    Main Document
                                                Pg 85 of 92


  Respectfully submitted, as of February 27, 2019.



                                                     Nine West Holdings, Inc. (for itself and all Debtors)


                                                     By:     /s/ Ralpsh Schipani
                                                     Name: Ralph Schipani
                                                     Title: Interim Chief Executive Officer




 KE 58496119
18-10947-scc   Doc 1306   Filed 02/27/19 Entered 02/27/19 12:53:36   Main Document
                                       Pg 86 of 92


                                     Exhibit 2

                               Changed Pages Redline
18-10947-scc               Doc 1306            Filed 02/27/19 Entered 02/27/19 12:53:36                                    Main Document
                                                            Pg 87 of 92



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                                )
     In re:                                                                     )          Chapter 11
                                                                                )
     NINE WEST HOLDINGS, INC., et al.,1                                         )          Case No. 18-10947 (SCC)
                                                                                )
                                                 Debtors.                       )          (Jointly Administered)

                     DEBTORS’ THIRD AMENDED JOINT PLAN OF REORGANIZATION
                        PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE

     James H.M. Sprayregen, P.C.                                                James A. Stempel (admitted pro hac vice)
     Christopher J. Marcus, P.C.                                                Joseph M. Graham (admitted pro hac vice)
     KIRKLAND & ELLIS LLP                                                       Angela M. Snell (admitted pro hac vice)
     KIRKLAND & ELLIS INTERNATIONAL LLP                                         KIRKLAND & ELLIS LLP
     601 Lexington Avenue                                                       KIRKLAND & ELLIS INTERNATIONAL LLP
     New York, New York 10022                                                   300 North LaSalle
     Telephone:      (212) 446-4800                                             Chicago, Illinois 60654
     Facsimile:      (212) 446-4900                                             Telephone:       (312) 862-2000
                                                                                Facsimile:       (312) 862-2200

     Counsel to the Debtors and Debtors in Possession



     Dated: February 2227, 2019



     Nothing contained herein shall constitute an offer, acceptance, or a legally binding obligation of the Debtors
        or any other party in interest and this Plan is subject to approval by the Bankruptcy Court and other
     customary conditions. This Plan is not an offer with respect to any securities. YOU SHOULD NOT RELY
      ON THE INFORMATION CONTAINED IN, OR THE TERMS OF, THIS PLAN FOR ANY PURPOSE
             PRIOR TO THE CONFIRMATION OF THIS PLAN BY THE BANKRUPTCY COURT.




 1      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, include: Nine West
        Holdings, Inc. (7645); Jasper Parent LLC (4157); Nine West Management Service LLC (4508); Kasper Group LLC (7906); Kasper U.S.
        Blocker LLC (2390); Nine West Apparel Holdings LLC (3348); Nine West Development LLC (2089); Nine West Distribution LLC (3029);
        Nine West Jeanswear Holding LLC (7263); One Jeanswear Group Inc. (0179); and US KIC Top Hat LLC (3076). The location of the Debtors’
        service address is: 1411 Broadway New York, New York 10018.




 KE 58496119
18-10947-scc         Doc 1306        Filed 02/27/19 Entered 02/27/19 12:53:36                       Main Document
                                                  Pg 88 of 92


          9.       “2034 Notes Indenture Trustee” means Wilmington Savings Fund Society, FSB, or any predecessor
 or successor thereto, as trustee under the 2034 Notes Indenture.

         10.       “363 Sale” means the sale of the Debtors’ Nine West®, Bandolino®, or associated brands, or related
 working capital assets, as approved by the 363 Sale Order.

          11.     “363 Sale Order” means the Order (A) Approving the Sale of Substantially All Assets of the Debtors’
 Nine West, Bandolino, and Associated Brands Free and Clear of all Claims, Liens, Rights, Interests, and
 Encumbrances, (B) Authorizing the Debtors to Enter into and Perform Their Obligations Under the Asset Purchase
 Agreement, (C) Approving Assumption and Assignment of Certain Executory Contracts, and (D) Granting Related
 Relief [Docket No. 404].

         12.     “Ad Hoc Group of Crossover Lenders” means the group of unaffiliated holders of Secured Term
 Loan Claims and Unsecured Term Loan Claims identified at Docket No. 700, filed on September 28, 2018.

          13.    “Ad Hoc Group of Unsecured Noteholders” means the group of unaffiliated holders of 2034 Notes
 Claims, 2019 Notes Claims, and Unsecured Term Loan Claims identified at Docket No. 968, filed on December 13,
 2018.

         14.       “Ad Hoc Group of Unsecured Noteholders Substantial Contribution Motion” means the Motion
 of the Ad Hoc Group of Unsecured Noteholders for Allowance and Payment of Administrative Expense Claims
 Pursuant to Section 503(b) of the Bankruptcy Code and the supplement thereto [Docket Nos. 1258 and 1272].

          14.15. “Ad Hoc Secured Lender Group” means the group of unaffiliated holders of Secured Term Loan
 Claims identified at Docket No. 565, filed on August 7, 2018.

          15.16. “Administrative Claim Bar Date” means the deadline for Filing requests for payment of
 Administrative Claims (other than (x) Professional Fee Claims and (y) Administrative Claims arising in the ordinary
 course of business), which shall be the first Business Day that is 30 days after the Effective Date; provided, however,
 that the deadline for Filing requests for payment of Administrative Claims arising under section 503(b)(9) of the
 Bankruptcy Code shall be the Claims Bar Date.

           16.17. “Administrative Claim Objection Bar Date” means the deadline for Filing objections to requests
 for payment of Administrative Claims (other than requests for payment of Professional Fee Claims), which shall be
 the later of (1) the first Business Day that is 90 days after the Effective Date and (2) the first Business Date that is
 60 days after the Filing of the applicable request for payment of the Administrative Claims; provided that the
 Administrative Claim Objection Bar Date may be extended by the Bankruptcy Court after notice and a hearing.

           17.18. “Administrative Claim” means a Claim for the costs and expenses of administration of the Estates
 under sections 503(b), 507(a)(2), 507(b), or 1114(e)(2) of the Bankruptcy Code, including: (a) the actual and
 necessary costs and expenses incurred on or after the Petition Date of preserving the Estates and operating the
 businesses of the Debtors; (b) Professional Fee Claims; and (c) all requests for compensation or expense
 reimbursement for making a substantial contribution in the Chapter 11 Cases pursuant to sections 503(b)(3), (4), and
 (5) of the Bankruptcy Code.

          18.19. “Administrative Expense Savings” means the aggregate amount of Cash from the following
 formula: (a) $142,800,000 less (b) the amount of fees and expenses actually incurred by the entities identified on
 Exhibit B to the Second Amended Plan through the Effective Date, prior to any Professional Fee Savings less
 (c) $7,000,000.

          19.20. “Affiliate” has the meaning set forth in section 101(2) of the Bankruptcy Code. With respect to any
 Person that is not a Debtor, the term “Affiliate” shall apply to such person as if the Person were a Debtor.

           20.21. “Allowed” means with respect to any Claim, except as otherwise provided in the Plan: (a) any Claim
 that is evidenced by a Proof of Claim which is or has been timely Filed by the Claims Bar Date or the Administrative


                                                            2
 KE 58496119
18-10947-scc           Doc 1306           Filed 02/27/19 Entered 02/27/19 12:53:36                                 Main Document
                                                       Pg 89 of 92


                     (d)       Voting: Class 4 is Impaired under the Plan. Holders of Secured Term Loan Claims are
                               entitled to vote to accept or reject the Plan.

          5.         Class 5A - Unsecured Term Loan Claims

                     (a)       Classification: Class 5A consists of all Unsecured Term Loan Claims.

                     (b)       Allowance: On the Effective Date, the Unsecured Term Loan Claims shall be Allowed in
                               an aggregate amount equal to $305,099,461.

                     (c)       Treatment: Except to the extent that a holder of an Allowed Unsecured Term Loan Claim
                               agrees to less favorable treatment, in full and final satisfaction, settlement, release, and
                               discharge of and in exchange for each Allowed Unsecured Term Loan Claim, each such
                               holder of an Allowed Unsecured Term Loan Claim shall receive its Pro Rata share of:

                               (i)        91.5% of the New Common Stock, subject to dilution by the Management
                                          Incentive Plan and the New Warrants;

                               (ii)       $16,250,000 in Cash from the Equity Holders Settlement Proceeds;

                               (iii)      $3,700,000 from the Debtors;2

                               (iv)       Cash in an amount equal to the Administrative Expense Savings; and

                               (v)        Cash from the Professional Fee Savings in excess of $5,000,000.

                     (d)       Voting: Class 5A is Impaired under the Plan. Holders of Unsecured Term Loan Claims
                               are entitled to vote to accept or reject the Plan.

          6.         Class 5B - 2034 Notes Claims

                     (a)       Classification: Class 5B consists of all 2034 Notes Claims.

                     (b)       Allowance: On the Effective Date, the 2034 Notes Claims shall be Allowed in an aggregate
                               amount equal to $255,997,396.

                     (c)       Treatment: Except to the extent that a holder of an Allowed 2034 Notes Claim agrees to
                               less favorable treatment, in full and final satisfaction, settlement, release, and discharge of
                               and in exchange for each Allowed 2034 Notes Claim, each such holder of an Allowed 2034
                               Notes Claim shall receive:

                               (i)        its Pro Rata share (based on the aggregate amount of Allowed Claims in Classes
                                          5B, 5C, and 5D) of:

                                          (1)        $48,750,000 in Cash from the Equity Holders Settlement Proceeds;

                                          (2)        the first $5,000,000 in Cash from the Professional Fee Savings;

                                          (3)        $24,400,000 in Cash from the Debtors;




 2   Amount represents Debtors’ payment in full satisfaction of fees and expenses of Unsecured Term Loan Agent payable through the exercise
     of its Unsecured Term Loan Agent Charging Lien.



                                                                   31
 KE 58496119
18-10947-scc    Doc 1306        Filed 02/27/19 Entered 02/27/19 12:53:36                        Main Document
                                             Pg 90 of 92


                                (4)       $12,500,000 in Cash from the Debtors less any amounts paid pursuant to
                                          any order approving the Ad Hoc Group of Unsecured Noteholders
                                          Substantial Contribution Motion;

                                (4)(5)    7.981% of the New Common Stock, subject to dilution by the
                                          Management Incentive Plan and the New Warrants; and

                                (5)(6)    the New Warrants; and

                       (ii)     Either:

                                (1)       Consideration consisting of:

                                          a.   its Pro Rata share of the Class I Non-Released Party Trust
                                               Interests; and

                                          b.   its Pro Rata share (based on (A) an Allowed 2034 Notes Claim in
                                               the amount of $319,996,745, (B) the Allowed Claims in Class 5C,
                                               and (C) the Allowed Claims in Class 5D) of the Class II
                                               Non-Released Party Trust Interests; or

                                (2)       solely to the extent that such holder is not a member of the Ad Hoc Group
                                          of Unsecured Noteholders, the Cash-Out Option to the extent such holder
                                          timely elects to receive the Cash-Out Option.

               (d)     Voting: Class 5B is Impaired under the Plan. Holders of 2034 Notes Claims are entitled
                       to vote to accept or reject the Plan.

         7.    Class 5C - 2019 Notes Claims

               (a)     Classification: Class 5C consists of all 2019 Notes Claims.

               (b)     Allowance: On the Effective Date, the 2019 Notes Claims shall be Allowed in an aggregate
                       amount equal to $476,002,016.

               (c)     Treatment: Except to the extent that a holder of an Allowed 2019 Notes Claim agrees to
                       less favorable treatment, in full and final satisfaction, settlement, release, and discharge of
                       and in exchange for each Allowed 2019 Notes Claim, each such holder of an Allowed 2019
                       Notes Claim shall receive:

                       (i)      its Pro Rata share (based on the aggregate amount of Allowed Claims in Classes
                                5B, 5C, and 5D) of:

                                (1)       $48,750,000 in Cash from the Equity Holders Settlement Proceeds;

                                (2)       the first $5,000,000 in Cash from the Professional Fee Savings;

                                (3)       $24,400,000 in Cash from the Debtors;

                                (3)(4)    $12,500,000 in Cash from the Debtors less any amounts paid pursuant to
                                          any order approving the Ad Hoc Group of Unsecured Noteholders
                                          Substantial Contribution Motion;

                                (4)(5)    7.981% of the New Common Stock, subject to dilution by the
                                          Management Incentive Plan and the New Warrants; and


                                                      32
 KE 58496119
18-10947-scc    Doc 1306       Filed 02/27/19 Entered 02/27/19 12:53:36                      Main Document
                                            Pg 91 of 92


                               (5)(6)    the New Warrants; and

                       (ii)    Either:

                               (1)       its Pro Rata share (based on (A) an Allowed 2034 Notes Claim in the
                                         amount of $319,996,745, (B) the Allowed Claims in Class 5C, and
                                         (C) the Allowed Claims in Class 5D) of the Class II Non-Released Party
                                         Trust Interests; or

                               (2)       solely to the extent that such holder is not a member of the Ad Hoc Group
                                         of Unsecured Noteholders, the Cash-Out Option to the extent such holder
                                         timely elects to receive the Cash-Out Option.

               (d)     Voting: Class 5C is Impaired under the Plan. Holders of 2019 Notes Claims are entitled
                       to vote to accept or reject the Plan.

         8.    Class 5D - General Unsecured Claims against NWHI

               (a)     Classification: Class 5D consists of all General Unsecured Claims against NWHI.

               (b)     Treatment: Except to the extent that a holder of an Allowed General Unsecured Claim in
                       Class 5D agrees to less favorable treatment, in full and final satisfaction, settlement,
                       release, and discharge of and in exchange for each Allowed General Unsecured Claim in
                       Class 5D, each such holder of an Allowed General Unsecured Claim in Class 5D shall
                       receive:

                       (i)     its Pro Rata share (based on the aggregate amount of Allowed Claims in Classes
                               5B, 5C, and 5D) of:

                               (1)       $48,750,000 in Cash from the Equity Holders Settlement Proceeds;

                               (2)       the first $5,000,000 in Cash from the Professional Fee Savings;

                               (3)       $24,400,000 in Cash from the Debtors;

                               (3)(4)    $12,500,000 in Cash from the Debtors less any amounts paid pursuant to
                                         any order approving the Ad Hoc Group of Unsecured Noteholders
                                         Substantial Contribution Motion;

                               (4)(5)    7.981% of the New Common Stock, subject to dilution by the
                                         Management Incentive Plan and the New Warrants; and

                               (5)(6)    the New Warrants; and

                       (ii)    Either:

                               (1)       its Pro Rata share (based on (A) an Allowed 2034 Notes Claim in the
                                         amount of $319,996,745, (B) the Allowed Claims in Class 5C, and
                                         (C) the Allowed Claims in Class 5D) of the Class II Non-Released Party
                                         Trust Interests; or

                               (2)       solely to the extent that such holder is not a member of the Ad Hoc Group
                                         of Unsecured Noteholders, the Cash-Out Option to the extent such holder
                                         timely elects to receive the Cash-Out Option.



                                                     33
 KE 58496119
18-10947-scc       Doc 1306        Filed 02/27/19 Entered 02/27/19 12:53:36                Main Document
                                                Pg 92 of 92


  Respectfully submitted, as of February 2227,
  2019.



                                                 Nine West Holdings, Inc. (for itself and all Debtors)


                                                 By:     /s/ Ralpsh Schipani
                                                 Name: Ralph Schipani
                                                 Title: Interim Chief Executive Officer




 KE 58496119
